EXHIBIT 10

 

 

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

 

FLEET RETAIL GROUP, INC.
ADMINISTRATIVE AGENT FOR
THE LENDERS REFERENCED HEREIN

 

 

GANDER MOUNTAIN COMPANY
BORROWER

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.
COLLATERAL AGENT

 

GENERAL ELECTRIC CAPITAL CORPORATION
DOCUMENTATION AGENT

 

BANC OF AMERICA SECURITIES, LLC
LEAD ARRANGER

 

FOOTHILL CAPITAL CORPORATION
SYNDICATION AGENT

 

 

February 23, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

 

 

 

 

ARTICLE II. [a05-4235_1ex10.htm#ArticleIi_171357]

THE REVOLVING CREDIT [a05-4235_1ex10.htm#ArticleIi_171357]

 

2.1. [a05-4235_1ex10.htm#a2_1_171423]

Establishment of Revolving Credit [a05-4235_1ex10.htm#a2_1_171423]

 

2.2. [a05-4235_1ex10.htm#a2_2_171430]

Advances in Excess of Borrowing Base (OverAdvances)
[a05-4235_1ex10.htm#a2_2_171430]

 

2.3. [a05-4235_1ex10.htm#a2_3_171437]

Risks of Value of Collateral [a05-4235_1ex10.htm#a2_3_171437]

 

2.4. [a05-4235_1ex10.htm#a2_4_171439]

Commitment to Make Revolving Credit Loans and Support Letters of Credit
[a05-4235_1ex10.htm#a2_4_171439]

 

2.5. [a05-4235_1ex10.htm#a2_5_171445]

Revolving Credit Loan Requests [a05-4235_1ex10.htm#a2_5_171445]

 

2.6. [a05-4235_1ex10.htm#a2_6_171454]

Making of Revolving Credit Loans [a05-4235_1ex10.htm#a2_6_171454]

 

2.7. [a05-4235_1ex10.htm#a2_7_171500]

SwingLine Loans [a05-4235_1ex10.htm#a2_7_171500]

 

2.8. [a05-4235_1ex10.htm#a2_8_171507]

The Loan Account [a05-4235_1ex10.htm#a2_8_171507]

 

2.9. [a05-4235_1ex10.htm#a2_9_171515]

The Revolving Credit Notes [a05-4235_1ex10.htm#a2_9_171515]

 

2.10. [a05-4235_1ex10.htm#a2_10_171518]

Payment of The Loan Account [a05-4235_1ex10.htm#a2_10_171518]

 

2.11. [a05-4235_1ex10.htm#a2_11_171526]

Interest on Revolving Credit Loans [a05-4235_1ex10.htm#a2_11_171526]

 

2.12. [a05-4235_1ex10.htm#a2_12_171536]

Upfront Fee [a05-4235_1ex10.htm#a2_12_171536]

 

2.13. [a05-4235_1ex10.htm#a2_13_171539]

Agent’s Fee [a05-4235_1ex10.htm#a2_13_171539]

 

2.14. [a05-4235_1ex10.htm#a2_14_171541]

Unused Line Fee [a05-4235_1ex10.htm#a2_14_171541]

 

2.15. [a05-4235_1ex10.htm#a2_15_171545]

Early Termination Fee [a05-4235_1ex10.htm#a2_15_171545]

 

2.16. [a05-4235_1ex10.htm#a2_16_171552]

Concerning Fees [a05-4235_1ex10.htm#a2_16_171552]

 

2.17. [a05-4235_1ex10.htm#a2_17_171558]

Agent’s and Revolving Credit Lenders’ Discretion
[a05-4235_1ex10.htm#a2_17_171558]

 

2.18. [a05-4235_1ex10.htm#a2_18_171607]

Procedures For Issuance of L/Cs [a05-4235_1ex10.htm#a2_18_171607]

 

2.19. [a05-4235_1ex10.htm#a2_19_171619]

Fees For L/Cs [a05-4235_1ex10.htm#a2_19_171619]

 

2.20. [a05-4235_1ex10.htm#a2_20_171639]

Concerning L/Cs [a05-4235_1ex10.htm#a2_20_171639]

 

2.21. [a05-4235_1ex10.htm#a2_21_171700]

Changed Circumstances [a05-4235_1ex10.htm#a2_21_171700]

 

2.22. [a05-4235_1ex10.htm#a2_22_171720]

Lenders’ Commitments [a05-4235_1ex10.htm#a2_22_171720]

 

 

 

 

ARTICLE III. [a05-4235_1ex10.htm#ArticleIii_171732]

REVOLVING CREDIT FUNDINGS AND DISTRIBUTIONS
[a05-4235_1ex10.htm#ArticleIii_171732]

 

3.1. [a05-4235_1ex10.htm#a3_1_171734]

Revolving Credit Funding Procedures [a05-4235_1ex10.htm#a3_1_171734]

 

3.2. [a05-4235_1ex10.htm#a3_2_171739]

SwingLine Loans [a05-4235_1ex10.htm#a3_2_171739]

 

3.3. [a05-4235_1ex10.htm#a3_3_171743]

Agent’s Covering of Funding [a05-4235_1ex10.htm#a3_3_171743]

 

 

i

--------------------------------------------------------------------------------


 

3.4. [a05-4235_1ex10.htm#a3_4_171752]

Ordinary Course Distributions [a05-4235_1ex10.htm#a3_4_171752]

 

 

 

 

ARTICLE IV. [a05-4235_1ex10.htm#ArticleIv_171800]

CONDITIONS PRECEDENT [a05-4235_1ex10.htm#ArticleIv_171800]

 

4.1. [a05-4235_1ex10.htm#a4_1_171805]

Corporate Due Diligence [a05-4235_1ex10.htm#a4_1_171805]

 

4.2. [a05-4235_1ex10.htm#a4_2_171809]

Opinions [a05-4235_1ex10.htm#a4_2_171809]

 

4.3. [a05-4235_1ex10.htm#a4_3_171810]

Additional Documents [a05-4235_1ex10.htm#a4_3_171810]

 

4.4. [a05-4235_1ex10.htm#a4_4_171812]

Officers’ Certificates [a05-4235_1ex10.htm#a4_4_171812]

 

4.5. [a05-4235_1ex10.htm#a4_5_171818]

Representations and Warranties [a05-4235_1ex10.htm#a4_5_171818]

 

4.6. [a05-4235_1ex10.htm#a4_6_171820]

Minimum Day One Availability [a05-4235_1ex10.htm#a4_6_171820]

 

4.7. [a05-4235_1ex10.htm#a4_7_171824]

Capital Structure [a05-4235_1ex10.htm#a4_7_171824]

 

4.8. [a05-4235_1ex10.htm#a4_8_171825]

All Fees and Expenses Paid [a05-4235_1ex10.htm#a4_8_171825]

 

4.9. [a05-4235_1ex10.htm#a4_9_171829]

Borrower Not In Default [a05-4235_1ex10.htm#a4_9_171829]

 

4.10. [a05-4235_1ex10.htm#a4_10_171830]

No Adverse Change [a05-4235_1ex10.htm#a4_10_171830]

 

4.11. [a05-4235_1ex10.htm#a4_11_171832]

Perfection Certificate and UCC Search Results [a05-4235_1ex10.htm#a4_11_171832]

 

4.12. [a05-4235_1ex10.htm#a4_12_171835]

Certificates of Insurance [a05-4235_1ex10.htm#a4_12_171835]

 

4.13. [a05-4235_1ex10.htm#a4_13_171837]

Blocked Account Agreements and Notifications [a05-4235_1ex10.htm#a4_13_171837]

 

4.14. [a05-4235_1ex10.htm#a4_14_171839]

Borrowing Base Certificate [a05-4235_1ex10.htm#a4_14_171839]

 

4.15. [a05-4235_1ex10.htm#a4_15_171842]

Valuation of Inventory [a05-4235_1ex10.htm#a4_15_171842]

 

4.16. [a05-4235_1ex10.htm#a4_16_171845]

Benefit of Conditions Precedent [a05-4235_1ex10.htm#a4_16_171845]

 

 

 

 

ARTICLE V. [a05-4235_1ex10.htm#ArticleV_171851]

GENERAL REPRESENTATIONS, COVENANTS AND WARRANTIES
[a05-4235_1ex10.htm#ArticleV_171851]

 

5.1. [a05-4235_1ex10.htm#a5_1_171855]

Payment and Performance of Liabilities [a05-4235_1ex10.htm#a5_1_171855]

 

5.2. [a05-4235_1ex10.htm#a5_2_171856]

Due Organization, Authorization, No Conflicts [a05-4235_1ex10.htm#a5_2_171856]

 

5.3. [a05-4235_1ex10.htm#a5_3_171904]

Trade Names [a05-4235_1ex10.htm#a5_3_171904]

 

5.4. [a05-4235_1ex10.htm#a5_4_171906]

Infrastructure [a05-4235_1ex10.htm#a5_4_171906]

 

5.5. [a05-4235_1ex10.htm#a5_5_171910]

Locations [a05-4235_1ex10.htm#a5_5_171910]

 

5.6. [a05-4235_1ex10.htm#a5_6_171915]

Title to Assets [a05-4235_1ex10.htm#a5_6_171915]

 

5.7. [a05-4235_1ex10.htm#a5_7_171920]

Indebtedness [a05-4235_1ex10.htm#a5_7_171920]

 

5.8. [a05-4235_1ex10.htm#a5_8_171924]

Insurance [a05-4235_1ex10.htm#a5_8_171924]

 

5.9. [a05-4235_1ex10.htm#a5_9_171929]

Licenses [a05-4235_1ex10.htm#a5_9_171929]

 

 

ii

--------------------------------------------------------------------------------


 

5.10. [a05-4235_1ex10.htm#a5_10_171935]

Leases [a05-4235_1ex10.htm#a5_10_171935]

 

5.11. [a05-4235_1ex10.htm#a5_11_171941]

Requirements of Law [a05-4235_1ex10.htm#a5_11_171941]

 

5.12. [a05-4235_1ex10.htm#a5_12_171944]

Labor Relations [a05-4235_1ex10.htm#a5_12_171944]

 

5.13. [a05-4235_1ex10.htm#a5_13_171948]

Maintain Properties [a05-4235_1ex10.htm#a5_13_171948]

 

5.14. [a05-4235_1ex10.htm#a5_14_171950]

Taxes [a05-4235_1ex10.htm#a5_14_171950]

 

5.15. [a05-4235_1ex10.htm#a5_15_171956]

No Margin Stock [a05-4235_1ex10.htm#a5_15_171956]

 

5.16. [a05-4235_1ex10.htm#a5_16_171959]

ERISA [a05-4235_1ex10.htm#a5_16_171959]

 

5.17. [a05-4235_1ex10.htm#a5_17_172003]

Hazardous Materials [a05-4235_1ex10.htm#a5_17_172003]

 

5.18. [a05-4235_1ex10.htm#a5_18_172006]

Litigation [a05-4235_1ex10.htm#a5_18_172006]

 

5.19. [a05-4235_1ex10.htm#a5_19_172008]

Business Plan [a05-4235_1ex10.htm#a5_19_172008]

 

5.20. [a05-4235_1ex10.htm#a5_20_172009]

Dividends. Investments. Corporate Action [a05-4235_1ex10.htm#a5_20_172009]

 

5.21. [a05-4235_1ex10.htm#a5_21_172016]

Loans [a05-4235_1ex10.htm#a5_21_172016]

 

5.22. [a05-4235_1ex10.htm#a5_22_172018]

Protection of Assets [a05-4235_1ex10.htm#a5_22_172018]

 

5.23. [a05-4235_1ex10.htm#a5_23_172020]

Line of Business [a05-4235_1ex10.htm#a5_23_172020]

 

5.24. [a05-4235_1ex10.htm#a5_24_172022]

Affiliate Transactions [a05-4235_1ex10.htm#a5_24_172022]

 

5.25. [a05-4235_1ex10.htm#a5_25_172025]

Collateral [a05-4235_1ex10.htm#a5_25_172025]

 

5.26. [a05-4235_1ex10.htm#a5_26_172030]

Adequacy of Disclosure [a05-4235_1ex10.htm#a5_26_172030]

 

5.27. [a05-4235_1ex10.htm#a5_27_172035]

No Restrictions on Liabilities [a05-4235_1ex10.htm#a5_27_172035]

 

5.28. [a05-4235_1ex10.htm#a5_28_172038]

Other Covenants [a05-4235_1ex10.htm#a5_28_172038]

 

5.29. [a05-4235_1ex10.htm#a5_29_172044]

Further Assurances [a05-4235_1ex10.htm#a5_29_172044]

 

 

 

 

ARTICLE VI. [a05-4235_1ex10.htm#ArticleVi_172052]

FINANCIAL REPORTING AND PERFORMANCE COVENANTS
[a05-4235_1ex10.htm#ArticleVi_172052]

 

6.1. [a05-4235_1ex10.htm#a6_1_172054]

Maintain Records [a05-4235_1ex10.htm#a6_1_172054]

 

6.2. [a05-4235_1ex10.htm#a6_2_172105]

Access to Records [a05-4235_1ex10.htm#a6_2_172105]

 

6.3. [a05-4235_1ex10.htm#a6_3_172108]

Notice to Agent [a05-4235_1ex10.htm#a6_3_172108]

 

6.4. [a05-4235_1ex10.htm#a6_4_172112]

Borrowing Base Certificate [a05-4235_1ex10.htm#a6_4_172112]

 

6.5. [a05-4235_1ex10.htm#a6_5_172118]

Monthly Reports [a05-4235_1ex10.htm#a6_5_172118]

 

6.6. [a05-4235_1ex10.htm#a6_6_172122]

Quarterly Reports [a05-4235_1ex10.htm#a6_6_172122]

 

6.7. [a05-4235_1ex10.htm#a6_7_172125]

Annual Reports [a05-4235_1ex10.htm#a6_7_172125]

 

 

iii

--------------------------------------------------------------------------------


 

6.8. [a05-4235_1ex10.htm#a6_8_172128]

Officers’ Certificates [a05-4235_1ex10.htm#a6_8_172128]

 

6.9. [a05-4235_1ex10.htm#a6_9_172130]

Inventories, Appraisals, and Audits [a05-4235_1ex10.htm#a6_9_172130]

 

6.10. [a05-4235_1ex10.htm#a6_10_172135]

Additional Financial Information [a05-4235_1ex10.htm#a6_10_172135]

 

6.11. [a05-4235_1ex10.htm#a6_11_172137]

Minimum Operating Cash Flow and Minimum EBITDA [a05-4235_1ex10.htm#a6_11_172137]

 

 

 

 

ARTICLE VII. [a05-4235_1ex10.htm#ArticleVii_172148]

USE OF COLLATERAL [a05-4235_1ex10.htm#ArticleVii_172148]

 

7.1. [a05-4235_1ex10.htm#a7_1_172150]

Use of Inventory Collateral [a05-4235_1ex10.htm#a7_1_172150]

 

7.2. [a05-4235_1ex10.htm#a7_2_172155]

Inventory Quality [a05-4235_1ex10.htm#a7_2_172155]

 

7.3. [a05-4235_1ex10.htm#a7_3_172157]

Adjustments and Allowances [a05-4235_1ex10.htm#a7_3_172157]

 

7.4. [a05-4235_1ex10.htm#a7_4_172159]

Validity of Accounts [a05-4235_1ex10.htm#a7_4_172159]

 

7.5. [a05-4235_1ex10.htm#a7_5_172200]

Notification to Account Debtors [a05-4235_1ex10.htm#a7_5_172200]

 

 

 

 

ARTICLE VIII. [a05-4235_1ex10.htm#ArticleViii_172203]

CASH MANAGEMENT. PAYMENT OF LIABILITIES [a05-4235_1ex10.htm#ArticleViii_172203]

 

8.1. [a05-4235_1ex10.htm#a8_1_172210]

Depository Accounts [a05-4235_1ex10.htm#a8_1_172210]

 

8.2. [a05-4235_1ex10.htm#a8_2_172217]

Credit Card Receipts [a05-4235_1ex10.htm#a8_2_172217]

 

8.3. [a05-4235_1ex10.htm#a8_3_172220]

Cash Management [a05-4235_1ex10.htm#a8_3_172220]

 

8.4. [a05-4235_1ex10.htm#a8_4_172223]

Proceeds and Collections [a05-4235_1ex10.htm#a8_4_172223]

 

8.5. [a05-4235_1ex10.htm#a8_5_172225]

Payment of Liabilities [a05-4235_1ex10.htm#a8_5_172225]

 

8.6. [a05-4235_1ex10.htm#a8_6_172230]

The Operating Account [a05-4235_1ex10.htm#a8_6_172230]

 

 

 

 

ARTICLE IX. [a05-4235_1ex10.htm#ArticleIx_172243]

GRANT OF SECURITY INTEREST [a05-4235_1ex10.htm#ArticleIx_172243]

 

9.1. [a05-4235_1ex10.htm#a9_1_172247]

Grant of Security Interest [a05-4235_1ex10.htm#a9_1_172247]

 

9.2. [a05-4235_1ex10.htm#a9_2_172255]

Extent and Duration of Security Interest [a05-4235_1ex10.htm#a9_2_172255]

 

9.3. [a05-4235_1ex10.htm#a9_3_172256]

Authorization to File Financing Statements [a05-4235_1ex10.htm#a9_3_172256]

 

9.4. [a05-4235_1ex10.htm#a9_4_172259]

Authorization to File Financing Statements [a05-4235_1ex10.htm#a9_4_172259]

 

 

 

 

ARTICLE X. [a05-4235_1ex10.htm#ArticleX_180555]

AGENT AS BORROWER’S ATTORNEY-IN-FACT [a05-4235_1ex10.htm#ArticleX_180555]

 

10.1. [a05-4235_1ex10.htm#a10_1_180557]

Appointment as Attorney-In-Fact [a05-4235_1ex10.htm#a10_1_180557]

 

10.2. [a05-4235_1ex10.htm#a10_2_180601]

No Obligation to Act [a05-4235_1ex10.htm#a10_2_180601]

 

 

 

 

ARTICLE XI. [a05-4235_1ex10.htm#ArticleXi_180605]

EVENTS OF DEFAULT [a05-4235_1ex10.htm#ArticleXi_180605]

 

11.1. [a05-4235_1ex10.htm#a11_1_180608]

Failure to Pay the Revolving Credit [a05-4235_1ex10.htm#a11_1_180608]

 

11.2. [a05-4235_1ex10.htm#a11_2_180610]

Failure To Make Other Payments [a05-4235_1ex10.htm#a11_2_180610]

 

 

iv

--------------------------------------------------------------------------------


 

11.3. [a05-4235_1ex10.htm#a11_3_180612]

Failure to Perform Covenant or Liability (No Grace Period)
[a05-4235_1ex10.htm#a11_3_180612]

 

11.4. [a05-4235_1ex10.htm#a11_4_180630]

Failure to Perform Covenant or Liability (Grace Period)
[a05-4235_1ex10.htm#a11_4_180630]

 

11.5. [a05-4235_1ex10.htm#a11_5_180632]

Misrepresentation [a05-4235_1ex10.htm#a11_5_180632]

 

11.6. [a05-4235_1ex10.htm#a11_6_180633]

Acceleration of Other Debt. Breach of Lease [a05-4235_1ex10.htm#a11_6_180633]

 

11.7. [a05-4235_1ex10.htm#a11_7_180635]

Default Under Other Agreements [a05-4235_1ex10.htm#a11_7_180635]

 

11.8. [a05-4235_1ex10.htm#a11_8_180637]

Uninsured Casualty Loss [a05-4235_1ex10.htm#a11_8_180637]

 

11.9. [a05-4235_1ex10.htm#a11_9_180639]

Attachment. Judgment. Restraint of Business [a05-4235_1ex10.htm#a11_9_180639]

 

11.10. [a05-4235_1ex10.htm#a11_10_180648]

Business Failure [a05-4235_1ex10.htm#a11_10_180648]

 

11.11. [a05-4235_1ex10.htm#a11_11_180651]

Bankruptcy [a05-4235_1ex10.htm#a11_11_180651]

 

11.12. [a05-4235_1ex10.htm#a11_12_180654]

Indictment - Forfeiture [a05-4235_1ex10.htm#a11_12_180654]

 

11.13. [a05-4235_1ex10.htm#a11_13_180656]

Challenge to Loan Documents [a05-4235_1ex10.htm#a11_13_180656]

 

11.14. [a05-4235_1ex10.htm#a11_14_180700]

Change in Control [a05-4235_1ex10.htm#a11_14_180700]

 

 

 

 

ARTICLE XII. [a05-4235_1ex10.htm#ArticleXii_180703]

RIGHTS AND REMEDIES UPON DEFAULT [a05-4235_1ex10.htm#ArticleXii_180703]

 

12.1. [a05-4235_1ex10.htm#a12_1_180705]

Acceleration [a05-4235_1ex10.htm#a12_1_180705]

 

12.2. [a05-4235_1ex10.htm#a12_2_180707]

Rights of Enforcement [a05-4235_1ex10.htm#a12_2_180707]

 

12.3. [a05-4235_1ex10.htm#a12_3_180716]

Sale of Collateral [a05-4235_1ex10.htm#a12_3_180716]

 

12.4. [a05-4235_1ex10.htm#a12_4_180721]

Occupation of Business Location [a05-4235_1ex10.htm#a12_4_180721]

 

12.5. [a05-4235_1ex10.htm#a12_5_180723]

Grant of Nonexclusive License [a05-4235_1ex10.htm#a12_5_180723]

 

12.6. [a05-4235_1ex10.htm#a12_6_180726]

Assembly of Collateral [a05-4235_1ex10.htm#a12_6_180726]

 

12.7. [a05-4235_1ex10.htm#a12_7_180728]

Rights and Remedies [a05-4235_1ex10.htm#a12_7_180728]

 

 

 

 

ARTICLE XIII. [a05-4235_1ex10.htm#ArticleXiii_180733]

ACCELERATION AND LIQUIDATION [a05-4235_1ex10.htm#ArticleXiii_180733]

 

13.1. [a05-4235_1ex10.htm#a13_1_180736]

Acceleration Notices [a05-4235_1ex10.htm#a13_1_180736]

 

13.2. [a05-4235_1ex10.htm#a13_2_180741]

Acceleration [a05-4235_1ex10.htm#a13_2_180741]

 

13.3. [a05-4235_1ex10.htm#a13_3_180743]

Initiation of Liquidation [a05-4235_1ex10.htm#a13_3_180743]

 

13.4. [a05-4235_1ex10.htm#a13_4_180745]

Actions At and Following Initiation of Liquidation
[a05-4235_1ex10.htm#a13_4_180745]

 

13.5. [a05-4235_1ex10.htm#a13_5_180749]

Agent’s Conduct of Liquidation [a05-4235_1ex10.htm#a13_5_180749]

 

13.6. [a05-4235_1ex10.htm#a13_6_180755]

Distribution of Liquidation Proceeds [a05-4235_1ex10.htm#a13_6_180755]

 

13.7. [a05-4235_1ex10.htm#a13_7_180800]

Relative Priorities To Proceeds of Liquidation [a05-4235_1ex10.htm#a13_7_180800]

 

 

v

--------------------------------------------------------------------------------


 

ARTICLE XIV. [a05-4235_1ex10.htm#ArticleXiv_180807]

THE AGENT [a05-4235_1ex10.htm#ArticleXiv_180807]

 

14.1. [a05-4235_1ex10.htm#a14_1_180812]

Appointment of The Agent [a05-4235_1ex10.htm#a14_1_180812]

 

14.2. [a05-4235_1ex10.htm#a14_2_180817]

Responsibilities of Agent [a05-4235_1ex10.htm#a14_2_180817]

 

14.3. [a05-4235_1ex10.htm#a14_3_180825]

Concerning Distributions By the Agent [a05-4235_1ex10.htm#a14_3_180825]

 

14.4. [a05-4235_1ex10.htm#a14_4_180828]

Dispute Resolution [a05-4235_1ex10.htm#a14_4_180828]

 

14.5. [a05-4235_1ex10.htm#a14_5_180832]

Distributions of Notices and of Documents [a05-4235_1ex10.htm#a14_5_180832]

 

14.6. [a05-4235_1ex10.htm#a14_6_180835]

Confidential Information [a05-4235_1ex10.htm#a14_6_180835]

 

14.7. [a05-4235_1ex10.htm#a14_7_180839]

Reliance by Agent [a05-4235_1ex10.htm#a14_7_180839]

 

14.8. [a05-4235_1ex10.htm#a14_8_180843]

Non-Reliance on Agent and Other Revolving Credit Lenders
[a05-4235_1ex10.htm#a14_8_180843]

 

14.9. [a05-4235_1ex10.htm#a14_9_180847]

Indemnification [a05-4235_1ex10.htm#a14_9_180847]

 

14.10. [a05-4235_1ex10.htm#a14_10_180851]

Resignation of Agent [a05-4235_1ex10.htm#a14_10_180851]

 

14.11. [a05-4235_1ex10.htm#a14_11_180857]

Delegation of Duties [a05-4235_1ex10.htm#a14_11_180857]

 

14.12. [a05-4235_1ex10.htm#a14_12_180859]

Agent May File Proofs of Claim [a05-4235_1ex10.htm#a14_12_180859]

 

14.13. [a05-4235_1ex10.htm#a14_13_180905]

Collateral Matters [a05-4235_1ex10.htm#a14_13_180905]

 

 

 

 

ARTICLE XV. [a05-4235_1ex10.htm#ArticleXv_180910]

ACTION BY AGENTS - CONSENTS - AMENDMENTS - WAIVERS
[a05-4235_1ex10.htm#ArticleXv_180910]

 

15.1. [a05-4235_1ex10.htm#a15_1_180912]

Administration of Credit Facilities [a05-4235_1ex10.htm#a15_1_180912]

 

15.2. [a05-4235_1ex10.htm#a15_2_180918]

Actions Requiring or On Direction of Majority Lenders
[a05-4235_1ex10.htm#a15_2_180918]

 

15.3. [a05-4235_1ex10.htm#a15_3_180920]

Actions Requiring or On Direction of SuperMajority Lenders
[a05-4235_1ex10.htm#a15_3_180920]

 

15.4. [a05-4235_1ex10.htm#a15_4_180924]

Action Requiring Certain Consent [a05-4235_1ex10.htm#a15_4_180924]

 

15.5. [a05-4235_1ex10.htm#a15_5_180926]

Actions Requiring or Directed By Unanimous Consent
[a05-4235_1ex10.htm#a15_5_180926]

 

15.6. [a05-4235_1ex10.htm#a15_6_180932]

Actions Requiring SwingLine Lender Consent [a05-4235_1ex10.htm#a15_6_180932]

 

15.7. [a05-4235_1ex10.htm#a15_7_180933]

Actions Requiring Agent’s Consent [a05-4235_1ex10.htm#a15_7_180933]

 

15.8. [a05-4235_1ex10.htm#a15_8_180936]

Miscellaneous Actions [a05-4235_1ex10.htm#a15_8_180936]

 

15.9. [a05-4235_1ex10.htm#a15_9_180940]

Actions Requiring Borrower’s Consent [a05-4235_1ex10.htm#a15_9_180940]

 

15.10. [a05-4235_1ex10.htm#a15_10_180943]

NonConsenting Revolving Credit Lender [a05-4235_1ex10.htm#a15_10_180943]

 

 

 

 

ARTICLE XVI. [a05-4235_1ex10.htm#ArticleXvi_180954]

SUCCESSORS AND ASSIGNS [a05-4235_1ex10.htm#ArticleXvi_180954]

 

16.1. [a05-4235_1ex10.htm#a16_1_180957]

Assignments and Assumptions [a05-4235_1ex10.htm#a16_1_180957]

 

16.2. [a05-4235_1ex10.htm#a16_2_181002]

Effect of Assignment [a05-4235_1ex10.htm#a16_2_181002]

 

 

vi

--------------------------------------------------------------------------------


 

16.3. [a05-4235_1ex10.htm#a16_3_181005]

Participations [a05-4235_1ex10.htm#a16_3_181005]

 

16.4. [a05-4235_1ex10.htm#a16_4_181013]

Limitations upon Participant Rights [a05-4235_1ex10.htm#a16_4_181013]

 

16.5. [a05-4235_1ex10.htm#a16_5_181015]

Certain Pledges [a05-4235_1ex10.htm#a16_5_181015]

 

16.6. [a05-4235_1ex10.htm#a16_6_181018]

Electronic Execution of Assignments [a05-4235_1ex10.htm#a16_6_181018]

 

16.7. [a05-4235_1ex10.htm#a16_7_181020]

Special Purpose Funding Vehicles [a05-4235_1ex10.htm#a16_7_181020]

 

16.8. [a05-4235_1ex10.htm#a16_8_181025]

Resignation After Assignment [a05-4235_1ex10.htm#a16_8_181025]

 

16.9. [a05-4235_1ex10.htm#a16_9_181029]

Accession [a05-4235_1ex10.htm#a16_9_181029]

 

16.10. [a05-4235_1ex10.htm#a16_10_181035]

Optional Increase of Maximum Revolving Credit Ceiling
[a05-4235_1ex10.htm#a16_10_181035]

 

 

 

 

ARTICLE XVII. [a05-4235_1ex10.htm#ArticleXvii_181042]

NOTICES [a05-4235_1ex10.htm#ArticleXvii_181042]

 

17.1. [a05-4235_1ex10.htm#a17_1_181044]

Notice Addresses [a05-4235_1ex10.htm#a17_1_181044]

 

17.2. [a05-4235_1ex10.htm#a17_2_181051]

Notice Given [a05-4235_1ex10.htm#a17_2_181051]

 

17.3. [a05-4235_1ex10.htm#a17_3_181056]

Wire Instructions Notice Given [a05-4235_1ex10.htm#a17_3_181056]

 

 

 

 

ARTICLE XVIII. [a05-4235_1ex10.htm#ArticleXviii_181101]

TERM [a05-4235_1ex10.htm#ArticleXviii_181101]

 

18.1. [a05-4235_1ex10.htm#a18_1_181104]

Termination of Revolving Credit [a05-4235_1ex10.htm#a18_1_181104]

 

18.2. [a05-4235_1ex10.htm#a18_2_181107]

Actions On Termination [a05-4235_1ex10.htm#a18_2_181107]

 

 

 

 

ARTICLE XIX. [a05-4235_1ex10.htm#ArticleXix_181113]

GENERAL [a05-4235_1ex10.htm#ArticleXix_181113]

 

19.1. [a05-4235_1ex10.htm#a19_1_181115]

Protection of Collateral [a05-4235_1ex10.htm#a19_1_181115]

 

19.2. [a05-4235_1ex10.htm#a19_2_181118]

Publicity [a05-4235_1ex10.htm#a19_2_181118]

 

19.3. [a05-4235_1ex10.htm#a19_3_181120]

Severability [a05-4235_1ex10.htm#a19_3_181120]

 

19.4. [a05-4235_1ex10.htm#a19_4_181122]

The Platform [a05-4235_1ex10.htm#a19_4_181122]

 

19.5. [a05-4235_1ex10.htm#a19_5_181126]

Amendments [a05-4235_1ex10.htm#a19_5_181126]

 

19.6. [a05-4235_1ex10.htm#a19_6_181134]

Power of Attorney [a05-4235_1ex10.htm#a19_6_181134]

 

19.7. [a05-4235_1ex10.htm#a19_7_181136]

Application of Proceeds [a05-4235_1ex10.htm#a19_7_181136]

 

19.8. [a05-4235_1ex10.htm#a19_8_181139]

Increased Costs [a05-4235_1ex10.htm#a19_8_181139]

 

19.9. [a05-4235_1ex10.htm#a19_9_181146]

Expenses; Indemnity; Damage Waiver [a05-4235_1ex10.htm#a19_9_181146]

 

19.10. [a05-4235_1ex10.htm#a19_10_181152]

Copies and Facsimiles [a05-4235_1ex10.htm#a19_10_181152]

 

19.11. [a05-4235_1ex10.htm#a19_11_181154]

Massachusetts Law [a05-4235_1ex10.htm#a19_11_181154]

 

19.12. [a05-4235_1ex10.htm#a19_12_181158]

Consent to Jurisdiction [a05-4235_1ex10.htm#a19_12_181158]

 

 

vii

--------------------------------------------------------------------------------


 

19.13. [a05-4235_1ex10.htm#a19_13_181205]

Confidentiality [a05-4235_1ex10.htm#a19_13_181205]

 

19.14. [a05-4235_1ex10.htm#a19_14_181211]

Survival of Representations and Warranties [a05-4235_1ex10.htm#a19_14_181211]

 

19.15. [a05-4235_1ex10.htm#a19_15_181213]

Rules of Construction [a05-4235_1ex10.htm#a19_15_181213]

 

19.16. [a05-4235_1ex10.htm#a19_16_181224]

Intent [a05-4235_1ex10.htm#a19_16_181224]

 

19.17. [a05-4235_1ex10.htm#a19_17_181230]

Right of Set-Off [a05-4235_1ex10.htm#a19_17_181230]

 

19.18. [a05-4235_1ex10.htm#a19_18_181233]

Maximum Interest Rate [a05-4235_1ex10.htm#a19_18_181233]

 

19.19. [a05-4235_1ex10.htm#a19_19_181234]

Waivers [a05-4235_1ex10.htm#a19_19_181234]

 

19.20. [a05-4235_1ex10.htm#a19_20_181240]

US Patriot Act Notice [a05-4235_1ex10.htm#a19_20_181240]

 

 

viii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit A

:

SwingLine Note

Exhibit B

:

Revolving Credit Note

Exhibit C

:

Borrowing Base Certificate

Exhibit D

:

Assignment and Assumption

Exhibit E

:

Customs Agent Agreement

 

 

 

Schedules

 

 

 

2.22

: [a05-4235_1ex10.htm#Schedule2_22_181254]

Revolving Credit Lenders’ Commitments

6.5

:

Required Reporting Checklist

6.11

: [a05-4235_1ex10.htm#Schedule6_11_181259]

Minimum Operating Cash Flow and EBITDA

16.1

: [a05-4235_1ex10.htm#Schedule16_1_181303]

Processing and Recordation Fees

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Fleet Retail Group, Inc., as Agent

 

 

Dated as of February 23, 2005

 

THIS AGREEMENT is made among Fleet Retail Group, Inc. (in such capacity, herein
the “Agent”), a Delaware corporation with offices at 40 Broad Street, Boston,
Massachusetts 02109, as agent for the ratable benefit of the “Revolving Credit
Lenders”, who are, at present, those financial institutions identified on the
signature pages of this Agreement and who in the future are those Persons (if
any) who become “Revolving Credit Lenders” in accordance with the provisions of
Section 2.22, below; The Revolving Credit Lenders; and Gander Mountain Company
(the “Borrower”), a Minnesota corporation with its principal executive offices
at 4567 American Boulevard West, Bloomington, Minnesota 55437, in consideration
of the mutual covenants contained herein and benefits to be derived herefrom,

 

WITNESSETH:

 

ARTICLE I.                                                        DEFINITIONS

 

As used herein, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:

 

“Acceding Revolving Credit Lender”:  Is defined in Section 16.9.

 

“Acceleration”:  The making of demand or declaration that any indebtedness, not
otherwise due and payable,  is due and payable. Derivations of the word
“Acceleration” (such as “Accelerate”) are used with like meaning in this
Agreement.

 

“Acceleration Notice”:  Written notice as follows:

 

(a)                                  From the Agent to the Revolving Credit
Lenders, as provided in Section 13.1(a).

 

(b)                                 From the SuperMajority Lenders to the Agent,
as provided in Section 13.1(b).

 

“Account Debtor”:  Has the meaning given that term in the UCC.

 

“Accounts” and “Accounts Receivable”:  Include, without limitation, “accounts”
as defined in the UCC, and also all: accounts, accounts receivable, receivables,
and rights to payment (whether or not earned by performance) for: property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
services rendered or to be rendered; a policy of insurance issued or to be
issued; a secondary obligation incurred or to be incurred; energy provided or to
be provided; for the use or hire of a vessel; arising out of the use of a credit
or charge card or information contained on or used with that card; winnings in a
lottery or other game of chance.

 

“ACH”:  Automated clearing house.

 

“Adjustment Date”: February 1, May 1, August 1 and November 1 of each calendar
year, commencing February 1, 2006.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire”:  An Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate”:   With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent”:  Is referred to in the Preamble.

 

“Agent’s Cover”:  Is defined in Section 3.3(c)(i).

 

“Agent’s Fee”:  Is defined in Section 2.13.

 

“Agent’s Rights and Remedies”:  Is defined in Section 12.7.

 

“Agreement”:  This Amended and Restated Loan and Security Agreement, as further
amended, restated, modified and in effect from time to time.

 

“Applicable Law”:  As to any Person:  (i) All statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such Person, or any property of such Person, or of any
other Person for whose conduct such Person would be responsible.

 

“Applicable Margin”:  For the period from the Restatement Effective Date to the
first Adjustment Date, the Applicable Margin shall be the applicable margin
corresponding to Level III below, and thereafter, for each period commencing on
an Adjustment Date through the date immediately preceding the next Adjustment
Date (each a “Rate Adjustment Period”), the Applicable Margin shall be the
applicable margin per annum set forth in the table below opposite to the
Borrower’s applicable EBITDA as determined for the applicable period consisting
of the twelve (12) consecutive months ending on or about the calendar quarter
ending immediately prior to the applicable Rate Adjustment Period pertaining to
such Adjustment Date:

 

2

--------------------------------------------------------------------------------


 

LEVEL

 

GAAP EBITDA

 

LIBOR RATE
APPLICABLE
MARGIN

 

BASE RATE
APPLICABLE
MARGIN

 

I

 

Greater than $70,000,000

 

1.25

%

0.00

%

II

 

Greater than $50,000,000 and less than or equal to $70,000,000

 

1.50

%

0.00

%

III

 

Greater than $42,500,000 and less than or equal to $50,000,000

 

1.75

%

0.00

%

IV

 

Greater than $30,000,000 and less than or equal to $42,500,000

 

2.00

%

0.25

%

V

 

Less than or equal to $30,000,000

 

2.25

%

0.50

%

 

Any delay by the Borrower in delivering the financial statements and reports
required to be delivered by the Borrower pursuant to Section 6.5 shall, at the
Agent’s option, result in the Applicable Margin being set at the amount set
forth opposite Level V above or such other Level as determined by the Agent
until the next Adjustment Date.

 

“Appraised Inventory Liquidation Value”:  The product of (a) the Cost of
Eligible Inventory (net of Inventory Reserves) multiplied by (b) that
percentage, determined from the then most recent appraisal of the Borrower’s
Inventory undertaken at the request of the Agent, to reflect the appraiser’s
estimate of the net recovery on the Borrower’s Inventory in the event of an
in-store liquidation of that Inventory.

 

“Appraised Inventory Percentage”:  Eighty-Five Percent (85%).

 

“Approved Customs Broker”:  A customs broker satisfactory to the Agent which has
entered into a Customs Agent Agreement with the Agent and the Borrower.

 

“Approved Fund”: Any Fund that is administered or managed by (a) a Revolving
Credit Lender, (b) an Affiliate of a Revolving Credit Lender, or (c) an entity
or an Affiliate of an entity that administers or manages a Revolving Credit
Lender.

 

“Assignee Group”:  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignee Revolving Credit Lender”:  Is defined in Section 16.1(a).

 

“Assigning Revolving Credit Lender”:  Is defined in Section 16.1(b).

 

“Assignment and Assumption”:  Is defined in Section 16.1.

 

“Auto-Extension Letter of Credit”:  Is defined in Section 2.18(d).

 

3

--------------------------------------------------------------------------------


 

“Availability”:  The lesser of (a) or (b), where:

 

(a)                                  is the result of

 

(i)                                     The Maximum Revolving Credit Ceiling

 

Minus

 

(ii)                                  The aggregate unpaid balance of the Loan
Account

 

Minus

 

(iii)                               The aggregate undrawn Stated Amount of all
then outstanding  L/Cs.

 

(b)                                 is the result of

 

(i)                                     The Borrowing Base

 

Minus

 

(ii)                                  The aggregate unpaid balance of the Loan
Account

 

Minus

 

(iii)                               The aggregate undrawn Stated Amount of all
then outstanding L/Cs.

 

Minus

 

(iv)                              The aggregate of the Availability Reserves.

 

“Availability Reserves”:  Such reserves as the Agent from time to time
determines in the Agent’s discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon the Collateral.  Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:

 

(i)                                     Rent for up to three (3) months for any
store located in Pennsylvania, Virginia or Washington (but only if a landlord’s
waiver, acceptable to the Agent, has not been received by the Agent).

 

(ii)                                  Customer Credit Liabilities.

 

(iii)                               Taxes and other governmental charges,
including, ad valorem, personal property, and other taxes which might have
priority over the Collateral Interests of the Agent in the Collateral.

 

(iv)                              L/C Landing Costs.

 

“Bank of America”:  Bank of America, N.A., and its successors.

 

“Bankruptcy Code”:  Title 11, U.S.C., as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

“Base”:  For any day a fluctuating rate per annum equal to the higher of (a) the
“prime rate” publicly announced from time to time by Bank of America and (b) the
Federal Funds Rate plus ½ of 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Margin Loan”:  Each Revolving Credit Loan while bearing interest at the
Base Margin Rate.

 

“Base Margin Rate”:  The aggregate of Base plus the Base Rate Applicable Margin
per annum.

 

“Base Rate Applicable Margin”.  See definition of Applicable Margin.

 

“Blocked Account”:  Any DDA into which the contents of any other DDA is
transferred.

 

“Blocked Account Agreement”:  An Agreement, in form satisfactory to the Agent,
which Agreement recognizes the Agent’s Collateral Interest in the contents of
the DDA which is the subject of such Agreement and agrees that such contents
shall be transferred only to the Concentration Account or as otherwise
instructed by the Agent.

 

“Borrower”:  Is defined in the Preamble.

 

“Borrower Materials”:  Is defined in Section 6.1.

 

“Borrowing Base”:  The aggregate of the following:

 

(a)                                  The face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate.

 

Plus

 

(b)                                 The lesser of (a) the Cost of Eligible
Inventory (net of Inventory Reserves) multiplied by the Inventory Advance Rate
or (b) the Appraised Inventory Percentage of the Appraised Inventory Liquidation
Value.

 

“Borrowing Base Certificate”:  Is defined in Section 6.4.

 

“Business Day”:  Any day other than (a) a Saturday or Sunday; or (b) any day on
which commercial banks in Boston, Massachusetts or in Minneapolis, Minnesota,
are authorized to close under law, or are in fact closed.

 

“Business Plan”:  The Borrower’s business plan delivered pursuant to
Section 5.19, and any revision, amendment, or update of such business plan to
which the Agent has provided its written sign-off.

 

“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease”:  Any lease which may be capitalized in accordance with GAAP.

 

“Change in Control”:  The occurrence of any of the following:

 

(a)                                  Any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than members of the Erickson Family, the
Holiday Companies or Affiliates of Holiday Companies becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Forty Percent
(40%) or more of the equity securities of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

 

(b)                                 During any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Chattel Paper”:  Has the meaning given that term in the UCC.

 

“Closing Certificate”:  The Closing Certificate delivered by the Borrower
pursuant to Section 4.3, dated the Restatement Effective Date, and in form and
substance acceptable to the Administrative Agent.

 

“Code”:  Internal Revenue Code of 1986.

 

“Collateral”:  Is defined in Section 9.1.

 

“Collateral Interest”:  Any interest in property to secure an obligation,
including, without limitation, a security interest, mortgage, and deed of trust.

 

“Concentration Account”:  Is defined in Section 8.3.

 

“Consent”:  Actual consent given by the Revolving Credit Lender from whom such
consent is sought.

 

6

--------------------------------------------------------------------------------


 

“Control”:  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Cost”:  The calculated cost of purchases, based upon the Borrower’s accounting
practices, known to the Agent, which practices are in effect on the date on
which this Agreement was executed as such calculated cost is determined from:
invoices received by the Borrower; the Borrower’s purchase journal; or the
Borrower’s stock ledger.

 

“Costs of Collection”:  Includes, without limitation, all attorneys’ reasonable
fees and reasonable out-of-pocket expenses incurred by the Agent’s attorneys,
and all reasonable out-of-pocket costs incurred by the Agent in the
administration of the Liabilities and/or the Loan Documents, including, without
limitation, reasonable costs and expenses associated with travel on behalf of
the Agent, where such costs and expenses are directly or indirectly related to
or in respect of the Agent’s: administration and management of the Liabilities;
negotiation, documentation, and amendment of any Loan Document; or efforts to
preserve, protect, collect, or enforce the Collateral, the Liabilities, and/or
the Agent’s Rights and Remedies and/or any of the rights and remedies of the
Agent against or in respect of any guarantor or other person liable in respect
of the Liabilities (whether or not suit is instituted in connection with such
efforts).  “Costs of Collection” also includes the reasonable fees and expenses
of the Lenders’ Special Counsel and reasonable consulting, accounting,
appraisal, investment banking and similar professional fees and charges.  The
Costs of Collection are Liabilities, and at the Agent’s option may bear interest
at the then effective Base Margin Rate.

 

“Credit Card Advance Rate”:  Eighty-Five Percent (85%).

 

“Customer Credit Liability”:  Gift certificates, customer deposits, offsets,
merchandise credits, layaway obligations, frequent shopping programs, and
similar liabilities of the Borrower to its retail customers and prospective
customers.

 

“Customs Agent Agreement”:  A Customs Agent Agreement, substantially in the form
of EXHIBIT E hereto, entered into among the Agent, the Borrower, and an Approved
Customs Broker.

 

“DDA”:  Any checking or other demand daily depository account maintained by the
Borrower.

 

“Debtor Relief Law”:   The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Delinquent Revolving Credit Lender”:   Is defined in Section 3.3(c).

 

“Documents”:  Has the meaning given that term in the UCC.

 

“Documents of Title”:  Has the meaning given that term in the UCC.

 

7

--------------------------------------------------------------------------------


 

“Drawdown Date”:  The date on which any Revolving Credit Loan is made or is to
be made.

 

“EBITDA”: With respect to any fiscal period, an amount equal to the sum of (a)
Net Income of the Borrower for such fiscal period, plus (b) in each case to the
extent deducted in the calculation of Net Income and without duplication, (i)
depreciation and amortization for such fiscal period, plus (ii) income tax
expense for such fiscal period, plus (iii) Interest Expense paid or accrued
during such fiscal period, plus (iv) other noncash charges for such fiscal
period (excluding LIFO reserves), all as determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income or
expense, minus (c) to the extent not subtracted from Net Income during such
period, without duplication, the amount of any judgments rendered or paid, or
settlements agreed to or paid, during such period relating to any matter
described on SCHEDULE 5.18 to the Closing Certificate; provided, however, to the
extent that EBITDA is being recalculated in accordance with Section 6.11(b)(ii),
the amount of any such judgment or settlement shall also be subtracted from
EBITDA for the Reference Period ended immediately prior to the rendering of such
judgment or the entering into of such settlement (and in the case that the
financial statements and officer’s certificates to be delivered pursuant to
Article 6 for such Reference Period have not yet been delivered, for the two
Reference Periods most recently ended prior to the rendering of such judgment or
entering into of such settlement).

 

“Eligible Assignee”:  Any of (a) a Revolving Credit Lender; (b) an Affiliate of
a Revolving Credit Lender; (c) an Approved Fund; and (d) any other Person (other
than a natural person) approved by (i) the Agent, the Issuer and the SwingLine
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables”:  Under Four (4) Business Day accounts due on
a non-recourse basis from major credit card processors.

 

“Eligible In-Transit Inventory”:  Inventory (without duplication as to Eligible
Inventory), title to which has passed to the Borrower and which has then been
shipped for receipt, within Forty-Five (45) days, at a warehouse of the Borrower
located in a jurisdiction in the United States in which the Agent will have a
first and only perfected security interest in such Inventory, provided that:

 

(a)                                  Such Inventory is of such types, character,
qualities and quantities (net of Inventory Reserves) as the Agent in its
discretion from time to time determines to be eligible for borrowing;

 

(b)                                 The documents which relate to such shipment
either name the Agent as consignee of the subject Inventory or the Agent has
control over the documents which evidence ownership of the subject Inventory
(such as by providing to the Agent a Customs Agent Agreement); and

 

(c)                                  The Agent is named as loss payee on any
special policies of insurance taken out by the Borrower for the period during
which such Inventory is in transit.

 

8

--------------------------------------------------------------------------------


 

“Eligible Inventory”:  All of the following: (a) Such of the Borrower’s
Inventory, (not duplicative of Eligible In-Transit Inventory or Eligible L/C
Inventory) at such locations, and of such types, character, qualities and
quantities, as the Agent in its discretion from time to time determines to be
acceptable for borrowing, as to which Inventory, the Agent has a perfected
security interest which is prior and superior to all security interests, claims,
and Encumbrances (other than Permitted Encumbrances), (b) Eligible In-Transit
Inventory, and (c) Eligible L/C Inventory.

 

“Eligible L/C Inventory”:  Inventory (without duplication as to Eligible
Inventory), which is to be manufactured or has then been shipped for receipt,
within Forty-Five (45) days, at a warehouse of the Borrower located in a
jurisdiction in the United States in which the Agent will have a first and only
perfected security interest in such Inventory and payment for the underlying
Inventory is to be made by an L/C, provided that:

 

(a)                                  Such Inventory is of such types, character,
qualities and quantities (net of Inventory Reserves) as the Agent in its
discretion from time to time determines to be eligible for borrowing; and

 

(b)                                 The documents which relate to such shipment
either name the Agent as consignee of the subject Inventory or the Agent has
control over the documents which evidence ownership of the subject Inventory
(such as by providing to the Agent a Customs Agent Agreement);

 

(c)                                  Inventory to be manufactured shall only
constitute Eligible L/C Inventory to the extent the L/C issued in connection
therewith remains undrawn; and

 

(d)                                 The Agent is named as loss payee on any
special policies of insurance taken out by the Borrower for the period during
which such Inventory is in transit.

 

“Employee Benefit Plan”:  As defined in ERISA.

 

“Encumbrance”:  Each of the following:

 

(a)                                  A Collateral Interest or agreement to
create or grant a Collateral Interest; the interest of a lessor under a Capital
Lease; conditional sale or other title retention agreement; sale of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.

 

(b)                                 The filing authorized by the Borrower of any
financing statement under the UCC or comparable law of any jurisdiction.

 

“End Date”:  The date upon which both (a) all Liabilities have been paid in full
and (b) all obligations of any Revolving Credit Lender to make loans and
advances and to provide other financial accommodations to the Borrower hereunder
shall have been irrevocably terminated.

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws”:  All of the following:

 

(a)                                  Applicable Law which regulates or relates
to, or imposes any standard of conduct or liability on account of or in respect
to environmental protection matters, including, without limitation, Hazardous
Materials, as are now or hereafter in effect.

 

(b)                                 The common law relating to damage to Persons
or property from Hazardous Materials.

 

“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.

 

“Erickson Family”:  The descendants of Arthur T. and Elsie P. Erickson and
Alfred W. and Rose E. Erickson, or trusts established primarily for the benefit
of such descendants and/or their spouses or relatives.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate”:  Any Person (whether or not incorporated), which is under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“Events of Default”:  Is defined in Article 11.  An “Event of Default” shall be
deemed to have occurred and to be continuing unless and until that Event of
Default has been duly waived by the requisite Revolving Credit Lenders or by the
Agent as applicable.

 

“Exempt DDA”:  A depository account maintained by the Borrower, the only
contents of which may be transfers from the Operating Account and actually used
solely (i) for petty cash purposes; or (ii) for payroll.

 

“Farm Products”:  Has the meaning given that term in the UCC.

 

“Federal Funds Rate”:  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent.

 

“Fee Letter”:  The Fee Letter, dated as of February 1, 2005 among the Borrower,
the Agent, and the Syndication Agent.

 

10

--------------------------------------------------------------------------------


 

“Fiscal”:  When followed by “month” or “quarter”, the relevant fiscal period
based on the Borrower’s fiscal year and accounting conventions.  When followed
by reference to a specific year, Fiscal means the fiscal year which ends in a
month of the year to which reference is being made (e.g. if the Borrower’s
fiscal year ends in January 2001 reference to that year would be to the
Borrower’s “Fiscal 2001”).

 

“FRGI”:  Fleet Retail Group, Inc.

 

“Foreign Lender”:  Any Revolving Credit Lender that is organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof, and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP”:  Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made.

 

“GAAP EBITDA”:  With respect to any fiscal period, an amount equal to the sum of
(a) Net Income of the Borrower for such fiscal period, plus (b) in each case to
the extent deducted in the calculation of Net Income and without duplication,
(i) depreciation and amortization for such fiscal period, plus (ii) income tax
expense for such fiscal period, plus (iii) Interest Expense paid or accrued
during such fiscal period, plus (iv) other noncash charges for such fiscal
period (excluding LIFO reserves), all as determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income or
expense.

 

“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to the Borrower; credit memoranda in favor of the
Borrower; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of the Borrower to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, copyright applications, mask work rights and interests, and
derivative works and interests; user, technical reference, and other manuals and
materials; trade names, trademarks, trademark applications, service marks, and
all goodwill relating thereto; applications for registration of the foregoing;
and all other general intangible property of the Borrower in the nature of
intellectual property; proposals; cost estimates, and reproductions on paper, or
otherwise, of any and all concepts or

 

11

--------------------------------------------------------------------------------


 

ideas, and any matter related to, or connected with, the design, development,
manufacture, sale, marketing, leasing, or use of any or all property produced,
sold, or leased by the Borrower or credit extended or services performed, by the
Borrower, whether intended for an individual customer or the general business of
the Borrower, or used or useful in connection with research by the Borrower.

 

“Goods”:  Has the meaning given that term in the UCC, and also includes all
things movable when a security interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it  customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.

 

“Granting Lender”:  Is defined in Section 16.7.

 

“Hazardous Materials”:  Any (a) substance which is defined or regulated as a
hazardous material in or under any Environmental Law, and (b) oil in any
physical state.

 

“Holiday Companies”:  Holiday Companies, a Minnesota corporation.

 

“In Default”:  Any occurrence, circumstance, or state of facts with respect to
the Borrower which (a) is an Event of Default; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.

 

“Indebtedness”:  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)                                  every obligation of such Person for money
borrowed.

 

(b)                                 every obligation of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses.

 

(c)                                  every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person.

 

(d)                                 every obligation of such Person issued or
assumed as the deferred purchase price of property or services (including
securities repurchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not overdue by
more than Forty-Five (45) days or which are being contested in good faith).

 

(e)                                  every obligation of such Person under any
Capital Lease.

 

(f)                                    every obligation of such Person under any
lease of goods or other property, whether real or personal, which is treated as
an operating lease under GAAP and as a loan or financing for U.S. income tax
purposes (a “Synthetic Lease”).

 

(g)                                 all sales by such Person of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to

 

12

--------------------------------------------------------------------------------


 

payment of money or (iii) other receivables (collectively “receivables”),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.

 

(h)                                 every obligation of such Person (an “equity
related purchase obligation”) to purchase, redeem, retire or otherwise acquire
for value any shares of capital stock issued by such Person or any rights
measured by the value of such capital stock.

 

(i)                                     every obligation of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreements), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices (a “derivative contract”).

 

(j)                                     every obligation in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
applicable law.

 

(k)                                  every obligation, contingent or otherwise,
of such Person guaranteeing, or having the economic effect of guarantying or
otherwise acting as surety for, any obligation of a type described in any of
clauses (a) through (j) (the “primary obligation”) of another Person (the
“primary obligor”), in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person (i) to purchase or
pay (or advance or supply funds for the purchase of) any security for the
payment of such primary obligation, (ii) to purchase property, securities or
services for the purpose of assuring the payment of such primary obligation, or
(iii) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any Capital
Lease shall be the principal component of the aggregate of the rentals
obligation under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (v) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than the Borrower or any of its wholly-owned subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (w) any
Synthetic Lease shall be the stipulated loss value, termination value or other
equivalent amount, (x) any derivative contract shall be the maximum amount of
any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred, (y)
any equity related purchase obligation shall be the maximum fixed redemption or
purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (z) any guaranty or other
contingent liability referred to in clause (k) shall be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty or other contingent obligation is

 

13

--------------------------------------------------------------------------------


 

made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Indemnified Person”:  Is defined in Section 19.9(b).

 

“Information”:  Is defined in Section 19.13.

 

“Instrument of Accession”: Is defined in Section 16.9.

 

“Instruments”:  Has the meaning given that term in the UCC.

 

“Interest Expense”:  For any period, the aggregate amount of interest required
to be paid or accrued by the Borrower during such period on all Indebtedness of
the Borrower outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any Capital
Lease, and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money.

 

“Interest Payment Date”:  With reference to:

 

Each LIBOR Loan:  The last day of the Interest Period relating thereto (and on
the last day of month three for any such loan which has a six month Interest
Period); the Termination Date; and the End Date.

 

Each Base Margin Loan:  The first day of each month; the Termination Date; and
the End Date.

 

“Interest Period”:  The following:

 

(a)                                  With respect to each LIBOR Loan: Subject to
Subsection (c), below, the period commencing on the date of the making or
continuation of, or conversion to, the subject LIBOR Loan and ending one, two,
three, or six months thereafter, as the Borrower may elect by notice (pursuant
to Section 2.5) to the Agent.

 

(b)                                 With respect to each Base Margin Loan:
Subject to Subsection (c), below, the period commencing on the date of the
making or continuation of or conversion to such Base Margin Loan and ending on
that date (i) as of which the subject Base Margin Loan is converted to a LIBOR
Loan, as the Borrower may elect by notice (pursuant to Section 2.5) to the
Agent, or (ii) on which the subject Base Margin Loan is paid by the Borrower.

 

(c)                                  The setting of Interest Periods is in all
instances subject to the following:

 

(i)                                     Any Interest Period for a Base Margin
Loan which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day.

 

(ii)                                  Any Interest Period for a LIBOR Loan which
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event such

 

14

--------------------------------------------------------------------------------


 

Interest Period shall end on the last Business Day of the month during which the
Interest Period ends.

 

(iii)                               Subject to Subsection (iv), below, any
Interest Period applicable to a LIBOR Loan, which Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month
during which such Interest Period ends, shall end on the last Business Day of
the month during which that Interest Period ends.

 

(iv)                              Any Interest Period which would otherwise end
after the Termination Date shall end on the Termination Date.

 

(v)                                 The number of Interest Periods in effect at
any one time is subject to Section 2.11(d) hereof.

 

“Internal Control Event”:  A material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all: (a) Goods which are leased by a Person as lessor; are held by a
Person for sale or lease or to be furnished under a contract of service; are to
be furnished by a Person under a contract of service; or consist of raw
materials, work in process, or materials used or consumed in a business; (b)
Goods of said description in transit; (c) Goods of said description which are
returned, repossessed and rejected; (d) packaging, advertising, and shipping
materials related to any of the foregoing; (e) all names, marks, and General
Intangibles affixed or to be affixed or associated thereto; and (f) Documents
and Documents of Title which represent any of the foregoing.

 

“Inventory Advance Rate”:  The following percentages  (in each case subject to
upward adjustment by up to One Percent (1.00%) in the Agent’s discretion so long
as the Borrower is in compliance with the Appraised Inventory Percentage) during
the periods indicated:

 

Period

 

Percentage

 

 

 

 

 

January 1 through March 31 of any year

 

68.25

%

 

 

 

 

April 1 through August 31 of any year

 

71.0

%

 

 

 

 

September 1 through December 31 of any year

 

75.5

%

 

“Inventory Reserves”:  Such Reserves as may be established from time to time by
the Agent in the Agent’s discretion with respect to Eligible Inventory. 
Inventory Reserves shall be such reserves established by the Agent in connection
with the Restatement Effective Date.  Thereafter, the Agent may make adjustments
from time to time relating to, among other things, determinations by the Agent
that: (i) the number of days of the turnover of the inventory of the Borrower
for any period has changed in any material respect, (ii) the liquidation value
of the Eligible Inventory, or any category thereof, has changed in any material
respect, or (iii) the nature and quality of the inventory of the Borrower has
changed in any material respect or the mix of such inventory has changed
materially.  In determining whether to establish Reserves,

 

15

--------------------------------------------------------------------------------


 

the Agent may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Inventory or in establishing the Availability
Reserves.

 

“Investment Property”:  Has the meaning given that term in the UCC.

 

“ISP”:  With respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer”:  The issuer of any L/C.

 

“Issuer Documents”:  With respect to any L/C, the Letter of Credit Application,
and any other document, agreement, and instrument entered into by the Issuer and
the Borrower (or any Subsidiary) or in favor of the Issuer and relating to any
such L/C.

 

“L/C”:  Any letter of credit, the issuance of which is procured by the Agent for
the account of the Borrower and any acceptance made on account of such letter of
credit.

 

“L/C Landing Costs”:  To the extent not included in the Stated Amount of an L/C,
customs, duty, freight, and other out-of-pocket costs and expenses which will be
expended to “land” the Inventory, the purchase of which is supported by such
L/C.

 

“Lead Arranger”:  Banc of America Securities, LLC.

 

“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.

 

“Leasehold Interest”:  Any interest of the Borrower as lessee under any Lease.

 

“Lenders’ Special Counsel”:  A single counsel, selected by the Majority Lenders
following the occurrence of an Event of Default, to represent the interests of
the Revolving Credit Lenders in connection with the enforcement, attempted
enforcement, or preservation of any rights and remedies under this, or any other
Loan Document, as well as in connection with any “workout”, forbearance, or
restructuring of the credit facility contemplated hereby.

 

“Letter of Credit Application”:  Is defined in Section 2.18.

 

“Letter of Credit Expiration”:  The day that is Seven (7) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter-of-Credit Right”:  Has the meaning given that term in the UCC and also
refers to any right to payment or performance under an L/C, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Liabilities”:  Includes, without limitation, the following:

 

(a)                                  All and each of the following, whether now
existing or hereafter arising under this Agreement or under any of the other
Loan Documents:

 

16

--------------------------------------------------------------------------------


 

(i)            Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Agent or any Revolving Credit Lender, each of
every kind, nature, and description.

 

(ii)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Agent or any Revolving Credit Lender (including all future advances whether or
not made pursuant to a commitment by the Agent or any Revolving Credit Lender),
whether or not any of such are liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, contingent, or of any other
type, nature, or description, or by reason of any cause of action which the
Agent or any Revolving Credit Lender may hold against the Borrower.

 

(iii)          All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Agent or any Revolving Credit Lender, each of every
kind, nature, and description.

 

(iv)          All interest (including post-petition interest, whether or not
permitted in a bankruptcy proceeding), fees, and charges and other amounts which
may be charged by the Agent or any Revolving Credit Lender to the Borrower
and/or which may be due from the Borrower to the Agent or any Revolving Credit
Lender from time to time.

 

(v)           All costs and expenses incurred or paid by the Agent or any
Revolving Credit Lender in respect of any agreement between the Borrower and the
Agent or any Revolving Credit Lender or instrument furnished by the Borrower to
the Agent or any Revolving Credit Lender (including, without limitation, Costs
of Collection, attorneys’ reasonable fees, and all court and litigation costs
and expenses).

 

(vi)          Any and all covenants of the Borrower to or with the Agent or any
Revolving Credit Lender and any and all obligations of the Borrower to act or to
refrain from acting in accordance with any agreement between the Borrower and
the Agent or any Revolving Credit Lender or instrument furnished by the Borrower
to the Agent or any Revolving Credit Lender.

 

(vii)         Any forward contract, futures contract, swap, option or other
financing agreement (including, without limitation, caps, floors, collars and
similar agreements), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices, entered into between the
Borrower and FRGI.

 

(viii)        Each of the foregoing as if each reference to the “the Agent or
any Revolving Credit Lender” were to each Affiliate of the Agent.

 

(b)           Any and all direct or indirect liabilities, debts, and obligations
of the Borrower to the Agent or any Affiliate of the Agent, each of every kind,
nature, and description owing on account of any service or accommodation
provided to, or for the account of the Borrower pursuant to this or any other
Loan Document, including cash management services and the issuances of L/Cs.

 

17

--------------------------------------------------------------------------------


 

“LIBOR Business Day”:  Any day which is both a Business Day and a day on which
the principal market in LIBOR in which Bank of America participates is open for
dealings in United States Dollar deposits.

 

“LIBOR Loan”:  Any Revolving Credit Loan which bears interest at a LIBOR Rate.

 

“LIBOR Offer Rate”:  (a) That rate of interest (rounded upwards, if necessary,
to the next 1/100 of 1%) determined by the Agent at which deposits on U.S.
Dollars for such Interest Period are offered based on information presented on
Telerate Page 3750 at or about 10:00AM Two (2) LIBOR Business Days before the
first day of the Interest Period for the subject LIBOR Loan for a deposit
approximately in the amount of the subject loan, for a period of time
approximately equal to such Interest Period, or (b) if such information on such
Telerate Page is not available, the rate at which deposits on U.S. Dollars are
offered to Bank of America, by first-class banks in the LIBOR market in which
Bank of America participates at 10:00AM Two (2) LIBOR Business Days before the
first day of the Interest Period for the subject LIBOR Loan for a deposit
approximately in the amount of the subject loan, for a period of time
approximately equal to such Interest Period.

 

“LIBOR Rate”:  That per annum rate which is the aggregate of the LIBOR Offer
Rate plus the LIBOR Rate Applicable Margin except that, in the event that the
Agent determines that any Revolving Credit Lender may be subject to the Reserve
Percentage, the “LIBOR Rate” shall mean, with respect to any LIBOR Loans then
outstanding (from the date on which that Reserve Percentage first became
applicable to such loans), and with respect to all LIBOR Loans thereafter made,
an interest rate per annum equal the sum of (a) plus (b), where:

 

(a)           is the decimal equivalent of the following fraction:

 

LIBOR Offer Rate
1 minus Reserve Percentage

 

(b)           is the LIBOR Rate Applicable Margin.

 

“LIBOR Rate Applicable Margin”:  See definition of Applicable Margin.

 

“Lien”:  Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidation”:  The exercise, by the Agent, of those rights accorded to the
Agent under the Loan Documents as a creditor of the Borrower following and on
account of the occurrence of an Event of Default looking towards the realization
on the Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”)
are used with like meaning in this Agreement.

 

“Loan Account”:  Is defined in Section 2.8.

 

“Loan Commitment”:  With respect to each Revolving Credit Lender, that
respective Revolving Credit Lender’s Revolving Credit Dollar Commitment.

 

18

--------------------------------------------------------------------------------


 

“Loan Documents”:  This Agreement and each other instrument or document from
time to time executed and/or delivered in connection with the arrangements
contemplated hereby or in connection with any transaction with the Agent or any
Affiliate of the Agent, including, without limitation, any transaction which
arises out of any cash management, depository, investment, letter of credit,
interest rate protection, or equipment leasing services provided by the Agent or
any Affiliate of the Agent, as each may be amended from time to time.

 

“Local Account”:  Is defined in Section 8.3.

 

“Majority Lenders”:  Revolving Credit Lenders (other than Delinquent Revolving
Credit Lenders) holding 51% or more of the Loan Commitments (other than any Loan
Commitments held by Delinquent Revolving Credit Lenders).

 

“Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place or where preparation
of the Borrower’s statements and reports in compliance with such change results
in the breach of a financial performance covenant imposed pursuant to Section
6.11 where such a breach would not have occurred if such change had not taken
place or visa versa.

 

“Maturity Date”:  June 30, 2009.

 

“Maximum Revolving Credit Ceiling”:  $225,000,000, as the same may be increased
or decreased from time to time in accordance with the provisions of Sections
2.15, 16.9 and 16.10 hereof up to an aggregate amount not to exceed
$300,000,000.

 

“Maximum Revolving Credit Dollar Commitment”:  As set forth on Schedule 2.22,
annexed hereto (as such amounts may change in accordance with the provisions of
this Agreement).

 

“Net Income”:  The net income (or deficit) of the Borrower, after deduction of
all expenses, taxes, and other proper charges, determined in accordance with
GAAP, after eliminating therefrom all extraordinary nonrecurring items of
income.

 

“Nominee”:  A business entity (such as a corporation or limited partnership)
formed by the Agent to own or manage any Post Foreclosure Asset.

 

“Non-Extension Notice Date”:  Is defined in Section 2.18(d).

 

“Operating Cash Flow”:  With respect to any fiscal period, an amount equal to
EBITDA for such fiscal period less Capital Expenditures for such period in
excess of the amount financed by indebtedness permitted by Section 5.7.

 

“OverAdvance”:  A loan, advance, or providing of credit support (such as the
issuance of any L/C) to the extent that, immediately after its having been made,
Availability is less than zero.

 

“Participant”:  Is defined in Section 16.3.

 

19

--------------------------------------------------------------------------------


 

“Payment Intangible”:  Has the meaning given that term in the UCC and also
refers to any general intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 

“Perfection Certificate”:  The Perfection Certificate dated as of the
Restatement Effective Date and delivered by the Borrower to the Agent.

 

“Permitted Encumbrances”:  Is defined in Section 5.6(a).

 

“Permitted Investments”:  Is defined in Section 5.20.

 

“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

 

“Platform”:  Is defined in Section 6.1.

 

“Post Foreclosure Asset”:  All or any part of the Collateral, ownership of which
is acquired by the Agent or a Nominee on account of the “bidding in” at a
disposition as part of a Liquidation or by reason of a “deed in lieu” type of
transaction.

 

“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC and
each type of property described in Section 9.1.

 

“Protective OverAdvances”:  Revolving Credit Loans which are OverAdvances, but
as to which each of the following conditions is satisfied: (a) the Maximum
Revolving Credit Ceiling is not exceeded; and (b) when aggregated with all other
Protective OverAdvances, such Revolving Credit Loans do not aggregate more than
five percent (5%) of the lesser of (i) the then-current Borrowing Base and (ii)
the Maximum Revolving Credit Ceiling; and (c) such Revolving Credit Loans are
made or undertaken in the Agent’s discretion to protect and preserve the
interests of the Revolving Credit Lenders.

 

“Rate Adjustment Period”: Is defined in the definition of Applicable Margin.

 

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower.

 

“Receipts”:  All cash, cash equivalents, money, checks, credit card slips,
receipts and other Proceeds from any sale of the Collateral.

 

“Receivables Collateral”:  That portion of the Collateral which consists of
Accounts, Accounts Receivable, General Intangibles, Chattel Paper, Instruments,
Documents of Title, Documents, Investment Property, Payment Intangibles,
Letter-of-Credit Rights, bankers’ acceptances, and all other rights to payment.

 

“Reference Period”: For any date, the period of twelve (12) consecutive fiscal
months of the Borrower ending on such date.

 

“Register”:  Is defined in Section 16.1(d).

 

“Registered Public Accounting Firm”:  Has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

 

20

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  The Borrower’s obligation to reimburse the Agent
and the Revolving Credit Lenders on account of any drawing under any L/C as
provided in Section 2.20.

 

“Related Parties”: With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, and advisors of such Person
and of such Person’s Affiliates.

 

“Requirements of Law”:  As to any Person:

 

(a)           Applicable Law.

 

(b)           That Person’s organizational documents.

 

(c)           That Person’s by-laws and/or other instruments which deal with
corporate or similar governance, as applicable.

 

“Reserve Percentage”:  The decimal equivalent of that rate applicable to a
Revolving Credit Lender under regulations issued from time to time by the Board
of Governors of the Federal Reserve System for determining the maximum reserve
requirement of that Revolving Credit Lender with respect to “Eurocurrency
liabilities” as defined in such regulations.  The Reserve Percentage applicable
to a particular LIBOR Loan shall be based upon that in effect during the subject
Interest Period, with changes in the Reserve Percentage which take effect during
such Interest Period to take effect (and to consequently change any interest
rate determined with reference to the Reserve Percentage) if and when such
change is applicable to such loans.

 

“Reserves”:  The following: Availability Reserves and Inventory Reserves.

 

“Restatement Effective Date”:  The date on which the conditions set forth in
Section 4 have been satisfied and this Agreement first became effective.

 

“Revolving Credit”:  Revolving credit loans made or to be made by the Revolving
Credit Lenders pursuant to Section 2.1 and SwingLine Loans.

 

“Revolving Credit Dollar Commitment”:  With respect to each Revolving Credit
Lender, such Revolving Credit Lender’s Revolving Credit Percentage Commitment
multiplied by the Maximum Revolving Credit Ceiling.

 

“Revolving Credit Early Termination Fee”:  Is defined in Section 2.15.

 

“Revolving Credit Lenders”:  Each Revolving Credit Lender to which reference is
made in the Preamble of this Agreement and any other Person who becomes a
“Revolving Credit Lender” in accordance with the provisions of this Agreement.

 

“Revolving Credit Loans”:  Loans made under the Revolving Credit, except that
where the term “Revolving Credit Loan” is used with reference to available
interest rates applicable to the loans under the Revolving Credit, it refers to
so much of the unpaid principal balance of the Loan Account as bears the same
rate of interest for the same Interest Period. (See Section 2.11, 2.11(c)).

 

21

--------------------------------------------------------------------------------


 

“Revolving Credit Loan Request”:  Is defined in Section 2.5.

 

“Revolving Credit Note”:  Is defined in Section 2.9.

 

“Revolving Credit Obligations”:  The aggregate of the Borrower’s liabilities,
obligations, and indebtedness of any character on account of or in respect to
the Revolving Credit.

 

“Revolving Credit Percentage Commitment”:  As set forth on Schedule 2.22,
annexed hereto (as such amounts may change in accordance with the provisions of
this Agreement).

 

“Sarbanes-Oxley”:  The Sarbanes-Oxley Act of 2002.

 

“Securities Laws”:  The Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Stated Amount”:  The maximum amount for which an L/C may be honored.

 

“Subsidiary”: With respect to a Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“SuperMajority Lenders”:  Revolving Credit Lenders (other than Delinquent
Revolving Credit Lenders) holding 66-2/3% or more of the Loan Commitments (other
than Loan Commitments held by a Delinquent Revolving Credit Lender).

 

“SwingLine”:  The facility pursuant to which the SwingLine Lender may advance
Revolving Credit Loans aggregating up to the SwingLine Loan Ceiling.

 

“SwingLine Lender”:  FRGI, in its capacity as provider of SwingLine Loans, or
any successor SwingLine Lender hereunder.

 

“SwingLine Loan Ceiling”:  Ten percent (10%) of the Maximum Revolving Credit
Ceiling in effect from time to time (subject to increase as provided in Section
16.9 and 16.10).

 

“SwingLine Loans”:  Is defined in Section 2.7.

 

“SwingLine Note”:  Is defined in Section 2.7.

 

“Syndication Agent”:  Foothill Capital Corporation.

 

“Termination Date”:  The earliest of (a) the Maturity Date; or (b) the
occurrence of any event described in Section 11.11, below; or (c) the Agent’s
notice to the Borrower setting the

 

22

--------------------------------------------------------------------------------


 

Termination Date on account of the occurrence of any Event of Default other than
as described in Section 11.11, below; or (d) that date, Ninety (90) days
following irrevocable written notice of which is provided by the Borrower to the
Agent.

 

“Trademark Pledge Agreement”: The Trademark Collateral Security and Pledge
Agreement, dated as of December 19, 2001 among the Borrower and the Agent, for
the benefit of the Revolving Credit Lenders, such Trademark Pledge Agreement to
be on terms and conditions acceptable to the Agent.

 

“Transfer”:  Wire transfer pursuant to the wire transfer system maintained by
the Board of Governors of the Federal Reserve Board, or as otherwise may be
agreed to from time to time by the Agent making such Transfer and the subject
Revolving Credit Lender.  Wire instructions may be changed in the same manner
that Notice Addresses may be changed (Section 17.1), except that no change of
the wire instructions for Transfers to any Revolving Credit Lender shall be
effective without the consent of the Agent.

 

“UCC”:  The Uniform Commercial Code as in effect from time to time in
Massachusetts.

 

“Unanimous Consent”:  Consent of Revolving Credit Lenders (other than Delinquent
Revolving Credit Lenders) holding 100% of the Loan Commitments (other than Loan
Commitments held by a Delinquent Revolving Credit Lender).

 

“Unpaid Reimbursement Obligation”:  Any Reimbursement Obligation for which the
Borrower does not reimburse the Agent and the Revolving Credit Lenders on the
date specified in, and in accordance with Section 2.20.

 

“Upfront Fee”:  Is defined in Section 2.12.

 

“Unused Line Fee”:  Is defined in Section 2.14.

 

ARTICLE II.                 THE REVOLVING CREDIT

 

2.1.         Establishment of Revolving Credit.

 

(a)           The Revolving Credit Lenders hereby establish a revolving line of
credit in the Borrower’s favor pursuant to which each Revolving Credit Lender,
subject to, and in accordance with, this Agreement, acting through the Agent,
shall make loans and advances and otherwise provide financial accommodations to
and for the account of the Borrower as provided herein.

 

(b)           Loans, advances, and financial accommodations under the Revolving
Credit shall be made with reference to the Borrowing Base and shall be subject
to Availability.  The Borrowing Base and Availability shall be determined by the
Agent by reference to Borrowing Base Certificates furnished as provided in
Section 6.4, below, and shall be subject to the following:

 

(i)            Such determination shall take into account such Reserves as the
Agent may reasonably determine as being applicable thereto.

 

(ii)           The Cost of Eligible Inventory will be determined in a manner
consistent with current tracking practices, based on the Borrower’s stock ledger
inventory.

 

23

--------------------------------------------------------------------------------


 

(c)           The commitment of each Revolving Credit Lender to provide such
loans, advances, and financial accommodations is subject to Section 2.22.

 

(d)           The proceeds of borrowings under the Revolving Credit shall be
used to refinance existing Indebtedness and for working capital purposes,
including, without limitation, inventory purchases.  No proceeds of a borrowing
under the Revolving Credit may be used, nor shall any be requested, with a view
towards the accumulation of any general fund or funded reserve of the Borrower
other than in the ordinary course of the Borrower’s business and consistent with
the provisions of this Agreement.

 

2.2.         Advances in Excess of Borrowing Base (OverAdvances).

 

(a)           No Revolving Credit Lender has any obligation to make any loan or
advance, or otherwise to provide any credit to or for the benefit of the
Borrower where the result of such loan, advance, or credit is an OverAdvance.

 

(b)           The Revolving Credit Lenders’ obligations, among themselves, are
subject to Section 3.3(a) (which relates to each Revolving Credit Lender’s
making amounts available to the Agent) and to Section 15.3(a) (which relates to
Protective OverAdvances).

 

(c)           The Revolving Credit Lenders’ providing of an OverAdvance on any
one occasion does not affect the obligations of the Borrower hereunder
(including the Borrower’s obligation to immediately repay any amount which
otherwise constitutes an OverAdvance) nor obligate the Revolving Credit Lenders
to do so on any other occasion.

 

2.3.         Risks of Value of Collateral.  The Agent’s reference to a given
asset in connection with the making of loans, credits, and advances and the
providing of financial accommodations under the Revolving Credit and/or the
monitoring of compliance with the provisions hereof shall not be deemed a
determination by the Agent or any Revolving Credit Lender relative to the actual
value of the asset in question.  All risks concerning the value of the
Collateral are and remain upon the Borrower.  All Collateral secures the prompt,
punctual, and faithful performance of the Liabilities whether or not relied upon
by the Agent in connection with the making of loans, credits, and advances and
the providing of financial accommodations under the Revolving Credit.

 

2.4.         Commitment to Make Revolving Credit Loans and Support Letters of
Credit.  Subject to the provisions of this Agreement, the Revolving Credit
Lenders shall make a loan or advance under the Revolving Credit and the Agent
shall have an L/C issued for the account of the Borrower, in each instance if
duly and timely requested by the Borrower as provided herein provided that:

 

(i)            No OverAdvance is then outstanding and none will result
therefrom.

 

(ii)           The Revolving Credit has not been suspended (as to which, see
Section 2.5(g)).

 

2.5.         Revolving Credit Loan Requests.

 

(a)           Requests for loans and advances under the Revolving Credit or for
the continuance or conversion of an interest rate applicable to a Revolving
Credit Loan may be

 

24

--------------------------------------------------------------------------------


 

requested by the Borrower in the form attached as EXHIBIT C or in such other
manner as may from time to time be acceptable to the Agent (each a “Revolving
Credit Loan Request”).

 

(b)           Subject to the provisions of this Agreement, the Borrower may
request a Revolving Credit Loan and elect an interest rate and Interest Period
to be applicable to that Revolving Credit Loan by giving notice to the Agent by
no later than the following:

 

(i)            If such Revolving Credit Loan is to be or is to be converted to a
Base Margin Loan: By 1:00PM on the Business Day on which the subject Revolving
Credit Loan is to be made or is to be so converted.  Base Margin Loans requested
by the Borrower, other than those resulting from the conversion of a LIBOR Loan,
shall not be less than $10,000.

 

(ii)           If such Revolving Credit Loan is to be, or is to be continued as,
or converted to, a LIBOR Loan: By 10:30AM Two (2) LIBOR Business Days before the
commencement of any new Interest Period or the end of the then applicable
Interest Period.  LIBOR Loans and conversions to LIBOR Loans shall each be not
less than $1,000,000 and in increments of $100,000 in excess of such minimum.

 

(iii)          Any LIBOR Loan which matures while the Borrower is In Default
shall be converted, at the option of the Agent, to a Base Margin Loan
notwithstanding any notice from the Borrower that such Loan is to be continued
as a LIBOR Loan.

 

(c)           Any request for a Revolving Credit Loan or for the continuance or
conversion of an interest rate applicable to a Revolving Credit Loan which is
made after the applicable deadline therefor, as set forth above, shall be deemed
to have been made at the opening of business on the then next Business Day or
LIBOR Business Day, as applicable.

 

(d)           The Borrower may request that the Agent cause the issuance by the
Issuer of L/Cs for the account of the Borrower as provided in Section 2.18.

 

(e)           The Agent may rely on any request for a loan or advance, or other
financial accommodation under the Revolving Credit which the Agent, in good
faith, believes to have been made by a Person duly authorized to act on behalf
of the Borrower and may decline to make any such requested loan or advance, or
issuance, or to provide any such financial accommodation pending the Agent’s
being furnished with such documentation concerning that Person’s authority to
act as may be satisfactory to the Agent.

 

(f)            A request by the Borrower for a loan or advance, or other
financial accommodation under the Revolving Credit shall be irrevocable and
shall constitute certification by the Borrower that as of the date of such
request, each of the following is true and correct:

 

(i)            There has been no material adverse change in the Borrower’s
financial condition from the most recent financial information furnished Agent
or any Revolving Credit Lender pursuant to this Agreement.

 

(ii)           To the extent necessary, all or a portion of any loan or advance
so requested will be set aside by the Borrower to cover the Borrower’s
obligations for sales tax on account of sales since the then most recent
borrowing pursuant to the Revolving Credit.

 

25

--------------------------------------------------------------------------------


 

(iii)          Each representation which is made herein or in any of the Loan
Documents was true in all material respects as of the date as of which they were
made and each of the representations and warranties contained in this Agreement
are true in all material respects, with the same effect as if made at and as of
the date of such request (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).

 

(iv)          Unless accompanied by a written Certificate of the Borrower’s
President or its Chief Financial Officer describing (in reasonable detail) the
facts and circumstances thereof and the steps (if any) being taken to remedy
such condition, that the Borrower is not In Default.

 

(g)           If, at any time or from time to time, the Borrower is In Default:

 

(i)            The Agent may suspend the Revolving Credit immediately, in which
event, neither the Agent nor any Revolving Credit Lender shall be obligated,
during such suspension, to make any loan or advance, or to provide any financial
accommodation hereunder or to seek the issuance of any L/C.

 

(ii)           The Agent may suspend the right of the Borrower to request any
LIBOR Loan or to convert any Base Margin Loan to a LIBOR Loan.

 

2.6.         Making of Revolving Credit Loans.

 

(a)           A loan or advance under the Revolving Credit shall be made by the
transfer of the proceeds of such loan or advance to the Operating Account or as
otherwise instructed by the Borrower.

 

(b)           A loan or advance shall be deemed to have been made under the
Revolving Credit (and the Borrower shall be indebted to the Agent and the
Revolving Credit Lenders for the amount thereof immediately) at the following:

 

(i)            The Agent’s initiation of the transfer of the proceeds of such
loan or advance in accordance with the Borrower’s instructions (if such loan or
advance is of funds requested by the Borrower).

 

(ii)           The charging of the amount of such loan to the Loan Account (in
all other circumstances).

 

(c)           Except where there has been gross negligence or willful misconduct
on the part of the Agent or any Revolving Credit Lender, there shall not be any
recourse to or liability of the Agent or any Revolving Credit Lender, on account
of:

 

(i)            Any delay in the making of any loan or advance requested under
the Revolving Credit.

 

26

--------------------------------------------------------------------------------


 

(ii)           Any delay by any bank or other depository institution in treating
the proceeds of any such loan or advance as collected funds.

 

(iii)          Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit, the wire transfer of
which was properly initiated by the Agent in accordance with wire instructions
provided to the Agent by the Borrower.

 

2.7.         SwingLine Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
SwingLine Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.7, to make loans (in the aggregate,
the “SwingLine Loans”) in accordance with the procedures set forth in this
Agreement for the making of loans and advances under the Revolving Credit.

 

(b)           The aggregate unpaid principal balance of the SwingLine Loans
shall not at any one time be in excess of the SwingLine Loan Ceiling.

 

(c)           The aggregate unpaid principal balance of SwingLine Loans shall
bear interest at the rate applicable to Base Margin Loans and shall be repayable
as a loan under the Revolving Credit.

 

(d)           The Borrower’s obligation to repay SwingLine Loans shall be
evidenced by a Note (the “SwingLine Note”), in the form of EXHIBIT A, annexed
hereto, executed by the Borrower, and payable to the SwingLine Lender.  Neither
the original nor a copy of that Note shall be required, however, to establish or
prove any Liability.  The Borrower shall execute a replacement of any SwingLine
Note which has been lost, mutilated, or destroyed thereof and deliver such
replacement to the SwingLine Lender.

 

(e)           For all purposes of this Loan Agreement, the SwingLine Loans and
the Borrower’s obligations to the SwingLine Lender constitute Revolving Credit
Loans and are secured as “Liabilities”.

 

(f)            SwingLine Loans may be subject to periodic settlement with the
Revolving Credit Lenders as provided in this Agreement.

 

2.8.         The Loan Account.

 

(a)           An account (“Loan Account”) shall be opened on the books of the
Agent in which a record shall be kept of all loans, advances and payments made
under the Revolving Credit.

 

(b)           The Agent shall also keep a record (either in the Loan Account or
elsewhere, as the Agent may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed to the Agent and each
Revolving Credit Lender on account of the Liabilities and of all credits against
such amounts so owed.

 

(c)           All credits against the Liabilities shall be conditional upon
final payment to the Agent for the account of each Revolving Credit Lender of
the items giving rise to such credits.  The amount of any item credited against
the Liabilities which is charged back against the Agent

 

27

--------------------------------------------------------------------------------


 

or any Revolving Credit Lender for any reason or is not so paid shall be a
Liability and shall be added to the Loan Account, whether or not the item so
charged back or not so paid is returned.

 

(d)           Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrower is obligated hereunder are payable on
demand.  In the determination of Availability, the Agent may deem fees, service
charges, accrued interest, and other payments which will be due and payable
between the date of such determination and the first day of the then next
succeeding month as having been advanced under the Revolving Credit whether or
not such amounts are then due and payable.

 

(e)           The Agent, without the request of the Borrower, may advance under
the Revolving Credit any interest, fee, service charge, or other payment to
which the Agent or any Revolving Credit Lender is entitled from the Borrower
pursuant hereto and may charge the same to the Loan Account notwithstanding that
an OverAdvance may result thereby.  Such action on the part of the Agent shall
not constitute a waiver of the Agent’s rights and the Borrower’s obligations
under Section 2.10(b). Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2.8(e) shall bear interest at the
interest rate then and thereafter applicable to Base Margin Loans.

 

(f)            Any statement rendered by the Agent or any Revolving Credit
Lender to the Borrower concerning the Liabilities shall be considered correct
and accepted by the Borrower and shall be conclusively binding upon the Borrower
unless the Borrower provides the Agent with written objection thereto within
Thirty (30) days from the mailing of such statement, which written objection
shall indicate, with particularity, the reason for such objection.  The Loan
Account and the Agent’s books and records concerning the loan arrangement
contemplated herein and the Liabilities shall be prima facie evidence and proof
of the items described therein.

 

2.9.         The Revolving Credit Notes.  The Borrower’s obligation to repay
loans and advances under the Revolving Credit, with interest as provided herein,
shall be evidenced by Notes (each, a “Revolving Credit Note”) in the form of
EXHIBIT B, annexed hereto, executed by the Borrower, one payable to each
Revolving Credit Lender.  Neither the original nor a copy of any Revolving
Credit Note shall be required, however, to establish or prove any Liability.  In
the event that any Revolving Credit Note is ever lost, mutilated, or destroyed,
the Borrower shall execute a replacement thereof and deliver such replacement to
the Agent.

 

2.10.       Payment of The Loan Account.

 

(a)           The Borrower may repay all or any portion of the principal balance
of the Loan Account from time to time until the Termination Date.

 

(b)           The Borrower, without notice or demand from the Agent or any
Revolving Credit Lender, shall pay the Agent that amount, from time to time,
which is necessary so that there is no OverAdvance outstanding.

 

(c)           The Borrower shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date.

 

(d)           The Agent shall endeavor to cause the application of payments (if
any), pursuant to Sections 2.10(a) and 2.10(b) against LIBOR Loans then
outstanding in such manner as results in the least cost to the Borrower, but
shall not have any affirmative obligation to do so

 

28

--------------------------------------------------------------------------------


 

nor liability on account of the Agent’s failure to have done so.  In no event
shall action or inaction taken by the Agent excuse the Borrower from any
indemnification obligation under Section 2.10(e).

 

(e)           The Borrower shall indemnify the Agent and each Revolving Credit
Lender and hold the Agent and each Revolving Credit Lender harmless from and
against any loss, cost or expense (including loss of anticipated profits and
amounts payable by the Agent or such Revolving Credit Lender on account of
“breakage fees” (so-called)) which the Agent or such Revolving Credit Lender may
sustain or incur (including, without limitation, by virtue of acceleration after
the occurrence of any Event of Default) as a consequence of the following:

 

(i)            Default by the Borrower in payment of the principal amount of or
any interest on any LIBOR Loan as and when due and payable, including any such
loss or expense arising from interest or fees payable by such Revolving Credit
Lender in order to maintain its LIBOR Loans.

 

(ii)           Default by the Borrower in making a borrowing or conversion after
the Borrower has given (or is deemed to have given) a request for a Revolving
Credit Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.

 

(iii)          The making of any payment on a LIBOR Loan or the making of any
conversion of any such Loan to a Base Margin Loan on a day that is not the last
day of the applicable Interest Period with respect thereto.

 

(f)            All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment, or setoff.

 

2.11.       Interest on Revolving Credit Loans.

 

(a)           Each Revolving Credit Loan shall bear interest at the Base Margin
Rate unless timely notice is given (as provided in Section 2.5) that the subject
Revolving Credit Loan (or a portion thereof) is, or is to be converted to, a
LIBOR Loan.

 

(b)           Each Revolving Credit Loan which consists of a LIBOR Loan shall
bear interest at the applicable LIBOR Rate.

 

(c)           Subject to, and in accordance with, the provisions of this
Agreement, the Borrower may cause all or a part of the unpaid principal balance
of the Loan Account to bear interest at the Base Margin Rate or the LIBOR Rate
as specified from time to time by the Borrower.

 

(d)           The Borrower shall not select, renew, or convert any interest rate
for a Revolving Credit Loan such that, in addition to interest at the Base
Margin Rate, there are more than Six (6) LIBOR Rates applicable to the Revolving
Credit Loans at any one time.

 

(e)           The Borrower shall pay accrued and unpaid interest on each
Revolving Credit Loan in arrears as follows:

 

(i)            On the applicable Interest Payment Date for that Revolving Credit
Loan.

 

29

--------------------------------------------------------------------------------


 

(ii)           On the Termination Date and on the End Date.

 

(iii)          Following the occurrence of any Event of Default, with such
frequency as may be determined by the Agent.

 

(f)            Following the occurrence and during the continuance of any Event
of Default (and whether or not the Agent exercises the Agent’s rights on account
thereof), all Revolving Credit Loans shall bear interest, at the option of the
Agent or at the instruction of the SuperMajority Lenders at a rate which is the
aggregate of the rate applicable to Base Margin Loans plus Three Percent (3%)
per annum.

 

2.12.       Upfront Fee.  In consideration of the commitment to make loans and
advances to the Borrower under the Revolving Credit, and to maintain sufficient
funds available for such purpose, there has been earned and the Borrower shall
pay to the Agent a fee (the “Upfront Fee”) as set forth in the Fee Letter.

 

2.13.       Agent’s Fee.  In addition to any other fee or expense to be paid by
the Borrower on account of the Revolving Credit, the Borrower shall pay the
Agent the “Agent’s Fee” as set forth in the Fee Letter.

 

2.14.       Unused Line Fee.  In addition to any other fee to be paid by the
Borrower on account of the Revolving Credit, the Borrower shall pay the Agent a
fee (the “Unused Line Fee”) of 0.25% per annum of the average difference, during
the month just ended (or relevant period with respect to the payment being made
on the Termination Date) between the Maximum Revolving Credit Ceiling and the
aggregate of the unpaid principal balance of the Loan Account and the undrawn
Stated Amount of L/Cs outstanding during the relevant period.  The Unused Line
Fee shall be paid in arrears, on the first day of each month after the
Restatement Effective Date and on the Termination Date.

 

2.15.       Early Termination Fee.

 

(a)           Subject to the provisions of Section 2.15(b), in the event that
the Termination Date occurs, on or prior to the second anniversary of the
Restatement Effective Date, the Borrower shall pay to the Agent, for the benefit
of the Revolving Credit Lenders, a fee (the “Revolving Credit Early Termination
Fee”) determined and payable as follows:

 

(i)            0.75% of the highest Maximum Revolving Credit Ceiling if the
Termination Date occurs on or before January 1, 2006.

 

(ii)           0.50% of the highest Maximum Revolving Credit Ceiling if the
Termination Date occurs after January 1, 2006, but on or before January 1, 2007.

 

(b)           No Revolving Credit Early Termination Fee shall be payable (i)
after January 1, 2007 or (ii) if the Termination Date occurs as a result of
funds borrowed from FRGI or any of its Affiliates.

 

(c)           The Revolving Credit Early Termination Fee shall be allocated to
the Revolving Credit Lenders pro rata based upon their Revolving Credit Dollar
Commitment.

 

30

--------------------------------------------------------------------------------


 

(d)           The Borrower shall have no right to reduce the Maximum Revolving
Credit Ceiling, provided, however, that in connection with the sale or issuance
of any of its equity interests to any Person, in terms satisfactory to the
Agent, the Borrower shall, with at least three (3) Business Days prior written
notice to the Agent, have the right to reduce the Maximum Revolving Credit
Ceiling by $5,000,000 or an integral multiple thereof, provided, however, that
no such reduction in the Maximum Revolving Credit Ceiling shall be greater than
$75,000,000 in the aggregate and that no reduction in the Maximum Revolving
Credit Ceiling may be reinstated.

 

2.16.       Concerning Fees.

 

(a)           In addition to any other right to which the Agent is then entitled
on account thereof, the Agent may assess an additional fee payable by the
Borrower on account of the accommodation by the Agent, from time to time, of the
Borrower’s request that the Agent depart or dispense with one or more of the
administrative provisions of this Agreement and/or the Borrower’s failure to
comply with any of such provisions.

 

(i)            By way of non-exclusive example, the Agent may assess a fee on
account of any of the following:

 

(A)          The Borrower’s failure to pay that amount which is necessary so
that no OverAdvance is outstanding (as required under Section 2.10(b) hereof).

 

(B)           The providing of a loan or advance under the Revolving Credit or
charging of the Loan Account such that an OverAdvance is made.

 

(C)           The foreshortening of any of the time frames with respect to the
making of Revolving Credit Loans as set forth in Section 2.5.

 

(D)          The Borrower’s failure to provide a financial statement or report
within the applicable time frame provided for such report under Article 6.

 

(ii)           The inclusion of the foregoing right on the part of the Agent to
assess a fee does not constitute an obligation, on the part of the Agent, to
waive any provision of this Agreement under any circumstances.  The assessment
of any such fee in any particular circumstance shall not constitute the Agent’s
waiver of any breach of this Agreement on account of which such fee was assessed
nor a course of action on which the Borrower may rely.

 

(b)           The Borrower shall not be entitled to any credit, rebate or
repayment of any fee earned by the Agent or any Revolving Credit Lender pursuant
to this Agreement or any Loan Document notwithstanding any termination of this
Agreement or suspension or termination of the Agent’s and any Revolving Credit
Lender’s respective obligation to make loans and advances hereunder.

 

2.17.       Agent’s and Revolving Credit Lenders’ Discretion.

 

(a)           Each reference in the Loan Documents to the exercise of discretion
or the like by the Agent or any Revolving Credit Lender shall be to such
Person’s reasonable exercise of its judgment, in good faith, based upon such
Person’s consideration of any such factors as the

 

31

--------------------------------------------------------------------------------


 

Agent or that Revolving Credit Lender believes, taking into account information
of which that Person then has actual knowledge:

 

(i)            Will or reasonably would be expected to affect the value of the
Collateral, the enforceability of the Agent’s Collateral Interests therein, or
the amount which the Agent would likely realize therefrom (taking into account
delays which may possibly be encountered in the Agent’s realizing upon the
Collateral and likely Costs of Collection).

 

(ii)           That any report or financial information delivered to the Agent
or any Revolving Credit Lender by or on behalf of the Borrower is incomplete,
inaccurate, or misleading in any material manner or was not prepared in
accordance with the requirements of this Agreement.

 

(iii)          An increase in the likelihood that the Borrower will become the
subject of a bankruptcy or insolvency proceeding.

 

(iv)          That the Borrower is In Default.

 

(b)           In the exercise of such judgment, the Agent and each Revolving
Credit Lender also may take into account any of the following factors:

 

(i)            Those included in, or tested by, the definitions of “Eligible
Inventory” and “Cost”.

 

(ii)           Changes in the current financial and business climate of the
industry in which the Borrower competes (having regard for the Borrower’s
position in that industry).

 

(iii)          Changes in general macroeconomic conditions which have a material
effect on the Borrower’s cost structure.

 

(iv)          Material changes in or to the mix of the Borrower’s Inventory.

 

(v)           Changes in seasonality with respect to the Borrower’s Inventory
and patterns of retail sales.

 

(vi)          Changes in such other factors as the Agent and each Revolving
Credit Lender reasonably determines as having a material bearing on credit risks
associated with the providing of loans and financial accommodations to the
Borrower.

 

(c)           The burden of establishing the failure of the Agent or any
Revolving Credit Lender to have acted in a reasonable manner in such Person’s
exercise of such discretion shall be the Borrower’s.

 

2.18.       Procedures For Issuance of L/Cs.

 

(a)           Subject to the terms and conditions hereof and the execution and
delivery by the Borrower of a letter of credit application on the Agent’s
customary form (a “Letter of Credit Application”), the Agent on behalf of the
Revolving Credit Lenders and in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2 and upon the representations and
warranties of the Borrower contained herein, agrees, in its individual capacity,
to issue, extend, and renew for the account of the Borrower one or more L/Cs, in
such

 

32

--------------------------------------------------------------------------------


 

form as may be requested from time to time by the Borrower and agreed to by the
Agent.  Such Letter of Credit Application must be received by the Agent not
later than 11:00AM, at least two (2) Business Days, or such later date and time
as the Agent may agree in a particular instance in its sole discretion, prior to
the proposed issuance date or date of amendment, as the case may be, of any
L/C.  In the case of a request for an initial issuance of an L/C, such Letter of
Credit Application shall specify in form and detail satisfactory to the Agent:
(A) the proposed issuance date of the requested L/C (which shall be a Business
Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Agent may require.  In the case of
a request for an amendment of any outstanding L/C, such Letter of Credit
Application shall specify in form and detail satisfactory to the Agent: (A) the
L/C to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Agent may require.  Additionally, the Borrower shall furnish to
the Agent such other documents and information pertaining to such requested L/C
issuance or amendment, including any Issuer Documents, as the Agent may require.

 

Unless the Agent has received written notice from any Revolving Credit Lender or
the Borrower, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable L/C, that one or more applicable
conditions contained in Article 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Agent shall, on the requested date, issue
an L/C for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Agent’s usual and
customary business practices.

 

Promptly after its delivery of any L/C or any amendment to an L/C to an advising
bank with respect thereto or to the beneficiary thereof, the Agent will also
deliver to the Borrower a true and complete copy of such L/C or amendment.

 

(b)           The Agent will cause the issuance of any L/C so requested by the
Borrower, provided that, at the time that the request is made, the Revolving
Credit has not been suspended as provided in Section 2.5(g) and if so issued:

 

(i)            The aggregate Stated Amount of all L/Cs then outstanding, does
not exceed Fifty Million Dollars ($50,000,000).

 

(ii)           The expiry of the L/C is not later than the earlier of Thirty
(30) days prior to the Maturity Date or the following:

 

(A)          Standby: One (1) year from initial issuance.

 

(B)           Documentary: Two Hundred Seventy (270) days from issuance.

 

(iii)          If the expiry of an L/C is later than the Maturity Date, the
Agent may require such L/C to be 105% cash collateralized at its issuance.

 

(iv)          An OverAdvance will not result from the issuance of the subject
L/C.

 

33

--------------------------------------------------------------------------------


 

(c)           Unless otherwise specified herein, the amount of an L/C at any
time shall be deemed to be the Stated Amount of such L/C in effect at such time;
provided, however, that with respect to any L/C that, by its terms or the terms
of any Issuer Document related thereto, provides for one or more automatic
increase in the stated amount thereof, the amount of such L/C shall be deemed to
be the maximum Stated Amount of such L/C after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

 

(d)           If the Borrower so requests in any applicable Letter of Credit
Application, the Agent may, in its sole and absolute discretion, agree to issue
an L/C that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Agent to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such L/C) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such 12-month period to be agreed upon at the time such L/C is issued. 
Unless otherwise directed by the Agent, the Borrower shall not be required to
make a specific request for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the Agent to permit the extension of such L/C
at any time to an expiry date not later than the Letter of Credit Expiration;
provided, however, that the Agent shall not permit any such extension if (A) it
has determined that it would not be permitted, or would have no obligation, at
such time to issue such L/C in its revised form (as extended) under the terms
hereof (by reason of the provisions of Subsection 2.18(f) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five (5) Business Days before the Non-Extension Notice Date (1)
that the Majority Lenders have elected not to permit such extension or (2) from
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Article 4 is not then satisfied, and in each such case
directing the Agent not to permit such extension.

 

(e)           Except where there has been gross negligence or willful misconduct
on the part of the Agent or any Revolving Credit Lender, there shall not be any
recourse to, nor liability of, the Agent or any Revolving Credit Lender on
account of

 

(i)            Any delay by an Issuer to issue an L/C;

 

(ii)           Any action or inaction of an Issuer on account of or in respect
to, any L/C.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 2, the Agent shall not be under any obligation to cause the Issuer to
issue any L/C if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Agent from
issuing such L/C, or any laws applicable to the Agent or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Agent shall prohibit, or request that the
Agent refrain from, the issuance of letters of credit generally or such L/C in
particular or shall impose upon the Agent with respect to such L/C any
restriction, reserve or capital requirement (for which the Agent is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon the Agent any unreimbursed loss, cost or expense that
was not applicable on the Restatement Effective Date and that the Agent in good
faith deems material to it;

 

(ii)           the issuance of such L/C would violate one or more policies of
the Agent;

 

34

--------------------------------------------------------------------------------


 

(iii)          except as otherwise agreed by the Agent, such L/C is to be
denominated in a currency other than United States Dollars;

 

(iv)          a default of any Revolving Credit Lender’s obligations to fund
under this Section 2 exists or any Revolving Credit Lender is at such time a
Delinquent Revolving Credit Lender hereunder, unless the Agent has entered into
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate the Agent’s risk with respect to such Revolving Credit Lender;

 

(v)           the Agent shall not amend any L/C if the Agent would not be
permitted at such time to issue such L/C in its amended form under the terms
hereof; or

 

(vi)          the Agent shall be under no obligation to amend any L/C if the
Agent would have no obligation at such time to issue such L/C in its amended
form under the terms hereof, or the beneficiary of such L/C does not accept the
proposed amendment to the L/C.

 

2.19.       Fees For L/Cs.

 

(a)           The Borrower shall pay to the Agent a fee, on account of L/Cs, the
issuance of which had been procured by the Agent, quarterly in arrears, and on
the Termination Date and on the End Date, equal to:

 

(i)            The LIBOR Applicable Margin on account of standby letters of
credit.

 

(ii)           The LIBOR Applicable Margin minus 50 basis points on account of
documentary letters of credit.

 

(iii)          Following the occurrence and during the continuance of any Event
of Default, such fee shall be increased by Three Percent (3%) per annum.

 

(b)           In addition to the fee to be paid as provided in Subsection
2.19(a), above, the Borrower shall pay to the Agent (or to the Issuer, if so
requested by Agent), on demand, all issuance, processing, negotiation,
amendment, and administrative fees and other amounts charged by the Issuer on
account of, or in respect to, any L/C.

 

(c)           If any change in Applicable Law shall either:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirements against letters of credit heretofore or hereafter issued by
any Issuer or with respect to which any Revolving Credit Lender or any Issuer
has an obligation to lend to fund drawings under any L/C; or

 

(ii)           impose on any Issuer any other condition or requirements relating
to any such letters of credit;

 

and the result of any event referred to in Section 2.19(c)(i) or 2.19(c)(ii),
above, shall be to increase the cost to any Revolving Credit Lender or to any
Issuer of issuing or maintaining any L/C (which increase in cost shall be the
result of such Issuer’s reasonable allocation among that Revolving Credit
Lender’s or Issuer’s letter of credit customers of the aggregate of such cost
increases resulting from such events), then, upon demand by the Agent and
delivery by the

 

35

--------------------------------------------------------------------------------


 

Agent to the Borrower of a certificate of an officer of the subject Revolving
Credit Lender or the subject Issuer describing such change in law, executive
order, regulation, directive, or interpretation thereof, its effect on such
Revolving Credit Lender or such Issuer, and the basis for determining such
increased costs and their allocation, the Borrower shall immediately pay to the
Agent, from time to time as specified by the Agent, such amounts as shall be
sufficient to compensate the subject Revolving Credit Lender or the subject
Issuer for such increased cost.  Absent manifest error, any Revolving Credit
Lender’s or any Issuer’s determination of costs incurred under Section
2.19(c)(i) or 2.19(c)(ii), above, and the allocation, if any, of such costs
among the Borrower and other letter of credit customers of such Revolving Credit
Lender or such Issuer, if done in good faith and made on an equitable basis and
in accordance with such officer’s certificate, shall be conclusive and binding
on the Borrower.

 

2.20.       Concerning L/Cs.

 

(a)           None of the Issuer, the Issuer’s correspondents, any Revolving
Credit Lender, the Agent, or any advising, negotiating, or paying bank with
respect to any L/C shall be responsible in any way for:

 

(i)            The performance by any beneficiary under any L/C of that
beneficiary’s obligations to the Borrower.

 

(ii)           The form, sufficiency, correctness, genuineness, authority of any
person signing; falsification; or the legal effect of; any documents called for
under any L/C if (with respect to the foregoing) such documents on their face
appear to be in order.

 

(b)           The Issuer may honor, as complying with the terms of any L/C and
of any drawing thereunder, any drafts or other documents otherwise in order, but
signed or issued by an administrator, executor, conservator, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, or other legal representative of the party authorized
under such L/C to draw or issue such drafts or other documents.

 

(c)           Unless otherwise agreed to, in the particular instance, the
Borrower hereby authorizes any Issuer to:

 

(i)            Select an advising bank, if any.

 

(ii)           Select a paying bank, if any.

 

(iii)          Select a negotiating bank.

 

(d)           All directions, correspondence, and funds transfers relating to
any L/C are at the risk of the Borrower. The Issuer shall have discharged the
Issuer’s obligations under any L/C which, or the drawing under which, includes
payment instructions, by the initiation of the method of payment called for in,
and in accordance with, such instructions (or by any other commercially
reasonable and comparable method). None of the Agent, any Revolving Credit
Lender, or the Issuer shall have any responsibility for any inaccuracy,
interruption, error, or delay in transmission or delivery by post, telegraph or
cable, or for any inaccuracy of translation.

 

(e)           The Agent’s, each Revolving Credit Lender’s, and the Issuer’s
rights, powers, privileges and immunities specified in or arising under this
Agreement are in addition to any

 

36

--------------------------------------------------------------------------------


 

heretofore or at any time hereafter otherwise created or arising, whether by
statute or rule of law or contract.

 

(f)            Except to the extent otherwise expressly provided hereunder or
agreed to in writing by the Issuer and the Borrower, (i) documentary L/Cs will
be governed by the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial L/C, and (ii) the rules of
the ISP shall apply to each standby L/C.

 

(g)           The obligations of the Borrower under this Agreement with respect
to L/Cs are absolute, unconditional, and irrevocable and shall be performed
strictly in accordance with the terms hereof under all circumstances, whatsoever
including, without limitation, the following:

 

(i)            Any lack of validity or enforceability or restriction, restraint,
or stay in the enforcement of this Agreement, any L/C, or any other agreement or
instrument relating thereto.

 

(ii)           The Borrower’s consent to any amendment or waiver of, or consent
to the departure from, any L/C.

 

(iii)          The existence of any claim, counterclaim, set-off, defense, or
other right which the Borrower or any Affiliate may have at any time against the
beneficiary or any transferee of such L/C (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuer or any other
Person, whether in connection with this Agreement the transactions contemplated
hereby or by such L/C or any agreement or instrument relating thereto, or any
unrelated transaction.

 

(iv)          Any good faith honoring of a drawing under any L/C, which drawing
possibly could have been dishonored based upon a strict construction of the
terms of the L/C.

 

(v)           Any draft, demand, certificate or other document presented under
such L/C proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such L/C.

 

(vi)          Any payment by the Issuer under such L/C against presentation of a
draft or certificate that does not strictly comply with the terms of such L/C;
or any payment made by the Issuer under such L/C to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such L/C, including any arising in connection
with any proceeding under any Debtor Relief Law.

 

(vii)         Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Affiliate.

 

37

--------------------------------------------------------------------------------


 

(h)           The Borrower shall promptly examine a copy of each L/C and each
amendment thereto that is delivered to the Borrower and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuer and its
correspondents unless such notice is given as aforesaid.

 

(i)            Upon receipt from the beneficiary of any L/C of any notice of a
drawing under such L/C, the Issuer shall notify the Borrower and the Agent
thereof.  Not later than 11:00AM on the date of any payment by the Issuer under
a L/C, the Borrower shall reimburse the Issuer through the Agent in an amount
equal to the amount of such drawing.  If the Borrower fails to so reimburse the
Issuer by such time, the Agent shall promptly notify each Revolving Credit
Lender of the payment date and of the amount of the Unpaid Reimbursement
Obligation.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Loan in all respects bearing interest at the Base Margin Rate
with a Drawdown Date as of the date on which the Agent paid the draft presented
for honor or otherwise made such payment, in an amount equal to the amount of,
such draft or other payment, and the notice from the Agent to the Revolving
Credit Lenders shall be deemed to be a notice of a Revolving Credit Loan Request
made by the Agent (without regard to the minimum and multiples specified in
Section 2 for the principal amount of Base Margin Loans, but subject to the
amount of the unutilized portion of the Maximum Revolving Credit Dollar
Commitment and the conditions set forth in Article 4).

 

(j)            No later than 1:00PM (Boston time) on the Business Day next
following the receipt of such notice, each Revolving Credit Lender shall make
available to the Agent, at the Agent’s Office, in immediately available funds,
such Revolving Credit Lender’s Revolving Credit Percentage Commitment of such
Unpaid Reimbursement Obligation, and to the extent not otherwise reimbursed by
the Borrower pursuant to Clause (k) below, together with an amount equal to the
product of (a) the average, computed for the period referred to in clause (c)
below, of the weighted average interest rate paid by the Agent for federal funds
acquired by the Agent during each day included in such period, times (b) the
amount equal to such Revolving Credit Lender’s Revolving Credit Percentage
Commitment of such Unpaid Reimbursement Obligation, times (c) a fraction, the
numerator of which is the number of days that elapse from and including the date
the Agent paid the draft presented for honor or otherwise made payment to the
date on which such Revolving Credit Lender’s Revolving Credit Percentage
Commitment of such Unpaid Reimbursement Obligation shall become immediately
available to the Agent, and the denominator of which is 360.  Any notice given
by the Agent pursuant to this Section 2.20(j) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(k)           With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by a Revolving Credit Loan in all respects bearing interest at
the Base Margin Rate because a Default or Event of Default is then continuing,
the conditions set forth in Article 4 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the Agent an
extension of credit resulting from and in the amount of the Unpaid Reimbursement
Obligation that is not so refinanced, which extension of credit shall be due and
payable on demand (together with interest) and shall bear interest at the
default rate of interest for Revolving Credit Loans bearing interest at the Base
Margin Rate.  In such event, each Revolving Credit Lender’s payment to the Agent
pursuant to this Section 2.20 shall be deemed payment in respect of its
participation in such extension of credit and shall constitute a funding of such
Revolving Credit Lender’s participation in such extension of credit in
satisfaction of its participation obligation under this Section 2.20.

 

38

--------------------------------------------------------------------------------


 

(l)            Until each Revolving Credit Lender funds its Revolving Credit
Percentage Commitment of the Revolving Credit Loans or participations as set
forth in this Section 2.20 to reimburse the Agent for any amount drawn under any
L/C, interest in respect of such Revolving Credit Lender’s Revolving Credit
Percentage Commitment of such amount shall be solely for the account of the
Agent.

 

(m)          If any Revolving Credit Lender fails to make available to the Agent
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.20 by the time specified in this Section
2.20, the Agent shall be entitled to recover from such Revolving Credit Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Agent at a rate per annum equal to the weighted
average interest rate paid by the Agent for federal funds acquired by the Agent
during each day included in such period.  A certificate of the applicable
Issuing Bank submitted to any Revolving Credit Lender (through the Agent) with
respect to any amounts owing under this clause (m) shall be conclusive absent
manifest error.

 

(n)           At any time after the Agent has made a payment under any L/C and
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participation in respect of such payment in accordance with this Section 2.20,
if the Agent receives any payment in respect of the related Unpaid Reimbursement
Obligation or interest thereon (whether directly from the applicable Borrower(s)
or otherwise, including proceeds of cash collateral applied thereto by the
Agent), the Agent will distribute to such Revolving Credit Lender its Revolving
Credit Percentage Commitment thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participation was outstanding) in United States Dollars and in
the same funds as those received by the Agent.  If any payment received by the
Agent pursuant to this Section 2.20(n) is required to be returned in connection
with any bankruptcy or insolvency proceeding or otherwise (including pursuant to
any settlement entered into by the applicable Issuer in its discretion), each
Revolving Credit Lender shall pay to the Agent its Revolving Credit Percentage
Commitment thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period.  The obligations of the Revolving Credit Lenders under the
immediately preceding sentence shall survive the payment in full of the
Liabilities and the termination of this Agreement.

 

(o)           Each Revolving Credit Lender and the Borrower agrees that, in
paying any drawing under an L/C, the Agent shall not have any responsibility to
obtain any document (other than any sight draft, certificates, and documents
expressly required by the L/C) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
L/C; provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  In furtherance
and not in limitation of the foregoing, the Agent may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Agent shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or

 

39

--------------------------------------------------------------------------------


 

purporting to transfer or assign an L/C of the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(p)           Upon the request of the Agent, (A) if the Agent has honored any
full or partial drawing request under any L/C and such drawing has resulted in
an extension of credit resulting from and in the amount of the Unpaid
Reimbursement Obligation pursuant to Section 2.20(k), or (B) if, as of the
Letter of Credit Expiration Date, any L/C or Unpaid Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all such L/C or Unpaid
Reimbursement Obligations. For purposes of this Section 2.20(p), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the Revolving Credit Lenders, as collateral, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Agent (which documents are hereby consented to by the Revolving Credit
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Agent, for benefit of the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.

 

2.21.       Changed Circumstances.

 

(a)           The Agent may advise the Borrower that the Agent has made the good
faith determination (which determination shall be final and conclusive) of any
of the following:

 

(i)            Adequate and fair means do not exist for ascertaining the rate
for LIBOR Loans.

 

(ii)           The continuation of or conversion of any Revolving Credit Loan to
a LIBOR Loan has been made impracticable or unlawful by the occurrence of a
contingency that materially and adversely affects the applicable market or the
compliance by the Agent or any Revolving Credit Lender in good faith with any
Applicable Law.

 

(iii)          The indices on which the interest rates for LIBOR Loans are based
shall no longer represent the effective cost to the Agent or any Revolving
Credit Lender for U.S. dollar deposits in the interbank market for deposits in
which it regularly participates.

 

(b)           In the event that the Agent advises the Borrower of an occurrence
described in Section 2.21(a), then, until the Agent notifies the Borrower that
the circumstances giving rise to such notice no longer apply:

 

(i)            The obligation of the Agent or each Revolving Credit Lender to
make loans of the type affected by such changed circumstances or to permit the
Borrower to select the affected interest rate as otherwise applicable to any
Revolving Credit Loans shall be suspended.

 

(ii)           Any notice which the Borrower had given the Agent with respect to
any LIBOR Loan, the time for action with respect to which has not occurred prior
to the Agent’s having given notice pursuant to Section 2.21(a), shall be deemed
at the option of the Agent to not having been given.

 

40

--------------------------------------------------------------------------------


 

2.22.       Lenders’ Commitments.

 

(a)           Subject to Sections 16.1 and 16.2 (which provide for assignments
and assumptions of commitments), each Revolving Credit Lender’s “Revolving
Credit Percentage Commitment”, and “Maximum Revolving Credit Dollar Commitment”
(respectively so referred to herein) is set forth on Schedule 2.22, annexed
hereto.

 

(b)           The obligations of the Revolving Credit Lenders hereunder are
several and not joint.  The failure of any Revolving Credit Lender to make any
loan or advance under the Revolving Credit, to fund any participation in L/Cs
and SwingLine Loans, or to make any payment pursuant to Section 19.9(c) on any
date required hereunder shall not relieve any other Revolving Credit Lender of
its corresponding obligation to do so on such date, and no Revolving Credit
Lender shall be responsible for the failure of any other Revolving Credit Lender
to so make its Revolving Credit Percentage Commitment, to purchase its
participation, or to make its payment under Section 19.9(c).  No Revolving
Credit Lender shall have any obligation to make any loan or advance under the
Revolving Credit in excess of the lesser of the following:

 

(i)            That Revolving Credit Lender’s Revolving Credit Percentage
Commitment of the subject loan or advance or of Availability.

 

(ii)           That Revolving Credit Lender’s Maximum Revolving Credit Dollar
Commitment.

 

Further, no Revolving Credit Lender shall have any obligation to make any loan
or advance under the Revolving Credit if the aggregate loans and advances
outstanding under the Revolving Credit attributable to such Revolving Credit
Lender, after giving effect to the subject loan or advance, would exceed the
Maximum Revolving Credit Dollar Commitment of such Revolving Credit Lender.

 

(c)           No Revolving Credit Lender shall have any liability to the
Borrower on account of the failure of any other Revolving Credit Lender to
provide any loan or advance under the Revolving Credit nor any obligation to
make up any shortfall which may be created by such failure.

 

(d)           The Revolving Credit Dollar Commitments, Revolving Credit
Commitment Percentages, and identities of the Revolving Credit Lenders may be
changed, from time to time by the reallocation or assignment of Revolving Credit
Dollar Commitments and Revolving Credit Commitment Percentages amongst the
Revolving Credit Lenders or with other Persons who determine to become
“Revolving Credit Lenders”, provided, however unless an Event of Default has
occurred (in which event, no consent of the Borrower is required) any assignment
to a Person not then a Revolving Credit Lender shall be subject to the prior
consent of the Borrower (not to be unreasonably withheld), which consent will be
deemed given unless the Borrower provides the Agent with written objection, not
more than Five (5) Business Days after the Agent shall have given the Borrower
written notice of a proposed assignment).

 

41

--------------------------------------------------------------------------------


 

(e)           Upon written notice given the Borrower from time to time by the
Agent, of any assignment or allocation referenced in Section 2.22(d):

 

(i)            The Borrower shall execute one or more replacement Revolving
Credit Notes to reflect such changed Maximum Revolving Credit Dollar
Commitments, Revolving Credit Commitment Percentages, and identities and shall
deliver such replacement Revolving Credit Notes to the Agent (which promptly
thereafter shall deliver to the Borrower the Revolving Credit Notes so replaced)
provided however, in the event that a Revolving Credit Note is to be exchanged
following its acceleration or the entry of an order for relief under the
Bankruptcy Code with respect to the Borrower, the Agent, in lieu of causing the
Borrower to execute one or more new Revolving Credit Notes, may issue the
Agent’s Certificate confirming the resulting Revolving Credit Dollar Commitments
and Revolving Credit Percentage Commitments.

 

(ii)           Such change shall be effective from the effective date specified
in such written notice and any Person added as a Revolving Credit Lender shall
have all rights and privileges of a Revolving Credit Lender hereunder thereafter
as if such Person had been a signatory to this Agreement and any other Loan
Document to which a Revolving Credit Lender is a signatory and any Person
removed as a Revolving Credit Lender shall be relieved of any obligations or
responsibilities of a Revolving Credit Lender hereunder thereafter.

 

ARTICLE III.        REVOLVING CREDIT FUNDINGS AND DISTRIBUTIONS

 

3.1.         Revolving Credit Funding Procedures.  Subject to Section 3.2:

 

(a)           The Agent shall advise each Revolving Credit Lender, no later than
2:00PM on a date on which any Revolving Credit Loan (other than a SwingLine
Loan) is to be made on that date.  Such advice, in each instance, may be by
telephone or facsimile transmission, provided that if such advice is by
telephone, it shall be confirmed in writing.  Advice of a Revolving Credit Loan
shall include the amount of and interest rate applicable to the subject
Revolving Credit Loan.

 

(b)           Subject to that Revolving Credit Lender’s Revolving Credit Dollar
Commitment, each Revolving Credit Lender, by no later than the end of business
on the day on which the subject Revolving Credit Loan is to be made, shall
Transfer that Revolving Credit Lender’s Revolving Credit Percentage Commitment
of the subject Revolving Credit Loan to the Agent.

 

(c)           Unless the Agent shall have received notice from a Revolving
Credit Lender at least one (1) Business Day prior to the proposed date on which
any Revolving Credit Loan (other than a SwingLine Loan) is to be made that such
Revolving Credit Lender will not make available to the Agent such Revolving
Credit Lender’s Revolving Credit Percentage Commitment of such Revolving Credit
Loan, the Agent may assume that such Revolving Credit Lender has made such
Revolving Credit Percentage Commitment of such Revolving Credit Loan available
on such date, and the Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Revolving
Credit Lender has not in fact made its Revolving Credit Percentage Commitment of
such Revolving Credit Loan available, then the applicable Revolving Credit
Lender and the Borrower severally agree to pay to the Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made

 

42

--------------------------------------------------------------------------------


 

available to the Borrower to but excluding the date of payment to the Agent, at
(A) in the case of a payment to be made by such Revolving Credit Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Revolving Credit Lender shall pay
such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period.

 

(d)           Unless the Agent shall have received notice from the Borrower at
least one (1) Business Day prior to the date on which any payment is due to the
Agent for its account or the account of the Revolving Credit Lenders hereunder
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Revolving Credit
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Revolving Credit Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.  A statement
of the Agent submitted to such Revolving Credit Lender with respect to any
amounts owing under this paragraph shall be conclusive (absent manifest error)
evidence of the amount due and owing to the Agent by such Revolving Credit
Lender.

 

3.2.         SwingLine Loans.

 

(a)           In the event that, when a Revolving Credit Loan is requested, the
aggregate unpaid balance of the SwingLine Loan is less than the SwingLine Loan
Ceiling, then the SwingLine Lender may advise the Agent that the SwingLine
Lender has determined to include up to the amount of the requested Revolving
Credit Loan as part of the SwingLine Loan.  In such event, the SwingLine Lender
shall Transfer the amount of the requested Revolving Credit Loan to the Agent.

 

(b)           The SwingLine Loan shall be converted to a Revolving Credit Loan
in which all Revolving Credit Lenders participate as follows:

 

(i)            At any time and from time to time, the SwingLine Lender may
advise the Agent that all, or any part of the SwingLine Loan is to be converted
to a Revolving Credit Loan in which all Revolving Credit Lenders participate.

 

(ii)           At the initiation of a Liquidation, the then entire unpaid
principal balance of the SwingLine Loan shall be converted to a Revolving Credit
Loan in which all Revolving Credit Lenders participate.

 

In either such event, the Agent shall advise each Revolving Credit Lender of
such conversion as if, and with the same effect as if such conversion were the
making of a Revolving Credit Loan as provided in Section 2.1.

 

(c)           The SwingLine Lender, in separate capacities, may also be the
Agent and a Revolving Credit Lender.

 

43

--------------------------------------------------------------------------------


 

(d)           The SwingLine Lender, in its capacity as SwingLine Lender, is not
a “Revolving Credit Lender” for any of the following purposes:

 

(i)            Except as otherwise specifically provided in the relevant
Section, any distribution pursuant to Section 3.4.

 

(ii)           Determination of whether the requisite Loan Commitments have
Consented to action requiring such Consent.

 

3.3.         Agent’s Covering of Funding.

 

(a)           Subject to the provisions of Section 2.22 hereof, each Revolving
Credit Lender shall make available to the Agent, as provided herein, that
Revolving Credit Lender’s Revolving Credit Percentage Commitment of the
following:

 

(i)            Each Revolving Credit Loan, up to the maximum amount of that
Revolving Credit Lender’s Revolving Credit Dollar Commitment of the Revolving
Credit Loans.

 

(ii)           Up to the maximum amount of that Revolving Credit Lender’s
Revolving Credit Dollar Commitment of each L/C Drawing (to the extent that such
L/C Drawing is not “covered” by a Revolving Credit Loan as provided herein).

 

(b)           In all circumstances, the Agent may:

 

(i)            Assume that each Revolving Credit Lender, subject to Section
3.3(a), timely shall make available to the Agent that Revolving Credit Lender’s
Revolving Credit Percentage Commitment of each Revolving Credit Loan, notice of
which is provided pursuant to Section 3.1 and shall make available, to the
extent not “covered” by a Revolving Credit Loan, that Revolving Credit Lender’s
Revolving Credit Percentage Commitment of any honoring of an L/C.

 

(ii)           In reliance upon such assumption, make available the
corresponding amount to the Borrower.

 

(iii)          Assume that each Revolving Credit Lender timely shall pay, and
shall make available, to the Agent all other amounts which that Revolving Credit
Lender is obligated to so pay and/or make available hereunder or under any of
the Loan Documents.

 

(c)           In the event that, in reliance upon any of such assumptions, the
Agent makes available, a Revolving Credit Lender’s Revolving Credit Percentage
Commitment of one or more Revolving Credit Loans, or any other amount to be made
available hereunder or under any of the Loan Documents, which amount a Revolving
Credit Lender (a “Delinquent Revolving Credit Lender”) fails to provide to the
Agent within One (1) Business Day of written notice of such failure, then:

 

(i)            The amount which had been made available by the Agent is an
“Agent’s Cover” (and is so referred to herein).

 

44

--------------------------------------------------------------------------------


 

(ii)                                  All interest paid by the Borrower on
account of the Revolving Credit Loan or coverage of the subject L/C Drawing
which consist of the Agent’s Cover shall be retained by the Agent until the
Agent’s Cover, with interest, has been paid.

 

(iii)                               The Delinquent Revolving Credit Lender shall
pay to the Agent, on demand, interest at a rate equal to the prevailing federal
funds rate on any Agent’s Cover in respect of that Delinquent Revolving Credit
Lender.

 

(iv)                              The Agent shall have succeeded to all rights
to payment to which the Delinquent Revolving Credit Lender otherwise would have
been entitled hereunder in respect of those amounts paid by or in respect of the
Borrower on account of the Agent’s Cover together with interest until it is
repaid.  Such payments shall be deemed made first towards the amounts in respect
of which the Agent’s Cover was provided and only then towards amounts in which
the Delinquent Revolving Credit Lender is then participating.  For purposes of
distributions to be made pursuant to Section 3.4(a) (which relates to ordinary
course distributions) or Section 13.6 (which relates to distributions of
proceeds of a Liquidation) below, amounts shall be deemed distributable to a
Delinquent Revolving Credit Lender (and consequently, to the Agent to the extent
to which the Agent is then entitled) at the highest level of distribution (if
applicable) at which the Delinquent Revolving Credit Lender would otherwise have
been entitled to a distribution.

 

(v)                                 Subject to Subsection 3.3(c)(iv), the
Delinquent Revolving Credit Lender shall be entitled to receive any payments
from the Borrower to which the Delinquent Revolving Credit Lender is then
entitled, provided however there shall be deducted from such amount and retained
by the Agent any interest to which the Agent is then entitled on account of
Section 3.3(c)(ii), above.

 

(vi)                              A Delinquent Revolving Credit Lender shall not
be relieved of any obligation of such Delinquent Revolving Credit Lender
hereunder (all and each of which shall constitute continuing obligations on the
part of any Delinquent Revolving Credit Lender).

 

(d)                                 A Delinquent Revolving Credit Lender may
cure its status as a Delinquent Revolving Credit Lender by paying the Agent the
aggregate of the following:

 

(i)                                     The Agent’s Cover (to the extent not
previously repaid by the Borrower and retained by the Agent in accordance with
Subsection 3.3(c)(iv), above) with respect to that Delinquent Revolving Credit
Lender.

 

Plus

 

(ii)                                  The aggregate of the amount payable under
Subsection 3.3(c)(iii), above (which relates to interest to be paid by that
Delinquent Revolving Credit Lender).

 

Plus

 

(iii)                               All such costs and expenses as may be
incurred by the Agent in the enforcement of the Agent’s rights against such
Delinquent Revolving Credit Lender.

 

45

--------------------------------------------------------------------------------


 

3.4.                            Ordinary Course Distributions.  This Section 3.4
applies unless the provisions of Section 13.6 (which relates to distributions in
the event of a Liquidation) becomes operative.

 

(a)                                  Weekly, on such day as may be set from time
to time by the Agent (or more frequently at the Agent’s option) the Agent and
each Revolving Credit Lender shall settle up on amounts advanced under the
Revolving Credit and collected funds received in the Concentration Account.

 

(b)                                 The Agent shall distribute to the SwingLine
Lender and to each Revolving Credit Lender, such Person’s respective pro-rata
share of interest payments on the Revolving Credit Loans when applied by the
Agent as provided in Section 8.5(a). For purposes of calculating interest due to
a Revolving Credit Lender, that Revolving Credit Lender shall be entitled to
receive interest on the actual amount contributed by that Revolving Credit
Lender towards the principal balance of the Revolving Credit Loans outstanding
during the applicable period covered by the interest payment made by the
Borrower.  Any net principal reductions to the Revolving Credit Loans received
by the Agent in accordance with the Loan Documents during such period shall not
reduce such actual amount so contributed, for purposes of calculation of
interest due to that Revolving Credit Lender, until the Agent has distributed to
that Revolving Credit Lender its pro-rata share thereof.

 

(c)                                  The Agent shall distribute fees paid on
account of the Revolving Credit in accordance with the terms of the Agreement.

 

(d)                                 No Revolving Credit Lender shall have any
interest in, or right to receive any part of, the Agent’s Fee to be paid by the
Borrower to the Agent pursuant to this Agreement.

 

(e)                                  Any amount received by the Agent as
reimbursement for any cost or expense (including without limitation, attorneys’
reasonable fees) shall be distributed by the Agent to that Person which is
entitled to such reimbursement as provided in this Agreement (and if such
Person(s) is (are) the Revolving Credit Lenders, pro-rata based upon their
respective Revolving Credit Commitment Percentages at the date on which the
expense, in respect of which such reimbursement is being made, was incurred).

 

(f)                                    Each distribution pursuant to this
Section 3.4 is subject to Section 3.3(c), above.

 

ARTICLE IV.                       CONDITIONS PRECEDENT

 

As a condition to the amendment and restatement of this Agreement, each of the
documents respectively described in Sections 4.1 through and including 4.4 and
4.11 through and including 4.15, (each in form and substance satisfactory to the
Agent and each of the Revolving Credit Lenders) shall have been delivered to the
Agent, and the conditions respectively described in Sections 4.5 through and
including 4.10, and 4.16, shall have been satisfied:

 

4.1.                            Corporate Due Diligence.

 

(a)                                  A Certificate of corporate good standing
issued as of a recent date by the Secretary of State of Minnesota.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Certificates of due qualification, in good
standing, issued as of a recent date by the Secretary(ies) of State of each
State in which the nature the Borrower’s business conducted or assets owned
could require such qualification.

 

(c)                                  A Certificate from a duly authorized
officer of the Borrower, on behalf of the Borrower (i) of the due adoption,
continued effectiveness, and setting forth the texts of, each corporate
resolution adopted in connection with the establishment of the loan arrangement
contemplated by the Loan Documents, and (ii) and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.

 

4.2.                            Opinions.  Opinions of (a) Faegre & Benson LLP,
counsel to the Borrower, and (b) internal legal counsel to the Borrower, each in
form and substance satisfactory to the Agent.

 

4.3.                            Additional Documents.  Such additional
instruments and documents as the Agent or its counsel reasonably may require or
request including, without limitation, the following: the Revolving Credit
Notes, the SwingLine Note, the Closing Certificate, the Fee Letter and any UCC
financing statements.

 

4.4.                            Officers’ Certificates.  Certificates executed
by the President and the Chief Financial Officer of the Borrower which state
that:

 

(a)                                  Such officer, acting on behalf of the
Borrower, has reviewed each of the Loan Documents and has had the benefit of
independent counsel of the Borrower’s selection (attorney Samuel P. Verduci) in
connection with the review and negotiation of the Loan Documents.  In
particular, and without limiting the generality of such review, the following
provisions of the Loan Documents have been brought to the attention of such
officer by such counsel:

 

(i)                                     The waiver of the right to a trial by
jury in connection with controversies arising out of the loan arrangement
contemplated by the Loan Documents.

 

(ii)                                  The designation of, and submission to the
exclusive jurisdiction and venue of, certain courts.

 

(iii)                               Various other waivers and indemnifications
included therein.

 

(iv)                              The circumstances under which the Liabilities
could be accelerated and the grace periods available with respect to certain
Events of Default.

 

(b)                                 The representations and warranties made by
the Borrower to the Agent and the Revolving Credit Lenders in the Loan Documents
are true and complete as of the date of such certificate, and that no event has
occurred which is or which, solely with the giving of notice or passage of time
(or both), would be an Event of Default.

 

4.5.                            Representations and Warranties.  Each of the
representations made by or on behalf of the Borrower in this Agreement or in any
of the other Loan Documents or in any other report, statement, document, or
paper provided by or on behalf of the Borrower shall be true and complete in all
material respects as of the date as of which such representation or warranty was
made.

 

47

--------------------------------------------------------------------------------


 

4.6.                            Minimum Day One Availability.  After giving
effect to any Revolving Credit Loans to be made or otherwise outstanding on the
Restatement Effective Date; all then held checks (if any); accounts payable
which are overdue by more than Fifteen (15) days beyond credit terms then
accorded the Borrower; overdrafts; any charges to the Loan Account made in
connection with the credit facility contemplated hereby; and L/Cs to be
outstanding as of or issued on or immediately subsequent to, the Restatement
Effective Date, Availability shall not be less than $30,000,000.

 

4.7.                            Capital Structure.  The Agent shall be satisfied
with the capital structure of the Borrower.

 

4.8.                            All Fees and Expenses Paid.  All fees due under
or with respect to the credit facility provided to the Borrower by the Agent
prior to the amendment and restatement of this Agreement, and all costs and
expenses incurred by the Agent in connection with such credit facility
(including the fees and expenses of counsel to the Agent) shall have been paid
in full.

 

4.9.                            Borrower Not In Default.  The Borrower is not
and will not be In Default.

 

4.10.                     No Adverse Change.  Other than as set forth on
Schedule 5.18 to the Closing Certificate, no event shall have occurred or failed
to occur, which occurrence or failure is or could have a materially adverse
effect upon the Borrower’s financial condition when compared with such financial
condition at the end of the fiscal year ended January 2004.

 

4.11.                     Perfection Certificate and UCC Search Results.  The
Agent shall have received from the Borrower a completed and fully executed
Perfection Certificate and the results of UCC searches with respect to its
Collateral, indicating no liens other than Permitted Encumbrances, and otherwise
in form and substance satisfactory to the Agent.

 

4.12.                     Certificates of Insurance.  The Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Restatement Effective Date, identifying insurers, types of insurance,
insurance limits, and policy terms, and otherwise describing the insurance
obtained in accordance with the provisions of this Agreement.

 

4.13.                     Blocked Account Agreements and Notifications.  The
Agent shall have received copies of the notifications and the Blocked Account
Agreements required by Section 8.1(b).

 

4.14.                     Borrowing Base Certificate.  The Agent shall have
received from the Borrower a Borrowing Base Certificate dated as of the
Restatement Effective Date.

 

4.15.                     Valuation of Inventory.  The Agent shall have received
the valuation report prepared by Hilco Appraisal Services, such valuation report
to be in form and substance satisfactory to the Agent, stating the then current
fair market value of all Eligible Inventory, and which report the Agent will
make available to the Borrower reasonably promptly after receipt thereof for the
Borrower’s inspection only, and the Borrower shall have no right to refuse,
dispute, seek modification of, or otherwise challenge the findings of such
valuation report.

 

4.16.                     Benefit of Conditions Precedent.  The conditions set
forth in this Article 4 are for the sole benefit of the Agent and each Revolving
Credit Lender and may be waived by the

 

48

--------------------------------------------------------------------------------


 

Agent (in consultation with the Lenders), in whole or in part without prejudice
to the Agent or any Revolving Credit Lender.

 

No document shall be deemed delivered to the Agent or any Revolving Credit
Lender until received and accepted by the Agent at its offices in Boston,
Massachusetts.  The execution and delivery of this Agreement or any other Loan
Document shall not be deemed a waiver of any of the conditions set forth in this
Article 4.  Under no circumstances shall this Agreement take effect until
executed and accepted by the Agent at said offices.  For purposes of determining
compliance with the conditions specified in this Article 4, each Revolving
Credit Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Revolving Credit Lender unless the Agent shall have received
notice from such Revolving Credit Lender prior to the proposed Restatement
Effective Date specifying its objections thereto.

 

ARTICLE V.                           GENERAL REPRESENTATIONS, COVENANTS AND
WARRANTIES

 

To induce each Revolving Credit Lender to amend and restate the credit facility
as contemplated herein and to induce the Revolving Credit Lenders to provide
loans and advances under the Revolving Credit (each of which loans shall be
deemed to have been made in reliance thereupon) the Borrower, in addition to all
other representations, warranties, and covenants made by the Borrower in any
other Loan Document, makes those representations, warranties, and covenants
included in this Agreement.

 

5.1.                            Payment and Performance of Liabilities.  The
Borrower shall pay each payment Liability when due (or when demanded, if payable
on demand) and shall promptly, punctually, and faithfully perform each other
Liability.

 

5.2.                            Due Organization, Authorization, No Conflicts.

 

(a)                                  The Borrower presently is and shall
hereafter remain in good standing as a Minnesota corporation and is and shall
hereafter remain duly qualified and in good standing in every other State in
which, by reason of the nature or location of the Borrower’s assets or operation
of the Borrower’s business, such qualification may be necessary, except where
the failure to so qualify would not have a material adverse effect on the
business or assets of the Borrower.

 

(b)                                 The Borrower’s exact legal name and
organizational identification number assigned to it by its applicable state of
organization are listed in the Perfection Certificate.

 

(c)                                  The Borrower shall not change its State of
organization; type of organization; any organizational identification number
assigned to the Borrower by that State; or the Borrower’s federal taxpayer
identification number.

 

(d)                                 Each Affiliate is listed on Schedule 5.2 to
the Closing Certificate. The Borrower shall provide the Agent with prior written
notice of any entity’s becoming or ceasing to be an Affiliate.

 

49

--------------------------------------------------------------------------------


 

(e)                                  The Borrower has all requisite power and
authority to execute and deliver all Loan Documents to which the Borrower is a
party and has and will hereafter retain all requisite power to perform all
Liabilities.

 

(f)                                    The execution and delivery by the
Borrower of each Loan Document to which it is a party; the Borrower’s
consummation of the transactions contemplated by such Loan Documents (including,
without limitation, the creation of Collateral Interests by the Borrower to
secure the Liabilities); the Borrower’s performance under those of the Loan
Documents to which it is a party; the borrowings hereunder; and the use of the
proceeds thereof:

 

(i)                                     Have been duly authorized by all
necessary action.

 

(ii)                                  Do not, and will not, contravene in any
material respect any provision of any Requirement of Law or obligation of the
Borrower.

 

(iii)                               Will not result in the creation or
imposition of, or the obligation to create or impose, any Encumbrance upon any
assets of the Borrower pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents.

 

(g)                                 The Loan Documents have been duly executed
and delivered by the Borrower and are the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms.

 

5.3.                            Trade Names.  The Borrower will provide the
Agent with not less than Twenty-One (21) days prior written notice (with
reasonable particularity) of any change to the Borrower’s name from that under
which the Borrower is conducting its business at the execution of this Agreement
and will not effect such change if an Event of Default has occurred and is
continuing.

 

5.4.                            Infrastructure.

 

(a)                                  The Borrower has and will maintain a
sufficient infrastructure to conduct its business as presently conducted and as
contemplated to be conducted following its execution of this Agreement.

 

(b)                                 The Borrower owns and possesses, or has the
right to use (and will hereafter own, possess, or have such right to use) all
patents, industrial designs, trademarks, trade names, trade styles, brand names,
service marks, logos, copyrights, trade secrets, know-how, confidential
information, and other intellectual or proprietary property of any third Person
necessary for the Borrower’s conduct of the Borrower’s business.

 

(c)                                  The conduct by the Borrower of the
Borrower’s business does not presently infringe (nor will the Borrower conduct
its business in the future so as to infringe) the patents, industrial designs,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, trade secrets, know-how, confidential information, or other
intellectual or proprietary property of any third Person, except for such
infringement which would not have a material adverse effect on the Borrower’s
business or assets.

 

50

--------------------------------------------------------------------------------


 

5.5.                            Locations.

 

(a)                                  The Collateral, and the books, records, and
papers of Borrower’s pertaining thereto, are kept and maintained solely at (i)
the Borrower’s chief executive offices, (ii) other locations set forth in the
Perfection Certificate, (iii) temporary locations in connection with sales at
trade shows, provided, however, that the aggregate amount of Collateral at such
locations shall not exceed $250,000 in the aggregate at any time, and (iv) other
locations, provided, however, the Borrower provides the Agent with prior written
notice at least Fourteen (14) days before moving any Collateral into such
location.

 

(b)                                 The Borrower shall not remove any of the
Collateral from said chief executive office, those locations listed in the
Perfection Certificate, temporary locations in connection with trade shows to
the extent permitted by Section 5.5(a), temporary staging areas in connection
with new store openings the location of which has been disclosed to the Agent,
or those other locations for which the Borrower has provided the Agent notice in
accordance with Section 5.5(a), except for the following purposes:

 

(i)                                     To accomplish sales of Inventory in the
ordinary course of business.

 

(ii)                                  To move Inventory or other Collateral from
one such location to another such location.

 

(iii)                               To utilize such of the Collateral as is
removed from such locations in the ordinary course of business (such as motor
vehicles).

 

(iv)                              To sell, lease or dispose of the Collateral as
permitted by Section 5.13(d).

 

(c)                                  The Borrower will not open or close any
location at which the Borrower maintains, offers for sales, or stores any of the
Collateral without providing the Agent with prior written notice at least
Fourteen (14) days before moving any Collateral into or out of such location.

 

(d)                                 Except as otherwise disclosed pursuant to,
or permitted by, this Section 5.5, no tangible personal property of the Borrower
is in the care or custody of any third party or stored or entrusted with a
bailee or other third party and none shall hereafter be placed under such care,
custody, storage, or entrustment, all except for any property in transit to the
Borrower, and any Collateral not to exceed $1,000,000 at any one time.

 

5.6.                            Title to Assets.

 

(a)                                  The Borrower is, and shall hereafter
remain, the owner of the Collateral free and clear of all Encumbrances with the
exceptions of the following (the “Permitted Encumbrances”):

 

(i)                                     Encumbrances in favor of the Agent.

 

(ii)                                  purchase money security interests in or
purchase money mortgages on real or personal property acquired after the date
hereof to secure purchase money Indebtedness of the type and amount permitted by
Section 5.7(a)(iii), incurred in

 

51

--------------------------------------------------------------------------------


 

connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired.

 

(iii)                               liens to secure taxes, assessments and other
government charges in respect of obligations not overdue or which are being
contested in good faith by appropriate proceedings or liens on properties to
secure claims for labor, material or supplies in respect of obligations not
overdue or which are being contested in good faith by appropriate proceedings,
provided that the Borrower will pay all such taxes, assessments, charges or
claims forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor.

 

(iv)                              deposits or pledges made in connection with,
or to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations.

 

(v)                                 liens of carriers, warehousemen, mechanics
and materialmen, and other like liens on properties, in existence less than One
Hundred Twenty (120) days from the date of creation thereof in respect of
obligations not overdue.

 

(vi)                              Those Encumbrances (if any) listed on Schedule
5.6 to the Closing Certificate.

 

(b)                                 The Borrower does not and shall not, have,
possession of any property on consignment to the Borrower having a value in
excess of $2,500,000 in the aggregate at any time.

 

5.7.                            Indebtedness.

 

The Borrower does not and shall not hereafter have any Indebtedness with the
exceptions of:

 

(i)                                     Any Indebtedness on account of the
Revolving Credit.

 

(ii)                                  Endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business.

 

(iii)                               Indebtedness incurred in connection with the
acquisition after the date hereof of any real or personal property by the
Borrower or under any Capitalized Lease, provided that the aggregate principal
amount of such Indebtedness of the Borrower shall not exceed the aggregate
amount of $20,000,000, or with the consent of the Agent $30,000,000, at any one
time.

 

(iv)                              The Indebtedness (if any) listed on Schedule
5.7 to the Closing Certificate.

 

(v)                                 Indebtedness consisting of obligations to
purchase, redeem, retire or otherwise acquire for value any shares of the
Borrower’s capital stock from current and former employees, directors and
consultants of the Borrower or any of its Affiliates, and any estate or personal
representative of such employee, director or consultant, provided, however, that
the Borrower shall have no obligation to purchase, redeem, retire or

 

52

--------------------------------------------------------------------------------


 

otherwise acquire any such shares to the extent that such purchase, redemption,
retirement or other acquisition is not permitted by Section 5.20(b) of this
Agreement.

 

(vi)                              Other unsecured Indebtedness in an aggregate
amount not to exceed $75,000,000 outstanding at any one time; provided, that the
Borrower shall not be In Default (A) immediately prior to the incurrence of such
Indebtedness or (B) as a result of the incurrence of such Indebtedness; and
provided, further, that such Indebtedness shall be upon terms and conditions,
including without limitation covenants and events of default, no more
restrictive in the reasonable determination of the Agent than the terms and
conditions set forth in the Loan Documents.

 

5.8.                            Insurance.

 

(a)                                  Schedule 5.8 to the Closing Certificate, is
a schedule of all insurance policies owned by the Borrower or under which the
Borrower is the named insured.  Each of such policies is in full force and
effect.  Neither the issuer of any such policy nor the Borrower is in default or
violation of any such policy.

 

(b)                                 The Borrower shall have and maintain at all
times insurance covering such risks, in such amounts, containing such terms, in
such form, for such periods, and written by such companies as may be
satisfactory to the Agent.

 

(c)                                  All insurance carried by the Borrower shall
provide for a minimum of Thirty (30) days’ prior written notice of cancellation
to the Agent and all such insurance which covers the Collateral shall:

 

(i)                                     Be payable to the Agent as loss payee
and/or additional insured under a “standard” or “New York” loss payee clause for
the benefit of the Revolving Credit Lenders and the Agent.

 

(ii)                                  Not include an endorsement in favor of any
other Person with respect to insured Collateral.

 

(d)                                 The coverage reflected on Schedule 5.8 to
the Closing Certificate, presently satisfies the foregoing requirements, it
being recognized by the Borrower, however, that such requirements may change
hereafter to reflect changing circumstances.

 

(e)                                  The Borrower shall furnish the Agent from
time to time with certificates or other evidence satisfactory to the Agent
regarding compliance by the Borrower with the foregoing requirements.

 

(f)                                    In the event of the failure by the
Borrower to maintain insurance as required herein, the Agent, at its option, may
obtain such insurance, provided, however, the Agent’s obtaining of such
insurance shall not constitute a cure or waiver of any Event of Default
occasioned by the Borrower’s failure to have maintained such insurance.

 

5.9.                            Licenses.  Each license, distributorship,
franchise, and similar agreement issued to, or to which the Borrower is a party
and is material to the business of the Borrower is in full force and effect.  No
party to any such license or agreement is in default or violation thereof.

 

53

--------------------------------------------------------------------------------


 

The Borrower has not received any notice or threat of cancellation of any such
license or agreement.

 

5.10.                     Leases.  Schedule 5.6 to the Closing Certificate lists
all presently effective Capital Leases and Schedule 4 to the Perfection
Certificate lists all other presently effective Leases.  Each of such Leases and
Capital Leases is in full force and effect.  The Borrower and, to the knowledge
of the Borrower, no other party to any such Lease or Capital Lease is in default
or violation of any such Lease or Capital Lease which is material to the
business of the Borrower.  The Borrower has not received any notice or threat of
cancellation of any such Lease or Capital Lease.  The Borrower hereby authorizes
the Agent at any time and from time to time to contact any of the Borrower’s
landlords in order to confirm the Borrower’s continued compliance with the terms
and conditions of the Lease(s) between the Borrower and that landlord and to
discuss such issues, concerning the Borrower’s occupancy under such Lease(s), as
the Agent may determine.

 

5.11.                     Requirements of Law.  The Borrower is in compliance
with, and shall hereafter comply with and use its assets in compliance with, all
Requirements of Law except where the failure of such compliance will not have a
material adverse effect on the Borrower’s business or assets.  The Borrower has
not received any notice of any violation of any Requirement of Law (other than
of a violation which has no material adverse effect on the Borrower’s business
or assets), which violation has not been cured or otherwise remedied.

 

5.12.                     Labor Relations.

 

(a)                                  The Borrower is not presently a party to
any collective bargaining or other labor contract.

 

(b)                                 There is not presently pending and, to the
Borrower’s knowledge, there is not threatened any of the following:

 

(i)                                     Any strike, slowdown, picketing, work
stoppage, or employee grievance process.

 

(ii)                                  Any proceeding against or affecting the
Borrower relating to the alleged violation of any Applicable Law pertaining to
labor relations or before National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable governmental body, organizational
activity, or other labor or employment dispute against or affecting the
Borrower, which, if determined adversely to the Borrower could have more than a
material adverse effect on the Borrower.

 

(iii)                               Any lockout of any employees by the Borrower
(and no such action is contemplated by the Borrower).

 

(iv)                              Any application for the certification of a
collective bargaining agent.

 

(c)                                  No event has occurred or circumstance
exists which could provide the basis for any work stoppage or other labor
dispute.

 

54

--------------------------------------------------------------------------------


 

(d)                                 The Borrower:

 

(i)                                     Has complied in all material respects
with all Applicable Law relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing.

 

(ii)                                  Is not liable for the payment of any
material amount of compensation, damages, taxes, fines, penalties, or other
amounts, however designated, for the Borrower’s failure to comply with any
Applicable Law referenced in Section 5.12(d)(i).

 

5.13.                     Maintain Properties.  The Borrower shall:

 

(a)                                  Keep the Collateral in good order and
repair (ordinary reasonable wear and tear and insured casualty excepted).

 

(b)                                 Not suffer or cause the waste or destruction
of any material part of the Collateral.

 

(c)                                  Not use any of the Collateral in violation
of law or any policy of insurance thereon.

 

(d)                                 Not sell, lease, or otherwise dispose of any
of the Collateral, other than the following:

 

(i)                                     The sale of Inventory in the ordinary
course of business.

 

(ii)                                  The disposal of property which is
obsolete, worn out, or damaged beyond repair, in the ordinary course of business
consistent with past practices.

 

(iii)                               Any sale, lease or other disposal if the
Borrower turns over to the Agent all Receipts from such sale, lease or other
disposal.

 

5.14.                     Taxes.

 

(a)                                  With respect to the Borrower’s federal,
state, and local tax liability and obligations:

 

(i)                                     The Borrower, in compliance with all
Applicable Law, has properly filed all returns due to be filed up to the date of
this Agreement.

 

(ii)                                  Except as described on Schedule 5.14 to
the Closing Certificate:

 

(A)                              At no time since December 31, 1998 has the
Borrower received from any taxing authority any request to perform any
examination of or with respect to the Borrower nor any other written notice in
any way relating to any claimed failure by the Borrower to comply with all
Applicable Law concerning payment of any taxes or other amounts in the nature of
taxes.

 

(B)                                No agreement is extant which waives or
extends any statute of limitations applicable to the right of any taxing
authority to assert a deficiency or make any other claim for or in respect to
federal income taxes.

 

55

--------------------------------------------------------------------------------


 

(C)                                No issue has been raised in any tax
examination of the Borrower which, by application of similar principles,
reasonably could be expected to result in the assertion of a deficiency for any
fiscal year open for examination, assessment, or claim by any taxing authority.

 

(b)                                 The Borrower has, and hereafter shall: pay,
as they become due and payable, all taxes and unemployment contributions and
other charges of any kind or nature levied, assessed or claimed against the
Borrower or the Collateral by any person or entity whose claim could result in
an Encumbrance upon any asset of the Borrower or by any governmental authority;
properly exercise any trust responsibilities imposed upon the Borrower by reason
of withholding from employees’ pay or by reason of the Borrower’s receipt of
sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Borrower; and timely file all
tax and other returns and other reports with each governmental authority to whom
the Borrower is obligated to so file.

 

5.15.                     No Margin Stock.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (within the meaning of Regulations U, T, and X of the Board of
Governors of the Federal Reserve System of the United States).  No part of the
proceeds of any borrowing hereunder will be used at any time to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

5.16.                     ERISA.

 

(a)                                  Neither the Borrower nor any ERISA
Affiliate has ever:

 

(i)                                     Violated or failed to be in compliance
in any material respect with the Borrower’s Employee Benefit Plan.

 

(ii)                                  Failed timely to file all reports and
filings required by ERISA to be filed by the Borrower, which failure has
resulted or could result in a material liability to the Borrower.

 

(iii)                               Engaged in any material nonexempt
“prohibited transactions” or any “reportable event” (respectively as described
in ERISA) for which a report has not been waived under applicable regulations.

 

(iv)                              Engaged in, or committed, any act such that a
material tax or penalty reasonably could be imposed upon the Borrower on account
thereof pursuant to ERISA.

 

(v)                                 Accumulated any material cumulative funding
deficiency within the meaning of ERISA.

 

(vi)                              Terminated any Employee Benefit Plan such that
a lien could be asserted against any assets of the Borrower on account thereof
pursuant to ERISA.

 

(b)                                 As to any multiemployer plan (as defined in
Section 3(37) of ERISA), neither the Borrower nor any ERISA Affiliate has (x)
incurred any material liability (including secondary liability) to such
multiemployer plan as a result of a complete or partial withdrawal from such

 

56

--------------------------------------------------------------------------------


 

multiemployer plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA, or (y) been notified that such multiemployer plan
is in reorganization or insolvent under and within the meaning of §4241 or §4245
of ERISA or is at risk of entering reorganization or becoming insolvent, or that
such multiemployer plan intends to terminate or has been terminated under §4041A
of ERISA.

 

(c)                                  Neither the Borrower nor any ERISA
Affiliate shall ever engage in any action of the type described in Section
5.16(a) and (b).

 

5.17.                     Hazardous Materials.

 

(a)                                  The Borrower has never: (i) been notified
it is legally responsible for any release or threat of release of any Hazardous
Material which would have a material adverse effect on the Borrower’s business
or assets or (ii) received notification of the incurrence of any expense in
connection with the assessment, containment, or removal of any Hazardous
Material for which the Borrower would be responsible which would have a material
adverse effect on the Borrower’s business or assets.

 

(b)                                 The Borrower shall: (i) dispose of any
Hazardous Material only in compliance with all Environmental Laws and (ii) have
possession of any Hazardous Material only in the ordinary course of the
Borrower’s business and in compliance with all Environmental Laws.

 

5.18.                     Litigation.  Except as described in Schedule 5.18 to
the Closing Certificate, there is not presently pending or threatened by or
against the Borrower any suit, action, proceeding, or investigation which, if
determined adversely to the Borrower, would have a material adverse effect upon
the Borrower’s financial condition or ability to conduct its business as such
business is presently conducted or is contemplated to be conducted in the
foreseeable future.

 

5.19.                     Business Plan.  The Borrower has provided to the
Agents and the Revolving Credit Lenders its Business Plan for the years 2005 and
2006.

 

5.20.                     Dividends. Investments. Corporate Action.  The
Borrower shall not:

 

(a)                                  Pay any cash dividend in respect of any
class of the Borrower’s capital stock.

 

(b)                                 Own, redeem, retire, purchase, or acquire
any of the Borrower’s capital stock, other than (i) repurchases of capital stock
from current or former employees, directors or consultants of the Borrower or
any of its Affiliates and any estate or personal representative of such
employee, director or consultant in an aggregate amount not to exceed $2,500,000
in any fiscal year and (ii) purchases of capital stock of the Borrower made
pursuant to an employee stock purchase plan.

 

(c)                                  Invest in or purchase any stock or
securities or rights to purchase any such stock or securities, of any Person,
except for (i) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower; (ii) demand deposits, certificates of deposit, bank acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000, and (iii) securities commonly known as “commercial paper” issued
by a corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have

 

57

--------------------------------------------------------------------------------


 

been rated and the ratings for which are not less than “P-1” if rated by Moody’s
Investors Services, Inc., and not less than “A 1” if rated by Standard & Poor’s
Ratings Group (“Permitted Investments”).

 

(d)                                 Merge or consolidate or be merged or
consolidated with or into any other corporation or other entity.

 

(e)                                  Consolidate any of the Borrower’s
operations with those of any other Person.

 

(f)                                    Organize or create any Affiliate, other
than a wholly-owned subsidiary of the Borrower which becomes a Borrower under
this Agreement.

 

(g)                                 Subordinate any debts or obligations owed to
the Borrower by any third party to any other debts owed by such third party to
any other Person.

 

(h)                                 Acquire any assets other than in the
ordinary course and conduct of the Borrower’s business as described in Section
5.23 hereof.

 

5.21.                     Loans.  The Borrower shall not make any loans or
advances to, nor acquire the Indebtedness of, any Person, provided, however, the
foregoing does not prohibit any of the following:

 

(a)                                  Advance payments made to the Borrower’s
suppliers in the ordinary course.

 

(b)                                 Advances to the Borrower’s officers,
employees, and salespersons with respect to reasonable expenses to be incurred
by such officers, employees, and salespersons for the benefit of the Borrower,
which expenses are properly substantiated by the person seeking such advance and
properly reimbursable by the Borrower.

 

(c)                                  Advances to current or former employees,
directors or consultants of the Borrower or any of its Affiliates and any estate
or personal representative of such employee, director or consultant in
connection with the purchase of capital stock of the Borrower, provided that
such Advances shall not exceed $500,000 in any fiscal year.

 

5.22.                     Protection of Assets.  The Agent, in the Agent’s
discretion, and from time to time, may discharge any tax or Encumbrance on any
of the Collateral, or take any other action which the Agent may deem necessary
or desirable to repair, insure, maintain, preserve, collect, or realize upon any
of the Collateral.  The Agent shall not have any obligation to undertake any of
the foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner.  The Borrower shall pay to the Agent, on demand, or the Agent,
in its discretion, may add to the Loan Account, all amounts paid or incurred by
the Agent pursuant to this Section 5.22.

 

5.23.                     Line of Business.  The Borrower shall not engage in
any business other than the business in which it is currently engaged or a
business reasonably related thereto (the conduct of which reasonably related
business is reflected in the Business Plan), which may include, without
limitation, any future catalog or e-commerce business.

 

58

--------------------------------------------------------------------------------


 

5.24.                     Affiliate Transactions.  The Borrower shall not make
any payment, nor give any value to any Affiliate except for (a) goods and
services described on Schedule 5.24 to the Closing Certificate, and (b) other
goods and services which are actually purchased by the Borrower from, or sold by
the Borrower to, such Affiliate for a price and on terms which shall be no less
favorable to the Borrower than those which would have been charged and imposed
in an arms length transaction.

 

5.25.                     Collateral.

 

(a)                                  None of the Collateral constitutes, or is
the proceeds of, “farm products” as defined in §9-102(a)(34).

 

(b)                                 None of the account debtors or other persons
obligated on any of the Collateral is a governmental authority covered by the
Federal Assignment of Claims Act or like federal, state or local statute or rule
in respect of such Collateral.

 

(c)                                  The Borrower holds no commercial tort claim
except as indicated on the Perfection Certificate.

 

(d)                                 The Borrower has at all times operated its
business in compliance with all applicable provisions of federal, state and
local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, except for such noncompliance
which would not have a material adverse effect on the Borrower’s business or
assets.

 

5.26.                     Adequacy of Disclosure.

 

(a)                                  Except as set forth on Schedule 5.26 to the
Closing Certificate, all financial statements furnished to the Agent and to each
Revolving Credit Lender by the Borrower have been prepared in accordance with
GAAP consistently applied and present fairly the condition of the Borrower at
the date(s) thereof and the results of operations and cash flows for the
period(s) covered (provided however, that unaudited financial statements are
subject to normal year end adjustments and to the absence of footnotes).  There
has been no change in the financial condition, results of operations, or cash
flows of the Borrower since the date of the most recent financial statements,
other than changes in the ordinary course of business, which changes have not
been materially adverse, either singularly or in the aggregate.

 

(b)                                 Except as set forth on Schedule 5.26 to the
Closing Certificate, as of the date of this Agreement, the Borrower does not
have any material contingent obligations or material obligation under any Lease
or Capital Lease which is not noted in the Borrower’s financial statements
furnished to the Agent and to each Revolving Credit Lender prior to the
execution of this Agreement.

 

(c)                                  No document, instrument, agreement, or
paper now or hereafter given to the Agent or to any Revolving Credit Lender by
or on behalf of the Borrower in connection with the execution of this Agreement
by the Agent and each Revolving Credit Lender (other than projections or
forecasts, which are and will be made in good faith using reasonable assumptions
taken as a whole) contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements therein not misleading.  There is no fact known to the Borrower
which has, or which, in the foreseeable future would

 

59

--------------------------------------------------------------------------------


 

reasonably be expected to have, a material adverse effect on the financial
condition of the Borrower which has not been disclosed in writing to the Agent
and to each Revolving Credit Lender.

 

(d)                                 Since the date of the Borrower’s most recent
financial statements, no Internal Control Event has occurred.

 

5.27.                     No Restrictions on Liabilities.  The Borrower shall
not enter into or directly or indirectly become subject to any agreement which
prohibits or restricts, in any manner, the Borrower’s:

 

(a)                                  Creation of, and granting of Collateral
Interests in favor of the Agent.

 

(b)                                 Incurrence of Liabilities.

 

5.28.                     Other Covenants.  The Borrower shall not indirectly do
or cause to be done any act which, if done directly by the Borrower, would
breach any covenant contained in this Agreement.

 

5.29.                     Further Assurances.

 

(a)                                  The Borrower is not the owner of, nor has
it any interest in, any material Collateral which, immediately upon the
satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 4) will not be subject to a perfected
Collateral Interest in favor of the Agent (subject only to Permitted
Encumbrances) to secure the Liabilities.

 

(b)                                 The Borrower will not hereafter acquire any
material Collateral which is not, immediately upon such acquisition, subject to
such a perfected Collateral Interest in favor of the Agent to secure the
Liabilities (subject only to Permitted Encumbrances).

 

(c)                                  The Borrower shall execute and deliver to
the Agent such instruments, documents, and papers, and shall do all such things
from time to time hereafter as the Agent may request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Agent’s
Collateral Interests in the Collateral; and to comply with all applicable
statutes and laws, and facilitate the collection of the Receivables Collateral. 
The Borrower shall execute all such instruments as may be required by the Agent
with respect to the recordation and/or perfection of the Collateral Interests
created or contemplated herein.

 

(d)                                 The Borrower hereby irrevocably constitutes
and appoints the Agent as and for the Borrower’s true and lawful attorney, with
full power of substitution, to file any financing statements in order to perfect
or protect the Agent’s Collateral Interests in the Collateral.

 

(e)                                  This Agreement constitutes an authenticated
record which authorizes the Agent to file such financing statements as the Agent
determines as appropriate to perfect or protect the Collateral Interests created
by this Agreement.

 

(f)                                    A carbon, photographic, or other
reproduction of this Agreement or of any financing statement or other instrument
executed pursuant to this Section 5.29 shall be sufficient for filing to perfect
the security interests granted herein.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VI.                                               FINANCIAL REPORTING
AND PERFORMANCE COVENANTS

 

6.1.                            Maintain Records.  The Borrower shall:

 

(a)                                  At all times, keep proper books of account,
in which full, true, and accurate entries shall be made of all of the Borrower’s
financial transactions, all in accordance with GAAP applied consistently with
prior periods (except as required by changes in GAAP) to fairly reflect the
financial condition of the Borrower at the close of, and its results of
operations for, the periods in question.

 

(b)                                 Timely provide the Agent with those
financial reports, statements, and schedules required by this Article 6 or
otherwise, each of which reports, statements and schedules shall be prepared, to
the extent applicable, in accordance with GAAP applied consistently with prior
periods (except as required by changes in GAAP) to fairly reflect the financial
condition of the Borrower at the close of, and the results of operations for,
the period(s) covered therein, (provided, however, that unaudited financial
statements are subject to normal year end adjustments and to the absence of
footnotes).

 

(c)                                  At all times, keep accurate current records
of the Collateral including, without limitation, accurate current stock, cost,
and sales records of its Inventory, accurately and sufficiently itemizing and
describing the kinds, types, and quantities of Inventory and the cost and
selling prices thereof.

 

(d)                                 At all times, retain independent certified
public accountants who are reasonably satisfactory to the Agent and instruct
such accountants to fully cooperate with, and be available to, the Agent to
discuss the Borrower’s financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such accountants, as may be raised by the Agent.

 

(e)                                  Not change the Borrower’s fiscal year
without the consent of the Agent.

 

The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Revolving Credit Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Revolving Credit
Lenders may be “public-side” Revolving Credit Lenders (i.e., Revolving Credit
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Arranger, the Issuer and the Revolving Credit Lenders
to treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as

 

61

--------------------------------------------------------------------------------


 

being suitable only for posting on a portion of the Platform not designated
“Public Investor.  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.2.                            Access to Records.

 

(a)                                  The Borrower shall accord the Agent with
access from time to time as the Agent may require to all properties owned by or
over which the Borrower has control.  The Agent shall have the right, and the
Borrower will permit the Agent from time to time as Agent may request, to
examine, inspect, copy, and make extracts from any and all of the Borrower’s
books, records, electronically stored data, papers, and files.  The Borrower
shall make all of the Borrower’s copying facilities available to the Agent.

 

(b)                                 The Borrower hereby authorizes the Agent to:

 

(i)                                     Inspect, copy, duplicate, review, cause
to be reduced to hard copy, run off, draw off, and otherwise use any and all
computer or electronically stored information or data which relates to the
Borrower, or any service bureau, contractor, accountant, or other person, and
directs any such service bureau, contractor, accountant, or other person fully
to cooperate with the Agent with respect thereto.

 

(ii)                                  Verify at any time the Collateral or any
portion thereof, including verification with Account Debtors, and/or with the
Borrower’s computer billing companies, collection agencies, and accountants and
to sign the name of the Borrower on any notice to the Borrower’s Account Debtors
or verification of the Collateral.

 

(c)                                  The Agent from time to time may designate
one or more representatives to exercise the Agent’s rights under this Section
6.2 as fully as if the Agent were doing so.

 

6.3.                            Notice to Agent.

 

(a)                                  The Borrower shall provide the Agent with
written notice within Three (3) Business Days after the occurrence of any of the
following events, which written notice shall be with reasonable particularity as
to the facts and circumstances in respect of which such notice is being given:

 

(i)                                     Any change in the Borrower’s President,
Chief Executive Officer, Chief Operating Officer, and Chief Financial Officer
(without regard to the title(s) actually given to the Persons discharging the
duties customarily discharged by officers with those titles).

 

(ii)                                  Any ceasing of the Borrower’s making of
payment, in the ordinary course, to any of its creditors (other than its ceasing
of making of such payments on account of an immaterial dispute).

 

(iii)                               Any failure by the Borrower to pay rent at
any of the Borrower’s locations, which failure continues for more than Three (3)
days following the last day on which such rent was payable without a material
adverse effect to the Borrower.

 

62

--------------------------------------------------------------------------------


 

(iv)                              Any material adverse change in the business,
operations, or financial affairs of the Borrower.

 

(v)                                 The Borrower’s becoming In Default.

 

(vi)                              Any intention on the part of the Borrower to
discharge the Borrower’s present independent accountants or any withdrawal or
resignation by such independent accountants from their acting in such capacity
(as to which, see Subsection 6.1(d)).

 

(vii)                           Any litigation which, if determined adversely to
the Borrower, might have a material adverse effect on the financial condition of
the Borrower.

 

(viii)                        The occurrence of any Internal Control Event.

 

(ix)                                The incurrence of any Indebtedness if, after
giving effect to such incurrence, the Borrower shall have unsecured Indebtedness
in aggregate principal amount exceeding $10,000,000.

 

(b)                                 The Borrower shall:

 

(i)                                     At the request of the Agent, add the
Agent as an addressee on all mailing lists maintained by or for the Borrower.

 

(ii)                                  At the request of the Agent, from time to
time, provide the Agent with copies of all advertising (including copies of all
print advertising and duplicate tapes of all video and radio advertising).

 

(iii)                               Provide the Agent, when received by the
Borrower, with a copy of any management letter or similar communications from
any accountant of the Borrower.

 

6.4.                            Borrowing Base Certificate.  Weekly, on
Wednesday of each week (as of the then immediately preceding Saturday) the
Borrower shall provide the Agent with a certificate (in the form of EXHIBIT C,
annexed hereto, as such form may be revised from time to time by the Agent) (the
“Borrowing Base Certificate”). Such Borrowing Base Certificate may be sent to
the Agent by facsimile transmission, provided that the original thereof is
forwarded to the Agent on the date of such transmission.

 

6.5.                            Monthly Reports.  Monthly, following the end of
each of the Borrower’s fiscal months, the Borrower shall provide the Agent with
those financial statements and reports described in Schedule 6.5, annexed
hereto, such financial statements and reports to be delivered at the times set
forth on Schedule 6.5.

 

6.6.                            Quarterly Reports.  Quarterly, within Forty-Five
(45) days following the end of each of the Borrower’s fiscal quarters, the
Borrower shall provide the Agent with the following:

 

(a)                                  A management prepared financial statement
of the Borrower for the period from the beginning of the Borrower’s then current
fiscal year through the end of the subject quarter, with comparative information
for the same period of the previous fiscal year, which statement shall include,
at a minimum, a balance sheet, income statement (on a store specific and on a
“consolidated” basis), statement of changes in shareholders’ equity, and cash
flows and

 

63

--------------------------------------------------------------------------------


 

comparisons for the corresponding quarter of the then immediately previous year,
as well as to the Business Plan.

 

(b)                                 The officer’s compliance certificate
described in Section 6.8.

 

6.7.                            Annual Reports.

 

(a)                                  Annually, within Ninety (90) days following
the end of the Borrower’s fiscal year, the Borrower shall furnish the Agent with
the following (for distribution to the Revolving Credit Lenders):

 

(i)                                     The Borrower’s audited annual financial
statements, which statements shall bear the unqualified opinion of (A) for the
fiscal year ending January 2005, the Borrower’s independent certified public
accountants (i.e. said statement shall be “certified” by such accountants) and
(B) for the fiscal year ending January 2006 and thereafter, a Registered Public
Accounting Firm, which opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley expressing a conclusion to
which the Majority Lenders do not object and in each case shall include, at a
minimum (with comparative information for the then prior fiscal year) a balance
sheet, income statement, statement of changes in shareholders’ equity, and cash
flows.

 

(ii)                                  The officer’s compliance certificate
described in Section 6.8.

 

(b)                                 The Borrower has been advised that the Agent
and each Revolving Credit Lender will rely thereon with respect to the
administration of, and transactions under, the credit facility contemplated by
this Agreement.

 

6.8.                            Officers’ Certificates.  The Borrower shall
cause either the Borrower’s President or its Chief Financial Officer, in each
instance, to provide such Person’s Certificate with those monthly, quarterly,
and annual statements to be furnished pursuant to this Agreement, which
Certificate shall:

 

(a)                                  Indicate that the subject statement was
prepared in accordance with GAAP consistently applied (except for any required
changes in GAAP) and presents fairly the financial condition of the Borrower at
the close of, and the results of the Borrower’s operations and cash flows for,
the period(s) covered, subject, however to the following:

 

(i)                                     Usual year end adjustments (this
exception shall not be included in the certificate which accompanies such annual
statement).

 

(ii)                                  Material Accounting Changes (in which
event, such certificate shall include a schedule (in reasonable detail) of the
effect of each such Material Accounting Change) not previously specifically
taken into account in the determination of the financial performance covenant
imposed pursuant to Section 6.11.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Indicate either that (i) the Borrower is not
In Default, or (ii) if such an event has occurred, its nature (in reasonable
detail) and the steps (if any) being taken or contemplated by the Borrower to be
taken on account thereof.

 

(c)                                  Include calculations concerning the
Borrower’s compliance (or failure to comply) at the date of the subject
statement with each of the financial performance covenants included in Section
6.11 hereof.

 

6.9.                            Inventories, Appraisals, and Audits.

 

(a)                                  The Agent, at the expense of the Borrower,
may participate in and/or observe each physical count and/or inventory of so
much of the Collateral as consists of Inventory which is undertaken on behalf of
the Borrower.

 

(b)                                 The Borrower, at its own expense, shall
cause not less than One (1) physical inventory (which may include cycle counts
of different locations at different times) to be undertaken during any Fifteen
(15) month period during which this Agreement is in effect (the spacing of the
scheduling of which inventories shall be subject to the Agent’s discretion)
conducted by such inventory takers as are satisfactory to the Agent and
following such methodology as may be satisfactory to the Agent.

 

(i)                                     The Borrower shall provide the Agent
with a copy of the preliminary results of each such inventory (as well as of any
other physical inventory undertaken by the Borrower) at the time the Borrower
next delivers the reports required pursuant to Section 6.5 following the
completion of such inventory.

 

(ii)                                  The Borrower, at the time the Borrower
next delivers the reports required pursuant to Section 6.5 following the
completion of such inventory, shall provide the Agent with a reconciliation of
the results of each such inventory (as well as of any other physical inventory
undertaken by the Borrower) and shall post such results to the Borrower’s stock
ledger and, as applicable to the Borrower’s other financial books and records.

 

(c)                                  The Agent, in its discretion, if the
Borrower is In Default, may cause such additional inventories to be taken as the
Agent determines (each, at the expense of the Borrower).

 

(d)                                 The Agent contemplates conducting Three (3)
appraisals of the Collateral (in each event, at the Borrower’s expense) during
any Twelve (12) month period during which this Agreement is in effect conducted
by such appraisers as are satisfactory to the Agent, but in its discretion, may
undertake additional such appraisals during such period.

 

(e)                                  The Agent contemplates conducting Three (3)
commercial finance field examinations (in each event, at the Borrower’s expense)
of the Borrower’s books and records during any Twelve (12) month period during
which this Agreement is in effect, but in its discretion, may undertake
additional such audits during such period.

 

65

--------------------------------------------------------------------------------


 

6.10.                     Additional Financial Information.

 

(a)                                  In addition to all other information
required to be provided pursuant to this Article 6, the Borrower promptly shall
provide the Agent (and any guarantor of the Liabilities), with such other and
additional information concerning the Borrower, the Collateral, the operation of
the Borrower’s business, and the Borrower’s financial condition, including
original counterparts of financial reports and statements, as the Agent may from
time to time reasonably request from the Borrower.

 

(b)                                 The Borrower may provide the Agent, from
time to time hereafter, with updated forecasts of the Borrower’s anticipated
performance and operating results.

 

(c)                                  In all events, the Borrower, no earlier
than Sixty (60) days prior to the end of each of the Borrower’s fiscal years and
no later than the last day of each such fiscal year, shall provide the Agent
with an updated and extended forecast which shall go out at least through the
end of the then next fiscal year and shall include an income statement, balance
sheet, and statement of cash flow, by month, each prepared in conformity with
GAAP and consistent with the Borrower’s then current practices.

 

(d)                                 The Borrower recognizes that all appraisals,
inventories, analysis, financial information, and other materials which the
Agent may obtain, develop, or receive with respect to the Borrower are
confidential to the Agent and that, except as otherwise provided herein, the
Borrower is not entitled to receipt of any of such appraisals, inventories,
analysis, financial information, and other materials, nor copies or extracts
thereof or therefrom.

 

6.11.                     Minimum Operating Cash Flow and Minimum EBITDA.

 

(a)                                  The Borrower will not permit Operating Cash
Flow as at the end of any Reference Period to be less than the amount set forth
opposite such period in the table set forth on Schedule 6.11 hereto.

 

(b)                                 At any time that Availability is less than
Ten Percent (10%) of the then-current Maximum Revolving Credit Ceiling (i) the
Borrower will not permit EBITDA as of the end of the most recently concluded
Reference Period for which financial statements have been delivered to be less
than the amount set forth opposite such Reference Period in the table set forth
on Schedule 6.11 hereto, and (ii) in the event that a judgment is rendered, or a
settlement is agreed to, relating to any matter described on Schedule 5.18 to
the Closing Certificate, EBITDA will be recalculated for the Reference Period
ended immediately prior to the date such judgment is rendered or settlement
occurs (and in the case that the financial statements and officer’s certificates
to be delivered pursuant to Article 6 for such Reference Period have not yet
been delivered, for the two Reference Periods most recently ended prior to the
rendering of such judgment or entering into of such settlement).

 

66

--------------------------------------------------------------------------------


 

ARTICLE VII.                                           USE OF COLLATERAL

 

7.1.                            Use of Inventory Collateral.

 

(a)                                  Except as otherwise permitted by Sections
5.5(b) or 5.13(d), the Borrower shall not engage in:

 

(i)                                     Any sale of the Inventory other than for
fair consideration in the conduct of the Borrower’s business in the ordinary
course (which ordinary course conduct shall include, without limitation, closure
during any Fiscal year of the Borrower of up to Five Percent (5%) of the number
of Borrower’s retail outlets operating at the commencement of such Fiscal year).

 

(ii)                                  Sales or other dispositions to creditors.

 

(iii)                               Sales or other dispositions in bulk.

 

(iv)                              Sales of any Collateral in breach of any
provision of this Agreement.

 

(b)                                 No sale of Inventory shall be on
consignment, approval, or under any other circumstances such that, with the
exception of the Borrower’s customary return policy applicable to the return of
inventory purchased by the Borrower’s retail customers in the ordinary course,
such Inventory may be returned to the Borrower without the consent of the Agent.

 

7.2.                            Inventory Quality.  All Inventory now owned or
hereafter acquired by the Borrower is and will be of good and merchantable
quality and free from defects (other than defects within customary trade
tolerances).

 

7.3.                            Adjustments and Allowances.  The Borrower may
grant such allowances or other adjustments to the Borrower’s Account Debtors
(exclusive of extending the time for payment of any Account or Account
Receivable, which shall not be done without first obtaining the Agent’s prior
written consent in each instance) as the Borrower may reasonably deem to accord
with sound business practice, provided, however, that during the continuance of
an Event of Default, the authority granted the Borrower pursuant to this Section
7.3 may be limited or terminated by the Agent at any time in the Agent’s
discretion.

 

7.4.                            Validity of Accounts.

 

(a)                                  The amount of each Account shown on the
books, records, and invoices of the Borrower represented as owing by each
Account Debtor is and will be the correct amount actually owing by such Account
Debtor and shall have been fully earned by performance by the Borrower, subject
to such Account Debtor’s rights to return merchandise in the normal course of
the Borrower’s business.

 

(b)                                 The Borrower has no knowledge of any
impairment of the validity or collectibility of any of the Eligible Credit Card
Receivables other than impairments arising in the ordinary course of business 
The Borrower shall notify the Agent of any impairment outside the ordinary
course of business immediately after the Borrower becomes aware of any such
impairment.

 

7.5.                            Notification to Account Debtors.  The Agent
shall have the right during the continuance of an Event of Default to notify any
of the Borrower’s Account Debtors to make payment directly to the Agent and to
collect all amounts due on account of the Collateral.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VIII.                                       CASH MANAGEMENT. PAYMENT OF
LIABILITIES

 

8.1.                            Depository Accounts.

 

(a)                                  Schedule 8.1 to the Closing Certificate
lists all present DDAs, which Schedule includes, with respect to each depository
(i) the name and ABA routing number of that depository; (ii) the account
number(s) of the account(s) maintained with such depository; and (iii) a
description of the type of account and (iv) whether such DDA is a Local Account,
a Blocked Account or an Exempt DDA.  The Borrower shall provide the Agent with
the name of a contact person at such depository.

 

(b)                                 The Borrower shall deliver the following to
the Agent, as a condition to the effectiveness of this Agreement:

 

(i)                                     Notification, executed on behalf of the
Borrower, to each depository institution with which any DDA is maintained (other
than any Exempt DDA and any Blocked Account), in form satisfactory to the Agent
of the Agent’s interest in such DDA.

 

(ii)                                  A Blocked Account Agreement with any
depository institution at which either of the following conditions applies:

 

(A)                              Both any DDA (other than the Operating Account)
and the Operating Account is maintained.

 

(B)                                A Blocked Account is maintained.

 

(c)                                  The Borrower will not establish any DDA
hereafter (other than an Exempt DDA) unless, contemporaneous with such
establishment, the Borrower delivers the following to the Agent:

 

(i)                                     Notification to the depository at which
such DDA is established if the same would have been required pursuant to Section
8.1(b)(ii)(A) if the subject DDA were open at the execution of this Agreement.

 

(ii)                                  A Blocked Account Agreement executed on
behalf of the depository at which such DDA is established if the same would have
been required pursuant to Section 8.1(b)(ii)(B) if the subject DDA were open at
the execution of this Agreement.

 

8.2.                            Credit Card Receipts.

 

(a)                                  Schedule 8.2 to the Closing Certificate
lists all arrangements to which the Borrower is a party with respect to the
payment to the Borrower of the proceeds of credit card charges for sales by the
Borrower.

 

(b)                                 The Borrower shall deliver to the Agent, as
a condition to the effectiveness of this Agreement, notification, executed on
behalf of the Borrower, to each of the Borrower’s credit card clearinghouses and
processors (in form satisfactory to the Agent), which notification provides that
payment of all credit card charges submitted by the Borrower to that
clearinghouse or other processor and any other amount payable to the Borrower by
such clearinghouse or other processor shall be directed to the Blocked Account
or as otherwise designated from time

 

68

--------------------------------------------------------------------------------


 

to time by the Agent. The Borrower shall not change such direction or
designation except upon and with the prior written consent of the Agent.

 

8.3.                            Cash Management.

 

(a)                                  The following checking accounts have been
or will be established (and are so referred to herein):

 

(i)                                     The “Concentration Account” (so referred
to herein): Established by the Agent with Bank of America or an Affiliate
thereof.

 

(ii)                                  The “Local Accounts” (so referred to
herein): as set forth on Schedule 8.1 to the Closing Certificate.

 

(iii)                               The “Blocked Accounts” (so referred to
herein): as set forth on Schedule 8.1 to the Closing Certificate.

 

(iv)                              The “Operating Account” (so referred to
herein):  as set forth in Schedule 8.1 to the Closing Certificate.

 

(b)                                 The contents of each DDA (other than Exempt
DDA) and of the Blocked Account constitute Collateral and Proceeds of
Collateral. The contents of the Concentration Account constitute the Agent’s
property.

 

(c)                                  The Borrower shall pay all fees and charges
of, and maintain such impressed balances as may be required by the depository in
which any account is opened as required hereby (even if such account is opened
by and/or is the property of the Agent).

 

8.4.                            Proceeds and Collections.

 

(a)                                  All Receipts and all cash proceeds of any
sale or other disposition of any Collateral:

 

(i)                                     Constitute Collateral and Proceeds of
Collateral.

 

(ii)                                  Shall be held in trust by the Borrower for
the Agent.

 

(iii)                               Shall not be commingled with the Borrower’s
other funds, except as provided in Section 8.4(c).

 

(iv)                              Shall be deposited and/or transferred only to
the Local Accounts, the Blocked Accounts or the Concentration Account.

 

(b)                                 The Borrower shall cause the then contents
of each Local Account (other than any Exempt DDA) to be transferred to a Blocked
Account or the Concentration Account, by ACH or wire transfer, no less
frequently than daily on each Business Day.

 

(c)                                  In the event that, notwithstanding the
provisions of this Section 8.4, the Borrower receives or otherwise has dominion
and control of any Receipts, or any proceeds or collections of any Collateral,
such Receipts, proceeds, and collections shall be held in trust by the Borrower
for the Agent and shall not be commingled with any of the Borrower’s other funds
and shall be

 

69

--------------------------------------------------------------------------------


 

deposited and/or transferred to the Blocked Account or the Concentration Account
directly or as provided in paragraph (b).

 

8.5.                            Payment of Liabilities.

 

(a)                                  On each Business Day, the Agent shall apply
the then collected balance of the Concentration Account (net of fees charged,
and of such impressed balances as may be required by the bank at which the
Concentration Account is maintained) on the day following the receipt of such
funds: First, towards the SwingLine Loans and Second, towards the unpaid balance
of the Loan Account and all other Liabilities.

 

(b)                                 The following rules shall apply to deposits
and payments under and pursuant to this Section 8.5:

 

(i)                                     Funds shall be deemed to have been
deposited to the Concentration Account on the Business Day on which deposited,
provided that notice of such deposit is available to the Agent by 2:00PM on that
Business Day.

 

(ii)                                  Funds paid to the Agent, other than by
deposit to the Concentration Account, shall be deemed to have been received on
the Business Day when they are good and collected funds, provided that notice of
such payment is available to the Agent by 2:00PM on that Business Day.

 

(iii)                               If notice of a deposit to the Concentration
Account (Section 8.5(b)(i)) or payment (Section 8.5(b)(ii)) is not available to
the Agent until after 2:00PM on a Business Day, such deposit or payment shall be
deemed to have been made at 9:00AM on the then next Business Day.

 

(iv)                              All deposits to the Concentration Account and
other payments to the Agent are subject to clearance and collection.

 

(c)                                  The Agent shall transfer to the Operating
Account any surplus in the Concentration Account remaining after any application
towards the Liabilities required by Section 8.5(a), above (less those amounts
which are to be netted out, as provided therein) provided, however, in the event
that

 

(i)                                     an Event of Default has occurred and is
continuing; and

 

(ii)                                  one or more L/Cs are then outstanding,

 

then the Agent may establish a funded reserve of up to 105% of the aggregate
Stated Amounts of such L/Cs.  Such funded reserve shall either be (i) returned
to the Borrower provided that the Borrower is not In Default or (ii) applied
towards the Liabilities following the occurrence of any Event of Default
described in Section 11.11 or acceleration following the occurrence of any other
Event of Default.

 

8.6.                            The Operating Account.

 

Except as otherwise specifically provided in, or permitted by, this Agreement,
all checks shall be drawn by the Borrower upon, and other disbursements shall be
made by the Borrower solely from, the Operating Account or an Exempt DDA.

 

70

--------------------------------------------------------------------------------


 

ARTICLE IX.                                               GRANT OF SECURITY
INTEREST

 

9.1.                            Grant of Security Interest.

 

(a)                                  The Borrower hereby grants to the Agent,
for the benefit of the Revolving Credit Lenders and the Agent, to secure the
payment and performance in full of all of the Liabilities, a security interest
in and so pledges and assigns to the Agent, for the benefit of the Banks and the
Agent, the following properties, assets and rights of the Borrower, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof (all of the same being hereinafter called the
“Collateral”):

 

All personal property of every kind and nature including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles)

 

(b)                                 Notwithstanding the foregoing, Collateral
shall not include Real Estate, Leases, fixtures or Equipment or any license,
permit or similar rights granted by any governmental authority which either by
its terms or under Applicable Law is not assignable or in which the granting of
a security interest is prohibited.

 

9.2.                            Extent and Duration of Security Interest.

 

(a)                                  The security interest created and granted
herein is in addition to, and supplemental of, any security interest previously
granted by the Borrower to the Agent and shall continue in full force and effect
applicable to all Liabilities until both (i) all Liabilities have been paid
and/or satisfied in full and (ii) the security interest created herein is
specifically terminated in writing by a duly authorized officer of the Agent.

 

(b)                                 It is intended that the Collateral Interests
created herein extend to and cover all assets of the Borrower other than Real
Estate, fixtures or Equipment.

 

9.3.                            Authorization to File Financing Statements.  The
Agent may at any time and from time to time, pursuant to the provisions of
Section 9.4(c), file financing statements, continuation statements and
amendments thereto that describe the Collateral as all assets of the Borrower or
words of similar effect and which contain any other information required by Part
5 of Article 9 of the UCC or such other jurisdiction for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether the Borrower is an organization, the type of
organization and any organizational identification number issued to the
Borrower.  The Borrower agrees to furnish any such information to the Agent
promptly upon request.

 

9.4.                            Authorization to File Financing Statements.  The
Borrower shall at any time and from time to time, take such steps as the Agent
may reasonably request for the Agent (i) to obtain an acknowledgement, in form
and substance satisfactory to the Agent, of any bailee having possession of any
of the Collateral that the bailee holds such Collateral for the benefit of

 

71

--------------------------------------------------------------------------------


 

the Agent, (ii) to obtain “control” of any investment property, deposit
accounts, promissory notes or tangible chattel paper, electronic chattel paper
or any “transferable record” as that term is defined in Section 201 of the
federal Electronic Signatures in Global and National Commerce Act, or in Section
16 of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with any agreements establishing control to be in form and
substance satisfactory to the Agent, and (iii) otherwise to insure the continued
attachment perfection and priority of, and the ability of the Agent to enforce,
the Agent’s security interest in any and all of the Collateral and of the
preservation of its rights therein.

 

(a)                                  If the Borrower shall at any time hold or
acquire a commercial tort claim in excess of $250,000, the Borrower shall
immediately notify the Agent in a writing signed by the Borrower of the brief
details thereof and grant to the Agent, for the benefit of the Revolving Credit
Lenders of the Agent, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of the Agreement, with such writing to be
in form and substance satisfactory to the Agent.

 

(b)                                 If the Borrower shall at any time be a
beneficiary under a letter of credit in excess of $250,000, the Borrower shall
immediately notify the Agent thereof and, of the request of the Agent, shall
take such steps to (i) arrange for the issuer and any confirmed or other
nominated person of such letter of credit to consent to an assignment to the
Agent of the proceeds of such letter of credit and (ii) arrange for the Agent to
become the transferee beneficiary of such letter of credit, such arrangements to
be a form and substance satisfactory to the Agent.

 

(c)                                  Nothing contained in this Section 9.4 shall
be construed to narrow the scope of the Agent’s security interest in any of the
Collateral or the perfection or priority thereof or to impair or otherwise limit
any of the rights, powers, privileges or remedies of the Agent or any Revolving
Credit Lender hereunder.

 

ARTICLE X.                                                   AGENT AS BORROWER’S
ATTORNEY-IN-FACT

 

10.1.                     Appointment as Attorney-In-Fact.  The Borrower hereby
irrevocably constitutes and appoints the Agent (acting through any of its
officers) as the Borrower’s true and lawful attorney, with full power of
substitution, following the occurrence and during the continuance of an Event of
Default, to convert the Collateral into cash at the sole risk, cost, and expense
of the Borrower, but for the sole benefit of the Agent and the Revolving Credit
Lenders. The rights and powers granted the Agent by this appointment include but
are not limited to the right and power to:

 

(a)                                  Prosecute, defend, compromise, or release
any action relating to the Collateral.

 

(b)                                 Sign change of address forms to change the
address to which the Borrower’s mail is to be sent to such address as the Agent
shall designate; receive and open the Borrower’s mail; remove any Receivables
Collateral and Proceeds of Collateral therefrom and turn over the balance of
such mail either to the Borrower or to any trustee in bankruptcy or receiver of
the Borrower, or other legal representative of the Borrower whom the Agent
determines to be the appropriate person to whom to so turn over such mail.

 

(c)                                  Endorse the name of the Borrower in favor
of the Agent upon any and all checks, drafts, notes, acceptances, or other items
or instruments; sign and endorse the name of the Borrower on, and receive as
secured party, any of the Collateral, any invoices, schedules of

 

72

--------------------------------------------------------------------------------


 

Collateral, freight or express receipts, or bills of lading, storage receipts,
warehouse receipts, or other documents of title respectively relating to the
Collateral.

 

(d)                                 Sign the name of the Borrower on any notice
to the Borrower’s Account Debtors or verification of the Receivables Collateral;
sign the Borrower’s name on any Proof of Claim in Bankruptcy against Account
Debtors, and on notices of lien, claims of mechanic’s liens, or assignments or
releases of mechanic’s liens securing the Accounts.

 

(e)                                  Take all such action as may be necessary to
obtain the payment of any letter of credit and/or banker’s acceptance of which
the Borrower is a beneficiary.

 

(f)                                    Repair, manufacture, assemble, complete,
package, deliver, alter or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any customer of the Borrower.

 

(g)                                 Use, license or transfer any or all General
Intangibles of the Borrower.

 

10.2.                     No Obligation to Act.  The Agent shall not be
obligated to do any of the acts or to exercise any of the powers authorized by
Section 10.1 herein, but if the Agent elects to do any such act or to exercise
any of such powers, it shall not be accountable for more than it actually
receives as a result of such exercise of power, and shall not be responsible to
the Borrower for any act or omission to act except for any act or omission to
act as to which there is a final determination made in a judicial proceeding (in
which proceeding the Agent has had an opportunity to be heard) which
determination includes a specific finding that the subject act or omission to
act had been grossly negligent or in actual bad faith.

 

ARTICLE XI.                                               EVENTS OF DEFAULT

 

The occurrence of any event described in this Article 11 respectively shall
constitute an “Event of Default” herein.  Upon the occurrence of any Event of
Default described in Section 11.11, any and all Liabilities shall become due and
payable without any further act on the part of the Agent. Upon the occurrence of
any other Event of Default, the Agent may, and on the instruction of the
SuperMajority Lenders as provided in Section 13.1(b) shall, declare any and all
Liabilities immediately due and payable.  The occurrence of any Event of Default
shall also constitute, without notice or demand, a default under all other
agreements between the Agent or any Revolving Credit Lender and the Borrower and
instruments and papers heretofore, now, or hereafter given the Agent or any
Revolving Credit Lender by the Borrower.

 

11.1.                     Failure to Pay the Revolving Credit.  The failure by
the Borrower to pay when due any principal of, interest on, or fees in respect
of, the Revolving Credit.

 

11.2.                     Failure To Make Other Payments.  The failure by the
Borrower to pay when due (or within Two (2) days after demand, if payable on
demand) any payment Liability other than any payment liability on account of the
principal of, or interest on, or fees in respect of, the Revolving Credit.

 

73

--------------------------------------------------------------------------------


 

11.3.                     Failure to Perform Covenant or Liability (No Grace
Period).  The failure by the Borrower to promptly, punctually, faithfully and
timely perform, discharge, or comply with any covenant or Liability included in
any of the following provisions hereof:

 

Section

 

Relates to

5.7

 

Indebtedness

 

 

 

5.8(b)

 

Maintenance of Insurance

 

 

 

5.14

 

Pay taxes

 

 

 

5.20

 

Dividends. Investments. Other Corporate Actions

 

 

 

5.24

 

Affiliate Transactions

 

 

 

Article 6:

 

Financial Reporting and Performance Covenants

 

 

 

Article 8:

 

Cash Management; Payment of Liabilities

 

11.4.                     Failure to Perform Covenant or Liability (Grace
Period).  The failure by the Borrower; within Ten (10) days following the
earlier of the Borrower’s knowledge of a breach of any covenant or Liability not
described in any of Sections 11.1, 11.2, or 11.3 or of its receipt of written
notice from the Agent of the breach of any of such covenants or Liabilities to
perform discharge or comply with any such covenants or liabilities.

 

11.5.                     Misrepresentation.  The determination by the Agent
that any representation or warranty at any time made by the Borrower to the
Agent or any Revolving Credit Lender was not true or complete in all material
respects when given.

 

11.6.                     Acceleration of Other Debt. Breach of Lease.  The
occurrence of any event such that any Indebtedness in excess of $1,000,000 of
the Borrower to any creditor other than the Agent or any Revolving Credit Lender
could be accelerated or, without the consent of the Borrower, any Capital Lease
valued in excess of $1,000,000 or more than Three (3) Leases could be terminated
(whether or not the subject creditor or lessor takes any action on account of
such occurrence).

 

11.7.                     Default Under Other Agreements.  The occurrence of any
breach of any covenant or Liability imposed by, or of any default under, any
agreement (including any Loan Document) between the Agent or any Revolving
Credit Lender and the Borrower or instrument given by the Borrower to the Agent
or any Revolving Credit Lender and the expiry, without cure, of any applicable
grace period (notwithstanding that the subject Agent or Revolving Credit Lender
may not have exercised all or any of its rights on account of such breach or
default).

 

11.8.                     Uninsured Casualty Loss.  The occurrence of any
uninsured loss, theft, damage, or destruction of or to any portion of the
Collateral valued at $1,000,000 or greater.

 

11.9.                     Attachment. Judgment. Restraint of Business.

 

(a)                                  The service of process upon the Agent or
any Revolving Credit Lender or any Participant seeking to attach, by trustee,
mesne, or other process, any funds of the Borrower on

 

74

--------------------------------------------------------------------------------


 

deposit with, or assets of the Borrower in the possession of, the Agent or that
Revolving Credit Lender or such Participant, which funds or other assets are
valued at $1,000,000 or greater.

 

(b)                                 The entry of any judgment in excess of
$1,000,000 against the Borrower, which judgment is not satisfied (if a money
judgment) or appealed from (with execution or similar process stayed) within
Thirty (30) days of its entry.

 

(c)                                  The entry of any order or the imposition of
any other process having the force of law, the effect of which is to restrain in
any material way the conduct by the Borrower of its business in the ordinary
course.

 

11.10.              Business Failure.  Any act by, against, or relating to the
Borrower, or its property or assets, which act constitutes the determination, by
the Borrower, to initiate a program of partial or total self-liquidation;
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any material part of the Borrower’s property (and if commenced against the
Borrower, is not timely contested by the Borrower in good faith by appropriate
proceedings, and if not contested is not dismissed within Forty-Five (45) days);
the granting of any trust mortgage or execution of an assignment for the benefit
of the creditors of the Borrower, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for the Borrower; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief from or extension of the debts of the
Borrower; or the initiation of any judicial or non-judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors; and/or the initiation
by or on behalf of the Borrower of the liquidation or winding up of all or any
material part of the Borrower’s business or operations.

 

11.11.              Bankruptcy.  The failure by the Borrower to generally pay
the debts of the Borrower as they mature; adjudication of bankruptcy or
insolvency relative to the Borrower; the entry of an order for relief or similar
order with respect to the Borrower in any proceeding pursuant to the Bankruptcy
Code or any other federal bankruptcy law; the filing of any complaint,
application, or petition by the Borrower initiating any matter in which the
Borrower is or may be granted any relief from the debts of the Borrower pursuant
to the Bankruptcy Code or any other insolvency statute or procedure; the filing
of any complaint, application, or petition against the Borrower initiating any
matter in which the Borrower is or may be granted any relief from the debts of
the Borrower pursuant to the Bankruptcy Code or any other insolvency statute or
procedure, which complaint, application, or petition is not timely contested in
good faith by the Borrower by appropriate proceedings or, if so contested, is
not dismissed within Forty-Five (45) days of when filed.

 

11.12.              Indictment - Forfeiture.  The indictment of, or institution
of any legal process or proceeding against, the Borrower, under any Applicable
Law where the relief, penalties, or remedies sought or available include the
forfeiture of any property of the Borrower and/or the imposition of any stay or
other order, the effect of which could be to restrain in any material way the
conduct by the Borrower of its business in the ordinary course.

 

11.13.              Challenge to Loan Documents.

 

(a)                                  Any challenge by or on behalf of the
Borrower to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with

 

75

--------------------------------------------------------------------------------


 

the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto.

 

(b)                                 Any determination by any court or any other
judicial or government authority that any Loan Document is not enforceable
strictly in accordance with the subject Loan Document’s terms or which voids,
avoids, limits, or otherwise adversely affects any security interest created by
any Loan Document or any payment made pursuant thereto.

 

11.14.              Change in Control.  Any Change in Control.

 

ARTICLE XII.                                           RIGHTS AND REMEDIES UPON
DEFAULT

 

12.1.                     Acceleration.  Upon the occurrence of any Event of
Default as described in Section 11.11, all Indebtedness of the Borrower to the
Revolving Credit Lenders shall be immediately due and payable. Upon the
occurrence of any Event of Default other than as described in Section 11.11, the
Agent may (and on the issuance of Acceleration Notice(s) requisite to the
causing of Acceleration, the Agent shall) declare all Indebtedness of the
Borrower to the Revolving Credit Lenders to be immediately due and payable and
may exercise all of the Agent’s Rights and Remedies as the Agent from time to
time thereafter determines as appropriate.

 

12.2.                     Rights of Enforcement.  The Agent shall have all of
the rights and remedies of a secured party upon default under the UCC, in
addition to which the Agent shall have all and each of the following rights and
remedies:

 

(a)                                  To give notice to any bank at which any DDA
or Blocked Account is maintained and in which Proceeds of Collateral are
deposited, to turn over such Proceeds directly to the Agent.

 

(b)                                 To give notice to any of the Borrower’s
customs brokers to follow the instructions of the Agent as provided in any
written agreement or undertaking of such broker in favor of the Agent.

 

(c)                                  To collect the Receivables Collateral with
or without the taking of possession of any of the Collateral.

 

(d)                                 To take possession of all or any portion of
the Collateral.

 

(e)                                  To sell, lease, or otherwise dispose of any
or all of the Collateral, in its then condition or following such preparation or
processing as the Agent deems advisable and with or without the taking of
possession of any of the Collateral.

 

(f)                                    To conduct one or more going out of
business sales which include the sale or other disposition of the Collateral.

 

(g)                                 To apply the Receivables Collateral or the
Proceeds of the Collateral towards (but not necessarily in complete satisfaction
of) the Liabilities.

 

(h)                                 To exercise all or any of the rights,
remedies, powers, privileges, and discretions under all or any of the Loan
Documents.

 

76

--------------------------------------------------------------------------------


 

12.3.                     Sale of Collateral.

 

(a)                                  Any sale or other disposition of the
Collateral may be at public or private sale upon such terms and in such manner
as the Agent deems advisable, having due regard to compliance with any statute
or regulation which might affect, limit, or apply to the Agent’s disposition of
the Collateral.

 

(b)                                 The Agent, in the exercise of the Agent’s
rights and remedies upon default, may conduct one or more going out of business
sales, in the Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by the
Borrower.  The Agent and any such agent or contractor, in conjunction with any
such sale, may augment the Inventory with other goods (all of which other goods
shall remain the sole property of the Agent or such agent or contractor).  Any
amounts realized from the sale of such goods which constitute augmentations to
the Inventory (net of an allocable share of the costs and expenses incurred in
their disposition) shall be the sole property of the Agent or such agent or
contractor and neither the Borrower nor any Person claiming under or in right of
the Borrower shall have any interest therein.

 

(c)                                  Unless the Collateral is perishable or
threatens to decline speedily in value, or is of a type customarily sold on a
recognized market (in which event the Agent shall provide the Borrower such
notice as may be practicable under the circumstances), the Agent shall give the
Borrower at least Ten (10) days prior written notice of the date, time, and
place of any proposed public sale, and of the date after which any private sale
or other disposition of the Collateral may be made.  The Borrower agrees that
such written notice shall satisfy all requirements for notice to the Borrower
which are imposed under the UCC or other applicable law with respect to the
exercise of the Agent’s rights and remedies upon default.

 

(d)                                 The Agent and any Revolving Credit Lender
may purchase the Collateral, or any portion of it at any sale held under this
Article 12.

 

(e)                                  If any of the Collateral is sold, leased,
or otherwise disposed of by the Agent on credit, the Liabilities shall not be
deemed to have been reduced as a result thereof unless and until payment is
finally received thereon by the Agent.

 

(f)                                    The Agent shall apply the proceeds of the
Agent’s exercise of its rights and remedies upon default pursuant to this
Article 12 in accordance with Sections 13.6 and 13.7.

 

12.4.                     Occupation of Business Location.  In connection with
the Agent’s exercise of the Agent’s rights under this Article 12, the Agent may
enter upon, occupy, and use any premises owned or occupied by the Borrower, and
may exclude the Borrower from such premises or portion thereof as may have been
so entered upon, occupied, or used by the Agent.  The Agent shall not be
required to remove any of the Collateral from any such premises upon the Agent’s
taking possession thereof, and may render any Collateral unusable to the
Borrower.  In no event shall the Agent be liable to the Borrower for use or
occupancy by the Agent of any premises pursuant to this Article 12, nor for any
charge (such as wages for the Borrower’s employees and utilities) incurred in
connection with the Agent’s exercise of the Agent’s Rights and Remedies.

 

12.5.                     Grant of Nonexclusive License.  The Borrower hereby
grants to the Agent a royalty free nonexclusive irrevocable license to use,
apply, and affix any trademark, trade name,

 

77

--------------------------------------------------------------------------------


 

logo, or the like in which the Borrower now or hereafter has rights, such
license being with respect to the Agent’s exercise of the rights hereunder
including, without limitation, in connection with any completion of the
manufacture of Inventory or sale or other disposition of Inventory.

 

12.6.                     Assembly of Collateral.  The Agent may require the
Borrower to assemble the Collateral and make it available to the Agent at the
Borrower’s sole risk and expense at a place or places which are reasonably
convenient to both the Agent and the Borrower.

 

12.7.                     Rights and Remedies.  The rights, remedies, powers,
privileges, and discretions of the Agent hereunder (herein, the “Agent’s Rights
and Remedies”) shall be cumulative and not exclusive of any rights or remedies
which it would otherwise have.  No delay or omission by the Agent in exercising
or enforcing any of the Agent’s Rights and Remedies shall operate as, or
constitute, a waiver thereof.  No waiver by the Agent of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement.  No single or partial exercise
of any of the Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Agent and any person, at
any time, shall preclude the other or further exercise of the Agent’s Rights and
Remedies.  No waiver by the Agent of any of the Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver.  The Agent’s Rights and Remedies may be
exercised at such time or times and in such order of preference as the Agent may
determine. The Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Liabilities.

 

ARTICLE XIII.                                       ACCELERATION AND LIQUIDATION

 

13.1.                     Acceleration Notices.

 

(a)                                  The Agent may give the Revolving Credit
Lenders an Acceleration Notice at any time during the continuance of an Event of
Default.

 

(b)                                 The SuperMajority Lenders may give the Agent
an Acceleration Notice at any time during the continuance of an Event of
Default. Such notice may be by multiple counterparts, provided that counterparts
executed by the requisite Revolving Credit Lenders are received by the Agent
within a period of Five (5) consecutive Business Days.

 

13.2.                     Acceleration.  Unless stayed by judicial or statutory
process, the Agent shall Accelerate the Revolving Credit Obligations within a
commercially reasonable time following:

 

(a)                                  The Agent’s giving of an Acceleration
Notice to the Revolving Credit Lenders as provided in Section 13.1(a).

 

(b)                                 The Agent’s receipt of an Acceleration
Notice from the SuperMajority Lenders, in compliance with Section 13.1(b).

 

13.3.                     Initiation of Liquidation.  Unless stayed by judicial
or statutory process, a Liquidation shall be initiated by the Agent within a
commercially reasonable time following Acceleration of the Revolving Credit
Obligations.

 

78

--------------------------------------------------------------------------------


 

13.4.                     Actions At and Following Initiation of Liquidation.

 

(a)                                  At the initiation of a Liquidation:

 

(i)                                     The unpaid principal balance of the
SwingLine Loan (if any) shall be converted, pursuant to Section 3.2(b)(ii), to a
Revolving Credit Loan in which all Revolving Credit Lenders participate.

 

(ii)                                  The Agent and the Revolving Credit Lenders
shall “net out” each Revolving Credit Lender’s respective contributions towards
the Revolving Credit Loans, so that each Revolving Credit Lender holds that
Revolving Credit Lender’s Revolving Credit Percentage Commitment of the
Revolving Credit Loans and advances.

 

(b)                                 Following the initiation of a Liquidation,
each Revolving Credit Lender shall contribute (absent any Issuer’s gross
negligence or willful misconduct), towards any L/C thereafter honored and not
immediately reimbursed by the Borrower, that Revolving Credit Lender’s Revolving
Credit Percentage Commitment of such honoring.

 

13.5.                     Agent’s Conduct of Liquidation.

 

(a)                                  Any Liquidation shall be conducted by the
Agent, with the advice and assistance of the Revolving Credit Lenders.

 

(b)                                 The Agent may establish one or more Nominees
to “bid in” or otherwise acquire ownership to any Post Foreclosure Asset.

 

(c)                                  The Agent shall manage the Nominee and
manage and dispose of any Post Foreclosure Assets with a view towards the
realization of the economic benefits of the ownership of the Post Foreclosure
Assets and in such regard, the Agent and/or the Nominee may operate, repair,
manage, maintain, develop, and dispose of any Post Foreclosure Asset in such
manner as the Agent determines as appropriate under the circumstances.

 

(d)                                 The Agent may decline to undertake or to
continue taking a course of action or to execute an action plan (whether
proposed by the Agent or any Revolving Credit Lender) unless indemnified to the
Agent’s satisfaction by the Revolving Credit Lenders against any and all
liability and expense which may be incurred by the Agent by reason of taking or
continuing to take that course of action or action plan.

 

(e)                                  Each Revolving Credit Lender shall execute
all such instruments and documents not inconsistent with the provisions of this
Agreement as the Agent and/or the Nominee reasonably may request with respect to
the creation and governance of any Nominee, the conduct of the Liquidation, and
the management and disposition of any Post Foreclosure Asset.

 

13.6.                     Distribution of Liquidation Proceeds.

 

(a)                                  The Agent may establish one or more
reasonably funded reserve accounts into which proceeds of the conduct of any
Liquidation may be deposited in anticipation of future expenses which may be
incurred by the Agent in the exercise of rights as a secured creditor of the
Borrower and prior claims which the Agent anticipates may need to be paid.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Agent shall distribute the net proceeds
of Liquidation in accordance with the relative priorities set forth in Section
13.7.

 

(c)                                  Each Revolving Credit Lender, on the
written request of the Agent and/or any Nominee, not more frequently than once
each month, shall reimburse the Agent and/or any Nominee, pro-rata in proportion
to their Revolving Credit Percentage Commitment, for any cost or expense
reasonably incurred by the Agent and/or the Nominee in the conduct of a
Liquidation, which amount is not covered out of current proceeds of the
Liquidation, which reimbursement shall be paid over to and distributed by the
Agent.

 

(d)                                 All prepayments of LIBOR Loans prior to the
end of an Interest Period shall obligate the Borrower to pay any breakage costs
associated with such LIBOR Loans in accordance with Section 2.10(e).  Prior to
the occurrence of any Event of Default, the Borrower may elect to avoid such
breakage costs by providing to the Agent cash in an amount sufficient to cash
collateralize such LIBOR Loans, but in no event shall the Borrower be deemed to
have paid such LIBOR Loans until such cash has been paid to the Agent for
application to such LIBOR Loans.  The Agent may elect to cause such cash
collateral to be deposited into either (i) a cash collateral account pursuant to
the terms of a cash collateral agreement executed by the Borrower and the Agent
and in form and substance satisfactory to the Agent or (ii) the Borrower’s
Operating Account with appropriate instructions prohibiting the Borrower’s
withdrawal of such funds so long as they remain cash collateral.  In each such
case, the Borrower agrees to execute and deliver to the Agent such instruments
and documents, including Uniform Commercial Code financing statements and
agreements with any third party depository banks, as the Agent may request.

 

13.7.                     Relative Priorities To Proceeds of Liquidation.  The
relative priorities to the proceeds of a Liquidation are as follows:

 

(a)                                  To the Agent as reimbursement for all
reasonable third party costs and expenses incurred by the Agent and to Revolving
Credit Lenders’ Special Counsel and to any funded reserve established pursuant
to Section 13.6(a); and then

 

(b)                                 To the SwingLine Lender, on account of any
SwingLine loans not converted to Revolving Credit Loans pursuant to Section
13.4(a)(i); and then

 

(c)                                  To the Revolving Credit Lenders (other than
any Delinquent Revolving Credit Lender), pro-rata, to the unpaid principal
balance of the Revolving Credit; and then

 

(d)                                 To any Delinquent Revolving Credit Lenders,
pro-rata to amounts to which such Revolving Credit Lenders otherwise would have
been entitled pursuant to Section 13.7(c), and then

 

(e)                                  To the Revolving Credit Lenders, pro-rata,
to accrued interest on the Revolving Credit; and then

 

(f)                                    To Liabilities owed to the Agent pursuant
to clause (b) of the definition of Liabilities relating to cash management
services; and then

 

(g)                                 To the Revolving Credit Lenders, pro-rata,
to those fees distributable hereunder to the Revolving Credit Lenders; and then

 

80

--------------------------------------------------------------------------------


 

(h)                                 To the Revolving Credit Lenders, pro-rata,
to the extent of the Revolving Credit Early Termination Fee; and then

 

(i)                                     To any other Liabilities.

 

ARTICLE XIV.                                      THE AGENT

 

14.1.                     Appointment of The Agent.

 

(a)                                  Each of the Revolving Credit Lenders and
the Issuer appoints and designates Fleet Retail Group, Inc. to act on its behalf
as the “Agent” hereunder and under the other Loan Documents.

 

(b)                                 Each Revolving Credit Lender authorizes the
Agent:

 

(i)                                     To execute those of the Loan Documents
and all other instruments relating thereto to which the Agent is a party.

 

(ii)                                  To take such action on behalf of the
Revolving Credit Lenders and to exercise all such powers as are expressly
delegated to the Agent hereunder and in the other Loan Documents and all related
documents, together with such other powers as are reasonably incident thereto.

 

The provisions of this Article 14 are solely for the benefit of the Agent, the
Revolving Credit Lenders and the Issuer, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

 

14.2.                     Responsibilities of Agent.

 

(a)                                  The Agent shall not have any duties or
responsibilities to any Revolving Credit Lender except for those expressly set
forth in this Agreement and in the other Loan Documents.  Neither the
Syndication Agent, the Documentation Agent nor the Collateral Agent shall have
any duties or responsibilities under this Agreement.

 

(b)                                 The Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing;

 

(c)                                  Neither the Agent nor any of its Affiliates
shall be responsible to any Revolving Credit Lender for any of the following:

 

(i)                                     Any recitals, statements,
representations or warranties made by the Borrower or any other Person.

 

(ii)                                  Any appraisals or other assessments of the
assets of the Borrower or of any other Person responsible for or on account of
the Liabilities.

 

(iii)                               The value, validity, effectiveness,
genuineness, enforceability, or sufficiency of the Loan Agreement, the Loan
Documents or any other document referred to or provided for therein.

 

81

--------------------------------------------------------------------------------


 

(iv)                              Any failure by the Borrower or any other
Person (other than the Agent) to perform its obligations under the Loan
Documents.

 

(d)                                 The Agent may employ attorneys, accountants,
and other professionals and agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such attorneys, accountants,
and other professionals or agents or attorneys-in-fact selected by the Agent
with reasonable care.  No such attorney, accountant, other professional, agent,
or attorney-in-fact shall be responsible for any action taken or omitted to be
taken by any other such Person.

 

(e)                                  Neither the Agent, nor any of its
directors, officers, or employees shall be responsible for any action taken or
omitted to be taken or omitted to be taken by any other of them in connection
herewith in reliance upon advice of its counsel nor, in any other event except
for any action taken or omitted to be taken as to which a final judicial
determination has been or is made (in a proceeding in which such Person has had
an opportunity to be heard) that such Person had acted in a grossly negligent
manner, in actual bad faith, or in willful misconduct.

 

(f)                                    The Agent shall not have any
responsibility in any event for more funds than the Agent actually receives and
collects.

 

(g)                                 The Agent, in its separate capacity as a
Revolving Credit Lender, shall have the same rights and powers hereunder as any
other Revolving Credit Lender and may exercise the same as though it were not
the Agent and the term “Revolving Credit Lender” or “Revolving Credit Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Revolving Credit Lenders.

 

(h)                                 The Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed in writing by
the SuperMajority Lenders (or such other number or percentage of the Revolving
Credit Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or applicable law.

 

(i)                                     The Agent shall not, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity.

 

(j)                                     The Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
SuperMajority Lenders (or such other number or percentage of the Revolving
Credit Lenders as shall be necessary, or as the Agent shall believe in good
faith shall be necessary, under the circumstances) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Agent shall be deemed not to
have knowledge of any Default unless

 

82

--------------------------------------------------------------------------------


 

and until notice describing such Default is given to the Agent by the Borrower,
a Revolving Credit Lender or the Issuer.

 

(k)                                  The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

14.3.                     Concerning Distributions By the Agent.

 

(a)                                  The Agent in the Agent’s reasonable
discretion based upon the Agent’s determination of the likelihood that
additional payments will be received, expenses incurred, and/or claims made by
third parties to all or a portion of such proceeds, may delay the distribution
of any payment received on account of the Liabilities.

 

(b)                                 The Agent may disburse funds prior to
determining that the sums which the Agent expects to receive have been finally
and unconditionally paid to the Agent.  If and to the extent that the Agent does
disburse funds and it later becomes apparent that the Agent did not then receive
a payment in an amount equal to the sum paid out, then any Revolving Credit
Lender to whom the Agent made the funds available, on demand from the Agent,
shall refund to the Agent the sum paid to that person.

 

(c)                                  If, in the opinion of the Agent, the
distribution of any amount received by the Agent might involve the Agent in
liability, or might be prohibited hereby, or might be questioned by any Person,
then the Agent may refrain from making distribution until the Agent’s right to
make distribution has been adjudicated by a court of competent jurisdiction.

 

(d)                                 The proceeds of any Revolving Credit
Lender’s exercise of any right of, or in the nature of, set-off shall be deemed,
First, to the extent that a Revolving Credit Lender is entitled to any
distribution hereunder, to constitute such distribution and Second, shall be
shared with the other Revolving Credit Lenders as if distributed pursuant to
(and shall be deemed as distributions under) Section 13.7.

 

(e)                                  Each Revolving Credit Lender recognizes
that the crediting of the Borrower with the “proceeds” of any transaction in
which a Post Foreclosure Asset is acquired is a non-cash transaction and that,
in consequence, no distribution of such “proceeds” will be made by the Agent to
any Revolving Credit Lender.

 

(f)                                    In the event that (x) a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid or disgorged or (y) the SuperMajority Lenders
determine to effect such repayment or disgorgement, then each Revolving Credit
Lender to which any such distribution shall have been made shall repay, to the
Agent which had made such distribution, that Revolving Credit Lender’s pro-rata
share of the amount so adjudged or determined to be repaid or disgorged.

 

83

--------------------------------------------------------------------------------


 

14.4.                     Dispute Resolution.  Any dispute among the Revolving
Credit Lenders and/or the Agent concerning the interpretation, administration,
or enforcement of the financing arrangements contemplated by this or any other
Loan Document or the interpretation or administration of this or any other Loan
Document which cannot be resolved amicably shall be resolved in the United
States District Court for the District of Massachusetts, sitting in Boston or in
the Superior Court of Suffolk County, Massachusetts, to the jurisdiction of
which courts each Revolving Credit Lender hereto hereby submits.

 

14.5.                     Distributions of Notices and of Documents.  The Agent
will forward to each Revolving Credit Lender, promptly after the Agent’s receipt
thereof, a copy of each notice or other document furnished to the Agent pursuant
to this Agreement, including monthly, quarterly, and annual financial statements
and borrowing base certificates received from the Borrower pursuant to Article
6, other than any of the following:

 

(a)                                  Routine communications associated with
requests for Revolving Credit Loans and/or the issuance of L/Cs.

 

(b)                                 Routine or nonmaterial communications.

 

(c)                                  Any notice or document required by any of
the Loan Documents to be furnished to the Revolving Credit Lenders by the
Borrower.

 

(d)                                 Any notice or document of which the Agent
has knowledge that such notice or document had been forwarded to the Revolving
Credit Lenders other than by the Agent.

 

14.6.                     Confidential Information.

 

(a)                                  Each Revolving Credit Lender will maintain,
as confidential, all of the following:

 

(i)                                     Proprietary approaches, techniques, and
methods of analysis which are applied by the Agent in the administration of the
credit facility contemplated by this Agreement.

 

(ii)                                  Proprietary forms and formats utilized by
the Agent in providing reports to the Revolving Credit Lenders pursuant hereto,
which forms or formats are not of general currency.

 

(b)                                 Nothing included herein shall prohibit the
disclosure of any such information as may be required to be provided by judicial
process or which may be required or requested by regulatory authorities having
jurisdiction over any party to this Agreement.

 

14.7.                     Reliance by Agent.  The Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any certificate,
notice or other document (including any cable, telegram, telex, or facsimile)
reasonably believed by the Agent to be genuine and correct and to have been
signed or sent by or on behalf of the proper person or persons. The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a L/C, that by its terms must be fulfilled
to the satisfaction of a Revolving Credit Lender or the Issuer, the Agent may
presume that such condition is satisfactory to such Revolving Credit Lender or
the

 

84

--------------------------------------------------------------------------------


 

Issuer unless the Agent shall have received notice to the contrary from such
Revolving Credit Lender or the Issuer prior to the making of such Loan or the
issuance of such L/C.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants, and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  As to
any matters not expressly provided for in this Agreement, any Loan Document, or
in any other document referred to therein, the Agent shall in all events be
fully protected in acting, or in refraining from acting, in accordance with the
applicable Consent required by this Agreement. Instructions given with the
requisite Consent shall be binding on all Revolving Credit Lenders.

 

14.8.                     Non-Reliance on Agent and Other Revolving Credit
Lenders.

 

(a)                                  Each Revolving Credit Lender represents to
all other Revolving Credit Lenders and to the Agent that such Revolving Credit
Lender:

 

(i)                                     Independently and without reliance on
any representation or act by Agent or by any other Revolving Credit Lender, and
based on such documents and information as that Revolving Credit Lender has
deemed appropriate, has made such Revolving Credit Lender’s own appraisal of the
financial condition and affairs of the Borrower and decision to enter into this
Agreement.

 

(ii)                                  Has relied upon that Revolving Credit
Lender’s review of the Loan Documents by that Revolving Credit Lender and by
counsel to that Revolving Credit Lender as that Revolving Credit Lender deemed
appropriate under the circumstances.

 

(b)                                 Each Revolving Credit Lender agrees that
such Revolving Credit Lender, independently and without reliance upon Agent or
any other Revolving Credit Lender, and based upon such documents and information
as such Revolving Credit Lender shall deem appropriate at the time, will
continue to make such Revolving Credit Lender’s own appraisals of the financial
condition and affairs of the Borrower when determining whether to take or not to
take any discretionary action under this Agreement.

 

(c)                                  Except as otherwise required by the
provisions of this Agreement, the Agent, in the discharge of that Agent’s duties
hereunder, shall not be required to make inquiry of, or to inspect the
properties or books of, any Person.

 

(d)                                 Except for notices, reports, and other
documents and information expressly required to be furnished to the Revolving
Credit Lenders by the Agent hereunder (as to which, see Section 14.5), the Agent
shall not have any affirmative duty or responsibility to provide any Revolving
Credit Lender with any credit or other information concerning any Person, which
information may come into the possession of Agent or any Affiliate of the Agent.

 

(e)                                  Each Revolving Credit Lender, at such
Revolving Credit Lender’s request, shall have reasonable access to all
nonprivileged documents in the possession of the Agent, which documents relate
to the Agent’s performance of its duties hereunder.

 

14.9.                     Indemnification.  Without limiting the liabilities of
the Borrower under Section 19.9(b), or any other Section of this Agreement or
any of the other Loan Documents, each Revolving Credit Lender shall indemnify
the Agent, pro-rata, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or

 

85

--------------------------------------------------------------------------------


 

disbursements of any kind or nature whatsoever (including attorneys’ reasonable
fees and expenses and other out-of-pocket expenditures) which may at any time be
imposed on, incurred by, or asserted against the Agent and in any way relating
to or arising out of this Agreement or any other Loan Document or any documents
contemplated by or referred to therein or the transactions contemplated thereby
or the enforcement of any of terms hereof or thereof or of any such other
documents, provided, however, no Revolving Credit Lender shall be liable for any
of the foregoing to the extent that any of the foregoing arises from any action
taken or omitted to be taken by the Agent as to which a final judicial
determination has been or is made (in a proceeding in which the Agent has had an
opportunity to be heard) that the Agent had acted in a grossly negligent manner,
in actual bad faith, or in willful misconduct.

 

14.10.              Resignation of Agent.

 

(a)                                  The Agent may resign at any time by giving
Sixty (60) days prior written notice thereof to the Revolving Credit Lenders,
the Issuer, and the Borrower.  Upon receipt of any such notice of resignation,
the SuperMajority Lenders shall have the right to appoint a successor to such
Agent (and if no Event of Default has occurred, with the consent of the
Borrower, not to be unreasonably withheld and, in any event, deemed given by the
Borrower if no written objection is provided by the Borrower to the (resigning)
Agent within Seven (7) Business Days notice of such proposed appointment), which
shall be a Revolving Credit Lender or a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If a successor Agent shall not have been so appointed and accepted such
appointment within Thirty (30) days after the giving of notice by the resigning
Agent, then the resigning Agent may appoint a successor Agent, which shall be a
Revolving Credit Lender or a financial institution having a rating of not less
than “A” or its equivalent if rated by Standard & Poor’s Ratings Group, provided
that if the Agent shall notify the Borrower and the Revolving Credit Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Revolving Credit Lenders or the
Issuer under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Revolving Credit
Lender and the Issuer directly, until such time as the SuperMajority Lenders
appoint a successor Agent as provided for above in this Section 14.10(a).  The
consent of the Borrower otherwise required by this Section 14.10(a) shall not be
required if an Event of Default has occurred and is continuing.

 

(b)                                 Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor shall thereupon succeed to,
and become vested with, all the rights, powers, privileges, and duties of the
(resigning) Agent so replaced, and the (resigning) Agent shall be discharged
from the (resigning) Agent’s duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided in this Section
14.10), other than on account of any responsibility for any action taken or
omitted to be taken by the (resigning) Agent as to which a final judicial
determination has been or is made (in a proceeding in which the (resigning)
Person has had an opportunity to be heard) that such Person had acted in a
grossly negligent manner or in bad faith.

 

86

--------------------------------------------------------------------------------


 

(c)                                  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.

 

(d)                                 After any retiring Agent’s resignation, the
provisions of this Article 14 and Section 19.8 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

(e)                                  Any resignation by FRGI as Agent pursuant
to this Section 14.10 shall also constitute its resignation as Issuer and
SwingLine Lender.  Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuer and SwingLine
Lender, (b) the retiring Issuer and SwingLine Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the L/Cs, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuer to effectively
assume the obligations of the retiring Issuer with respect to such L/Cs.

 

14.11.              Delegation of Duties.  The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article 14 shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

14.12.              Agent May File Proofs of Claim.

 

(a)                                  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or Reimbursement
Obligation or Unpaid Reimbursement Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Reimbursement Obligations, and all other Liabilities that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Revolving Credit Lenders, the Issuer and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Revolving Credit Lenders, the Issuer, and the Agent and
their respective agents and counsel and all other amounts due the Revolving
Credit Lenders, the Issuer, and the Agent under this Agreement) allowed in such
judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Revolving Credit Lender and the Issuer
to make such payments to the Agent and, in the event that the Agent shall
consent to the making of such payments directly to the Revolving Credit Lenders
and the Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under this Agreement.

 

(c)                                  Nothing contained herein shall be deemed to
authorize the Agent to authorize or consent to or accept or adopt on behalf of
any Revolving Credit Lender or the Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Liabilities or the rights
of any Revolving Credit Lender or to authorize the Agent to vote in respect of
the claim of any Revolving Credit Lender in any such proceeding.

 

14.13.              Collateral Matters.

 

The Revolving Credit Lenders and the Issuer irrevocably authorize the Agent, at
its option and in its discretion:

 

(a)                                  to release any Lien on any property granted
to or held by the Agent under any Loan Document (i) upon termination of the Loan
Commitments and payment in full, in cash, of all Liabilities (other than
contingent indemnification obligations) and the expiration or termination of all
L/Cs, (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 19.5, if approved, authorized or ratified in writing by the
SuperMajority Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 5.6(a)(ii); and

 

(c)                                  to release any Subsidiary that is a
Borrower from its obligations hereunder if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.

 

Upon request by the Agent at any time, the SuperMajority Lenders shall confirm
in writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary that is a
Borrower from its obligations hereunder pursuant to this Section 14.13.

 

ARTICLE XV.                                          ACTION BY AGENTS -
CONSENTS - AMENDMENTS - WAIVERS

 

15.1.                     Administration of Credit Facilities.

 

(a)                                  Except as otherwise specifically provided
in this Agreement, the Agent may take any action with respect to the credit
facility contemplated by the Loan Documents as the Agent determines to be
appropriate, provided, however, the Agent is not under any affirmative
obligation to take any action which it is not required by this Agreement or the
Loan Documents specifically to so take.

 

(b)                                 Except as specifically provided in the
following Sections of this Agreement, whenever a Loan Document or this Agreement
provides that action may be taken or omitted to

 

88

--------------------------------------------------------------------------------


 

be taken in the Agent’s discretion, the Agent shall have the sole right to take,
or refrain from taking, such action without, and notwithstanding, any vote of
the Revolving Credit Lenders:

 

Actions Described in Section

 

Type of Consent Required

15.2

 

Majority Lenders

 

 

 

15.3

 

SuperMajority Lenders

 

 

 

15.4

 

Certain Consent

 

 

 

15.5

 

Unanimous Consent

 

 

 

15.6

 

Consent of SwingLine Lender

 

 

 

15.7

 

Consent of the Agent

 

(c)                                  The rights granted to the Revolving Credit
Lenders in those sections referenced in Section 15.1(b) shall not otherwise
limit or impair the Agent’s exercise of its discretion under the Loan Documents.

 

15.2.                     Actions Requiring or On Direction of Majority
Lenders.  Except as otherwise provided in this Agreement, the Consent or
direction of the Majority Lenders is required for any amendment, waiver, or
modification of any Loan Document.

 

15.3.                     Actions Requiring or On Direction of SuperMajority
Lenders.  The Consent or direction of the SuperMajority Lenders is required as
follows:

 

(a)                                  The Revolving Credit Lenders agree that any
loan or advance under the Revolving Credit which results in a Protective
OverAdvance may be made by the Agent in its discretion without the Consent of
the Revolving Credit Lenders and that each Revolving Credit Lender shall be
bound thereby, provided, however, the Consent or direction of the SuperMajority
Lenders is required to permit a Protective OverAdvance to be outstanding for
more than Forty-Five (45) consecutive Business Days or more than twice in any
twelve month period.

 

(b)                                 If the Borrower is then In Default, the
SuperMajority Lenders may direct the Agent to suspend the Revolving Credit
(including the making of any Protective OverAdvances), whereupon, as long as the
Borrower is In Default, the only Revolving Credit Loans which may be made are
the following:

 

(i)                                     Revolving Credit Loans made to “cover”
the honoring of L/Cs.

 

(ii)                                  Revolving Credit Loans made with Consent
of the SuperMajority Lenders.

 

(c)                                  If an Event of Default has occurred and not
been duly waived, the SuperMajority Lenders may:

 

(i)                                     Give the Agent an Acceleration Notice in
accordance with Section 13.1(b).

 

89

--------------------------------------------------------------------------------


 

(ii)                                  Direct the Agent to increase the rate of
interest to the default rate of interest as provided in, and to the extent
permitted by, this Agreement.

 

15.4.                     Action Requiring Certain Consent.  The consent of the
SwingLine Lender and Revolving Credit Lenders (other than Delinquent Revolving
Credit Lenders) holding 51% or more of the Loan Commitments of the Revolving
Credit Lenders (other than any Loan Commitments held by Delinquent Revolving
Credit Lenders) shall be required to increase the SwingLine Loan Ceiling.

 

15.5.                     Actions Requiring or Directed By Unanimous Consent. 
None of the following may take place except with Unanimous Consent:

 

(a)                                  Any increase in any Revolving Credit
Lender’s Revolving Credit Dollar Commitment, Maximum Revolving Credit Dollar
Commitment, or Revolving Credit Percentage Commitment (other than by reason of
the application of Section 15.10 (which deals with NonConsenting Revolving
Credit Lenders) or Section 16.1 (which deals with assignments and
participations)).

 

(b)                                 Any decrease in any interest rate or fee
payable to the Revolving Credit Lenders on account of the Revolving Credit
Loans.

 

(c)                                  Any extension of the Maturity Date.

 

(d)                                 Any forgiveness of all or any portion of any
payment Liability, provided, however, that the Agent shall be permitted to
forgive fees owed to it and not to any other Revolving Credit Lender without any
consent being required.

 

(e)                                  Any decrease in any interest rate or fee
payable under any of the Loan Documents (other than any Agent’s Fee (for which
the consent of the Agent shall also be required)).

 

(f)                                    Any release of a material portion of the
Collateral not otherwise required or provided for in the Loan Documents or to
facilitate a Liquidation.

 

(g)                                 Any amendment of the definition of the terms
“Borrowing Base” or “Availability” or of any Definition of any component
thereof, such that more credit would be available to the Borrower, based on the
same assets, as would have been available to the Borrower immediately prior to
such amendment, it being understood, however, that:

 

(i)                                     The foregoing shall not limit the
adjustment by the Agent of any Reserve in the Agent’s administration of the
Revolving Credit as otherwise permitted by this Agreement.

 

(ii)                                  The foregoing shall not prevent the Agent,
in its administration of the Revolving Credit, from restoring any component of
Borrowing Base which had been lowered by the Agent back to the value of such
component, as stated in this Agreement or to an intermediate value.

 

(h)                                 Any release of any Person obligated on
account of the Liabilities.

 

90

--------------------------------------------------------------------------------


 

(i)                                     The making of any Revolving Credit Loan
which, when made, exceeds Availability and is not a Protective OverAdvance,
provided, however,

 

(i)                                     no Consent shall be required in
connection with the making of any Revolving Credit Loan to “cover” any honoring
of a drawing under any L/C; and

 

(ii)                                  each Revolving Credit Lender recognizes
that subsequent to the making of a Revolving Credit Loan which does not
constitute a Protective OverAdvance, the unpaid principal balance of the Loan
Account may exceed Borrowing Base on account of changed circumstances beyond the
control of the Agent (such as a drop in collateral value).

 

(j)                                     The waiver of the obligation of the
Borrower to reduce the unpaid principal balance of loans under the Revolving
Credit to an amount so that no OverAdvance (other than a Protective OverAdvance)
is outstanding or, subject to the time limits included in Section 15.3(a) (which
places time and frequency limits on Protective OverAdvance), to eliminate a
Protective OverAdvance.

 

(k)                                  The incurrence of any additional
Indebtedness of the Borrower which is secured by an Encumbrance not otherwise
permitted by Section 5.6 hereof.

 

(l)                                     Any amendment to clauses (a), (d) or (h)
of Section 5.20.

 

(m)                               Any amendment of this Article 15.

 

(n)                                 Amendment of any of the following
Definitions:

 

“Appraised Inventory Liquidation Value”

“Appraised Inventory Percentage”

“Inventory Advance Rate”

“Majority Lender”

“Protective OverAdvance”

“SuperMajority Lenders”

“Unanimous Consent”

 

15.6.                     Actions Requiring SwingLine Lender Consent.  No
action, amendment, or waiver of compliance with, any provision of the Loan
Documents or of this Agreement which affects the SwingLine Lender may be
undertaken without the Consent of the SwingLine Lender.

 

15.7.                     Actions Requiring Agent’s Consent.

 

(a)                                  No action, amendment, or waiver of
compliance with, any provision of the Loan Documents or of this Agreement which
affects the Agent in its capacity as Agent may be undertaken without the written
consent of the Agent.

 

(b)                                 No action referenced herein which affects
the rights, duties, obligations, or liabilities of the Agent shall be effective
without the written consent of the Agent.

 

91

--------------------------------------------------------------------------------


 

15.8.                     Miscellaneous Actions.

 

(a)                                  Notwithstanding any other provision of this
Agreement, no single Revolving Credit Lender independently may exercise any
right of action or enforcement against or with respect to the Borrower.

 

(b)                                 The Agent shall be fully justified in
failing or refusing to take action under this Agreement or any Loan Document on
behalf of any Revolving Credit Lender unless the Agent shall first:

 

(i)                                     receive such clear, unambiguous, written
instructions as the Agent deems appropriate; and

 

(ii)                                  be indemnified to the Agent’s satisfaction
by the Revolving Credit Lenders against any and all liability and expense which
may be incurred by the Agent by reason of taking or continuing to take any such
action, unless such action had been grossly negligent, in willful misconduct, or
in bad faith.

 

(c)                                  The Agent may establish reasonable
procedures for the providing of direction and instructions from the Revolving
Credit Lenders to the Agent, including its reliance on multiple counterparts,
facsimile transmissions, and reasonable time limits within which such direction
and instructions must be received in order to be included in a determination of
whether the requisite Loan Commitments has provided its direction, Consent, or
instructions.

 

15.9.                     Actions Requiring Borrower’s Consent.  The Borrower’s
consent is required for any amendment of this Agreement, except that each of the
following Articles of this Agreement may be amended without the consent of the
Borrower:

 

Article

 

Title of Article

3:

 

Revolving Credit Fundings and Distributions

 

 

 

13:

 

Acceleration and Liquidation

 

 

 

14: (other than Section 14.10(a))

 

The Agent

 

 

 

16: (other than Sections 16.1(c)(iii) and (c)(iv))

 

Successors and Assigns

 

15.10.              NonConsenting Revolving Credit Lender.

 

(a)                                  In the event that a Revolving Credit Lender
(in this Section 15.10, a “NonConsenting Revolving Credit Lender”) does not
provide its Consent to a proposal by the Agent to take action which requires
consent under this Article 15, then one or more Revolving Credit Lenders who
provided Consent to such action may require the assignment, without recourse and
in accordance with the procedures outlined in Section 16.1, below, of the
NonConsenting Revolving Credit Lender’s commitment hereunder on Fifteen (15)
days written notice to the Agent and to the NonConsenting Revolving Credit
Lender.

 

(b)                                 At the end of such Fifteen (15) days, and
provided that the NonConsenting Revolving Credit Lender delivers the Revolving
Credit Note held by the NonConsenting

 

92

--------------------------------------------------------------------------------


 

Revolving Credit Lender to the Agent, the Revolving Credit Lenders who have
given such written notice shall Transfer the following to the NonConsenting
Revolving Credit Lender:

 

(i)                                     Such NonConsenting Revolving Credit
Lender’s pro-rata share of the principal and interest of the Revolving Credit
Loans to the date of such assignment.

 

(ii)                                  All fees distributable hereunder to the
NonConsenting Revolving Credit Lender to the date of such assignment.

 

(iii)                               Any out-of-pocket costs and expenses for
which the NonConsenting Revolving Credit Lender is entitled to reimbursement
from the Borrower.

 

(c)                                  In the event that the NonConsenting
Revolving Credit Lender fails to deliver to the Agent the Revolving Credit Note
held by the NonConsenting Revolving Credit Lender as provided in Section
15.10(b), then:

 

(i)                                     The amount otherwise to be Transferred
to the NonConsenting Revolving Credit Lender shall be Transferred to the Agent
and held by the Agent, without interest, to be turned over to the NonConsenting
Revolving Credit Lender upon delivery of the Revolving Credit Note held by that
NonConsenting Revolving Credit Lender.

 

(ii)                                  The Revolving Credit Note held by the
NonConsenting Revolving Credit Lender shall have no force or effect whatsoever.

 

(iii)                               The NonConsenting Revolving Credit Lender
shall cease to be a “Revolving Credit Lender”.

 

(iv)                              The Revolving Credit Lender(s) which have
Transferred the amount to the Agent as described above shall have succeeded to
all rights and become subject to all of the obligations of the NonConsenting
Revolving Credit Lender as “Revolving Credit Lender”.

 

(d)                                 In the event that more than One (1)
Revolving Credit Lender wishes to require such assignment, the NonConsenting
Revolving Credit Lender’s commitment hereunder shall be divided among such
Revolving Credit Lenders, pro-rata based upon their respective Revolving Credit
Percentage Commitments, with the Agent coordinating such transaction.

 

(e)                                  The Agent shall coordinate the retirement
of the Revolving Credit Note held by the NonConsenting Revolving Credit Lender
and the issuance of Revolving Credit Notes to those Revolving Credit Lenders
which “take-out” such NonConsenting Revolving Credit Lender, provided, however,
no processing fee otherwise to be paid as provided in Section 16.2(b) shall be
due under such circumstances.

 

ARTICLE XVI.                                      SUCCESSORS AND ASSIGNS

 

16.1.                     Assignments and Assumptions.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Revolving Credit Lender, and no

 

93

--------------------------------------------------------------------------------


 

Revolving Credit Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to one or more Eligible Assignees (in this
Section 16.1(a), each an “Assignee Revolving Credit Lender”) in accordance with
the provisions of subsection (c) of this Section, (ii) by way of participation
in accordance with the provisions of Section 16.3, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 16.5,
or (iv) to an SPC in accordance with the provisions of Section 16.7.

 

(b)                                 Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the Parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent, the
Issuer, and the Revolving Credit Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(c)                                  Assignments by Revolving Credit Lenders. 
Any Revolving Credit Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in
SwingLine Loans) at the time owing to it); provided that

 

(i)                                     The Agent, the Issuer, and the SwingLine
Lender shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld, but need not be given if the
proposed assignee is itself a Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee).

 

(ii)                                  Each partial assignment shall be of a
constant, and not a varying, percentage of all the Assigning Revolving Credit
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Loan Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of SwingLine Loans.

 

(iii)                               Except in the case of an assignment of the
entire remaining amount of the assigning Revolving Credit Lender’s Loan
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender, the aggregate amount of
the Loan Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Loan Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Revolving Credit Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall be at least $5,000,000 unless each of the Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

94

--------------------------------------------------------------------------------


 

(iv)                              The parties to such an assignment shall
execute and deliver to the Agent, for recording in the Register, an Assignment
and Assumption substantially in the form of EXHIBIT D, annexed hereto, or any
other form approved by the Agent (an “Assignment and Assumption”) together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 16.1, and the Eligible Assignee, if it shall not be a Revolving Credit
Lender, shall deliver to the Agent an Administrative Questionnaire.

 

(d)                                 The Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Agent’s office a copy of each
Assignment and Assumption delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Revolving
Credit Lenders and of the Revolving Credit Percentage Commitment and Maximum
Revolving Credit Dollar Commitment of each Revolving Credit Lender, and
principal amounts of the Loans and L/C Obligations owing to each Revolving
Credit Lender. The Register shall be available for inspection by each of the
Borrower, the Issuer and each Revolving Credit Lender (with respect only to such
Revolving Credit Lender’s interest) at any reasonable time and from time to time
upon reasonable prior notice.  The entries in the Register shall be conclusive
and binding on all Revolving Credit Lenders.  The Borrower, the Agent, and the
Revolving Credit Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a “Revolving Credit Lender” hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.

 

16.2.                     Effect of Assignment.

 

(a)                                  Subject to acceptance and recording thereof
by the Agent pursuant to Section 16.1, from and after the effective date
specified in an Assignment and Assumption which has been executed, delivered,
and recorded:

 

(i)                                     The Assignee Revolving Credit Lender
shall be a party to this Agreement and the Loan Documents (and to any amendments
thereof) and, to the extent of the interest assigned by the Assignment and
Assumption, have the rights and obligations of a Revolving Credit Lender under
this Agreement and the Loan Documents.

 

(ii)                                  The Assigning Revolving Credit Lender
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Revolving Credit
Lender’s rights and obligations under this Agreement, such Revolving Credit
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 19.8 and 19.9 with respect to facts and circumstances
occurring prior to the effective date of such assignment.

 

(b)                                 By executing and delivering an Assignment
and Assumption, the parties thereto confirm to and agree with each other and
with all parties to this Agreement as to those matters which are set forth in
the subject Assignment and Assumption.

 

16.3.                     Participations.  Any Revolving Credit Lender may, at
any time, without the consent of, or notice to, the Borrower or the Agent, sell
participations to one or more Persons (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of that Revolving Credit Lender’s rights
and/or obligations herein (including all or a portion of its Loan Commitment
and/or the Loans (including such Revolving Credit Lender’s participations in L/C
Obligations and/or SwingLine Loans) owing

 

95

--------------------------------------------------------------------------------


 

to it); provided that such Revolving Credit Lender’s obligations under this
Agreement shall remain unchanged, such Revolving Credit Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrower, the Agent, the Revolving Credit Lenders, and the
Issuer shall continue to deal solely and directly with such Revolving Credit
Lender in connection with such Revolving Credit Lender’s rights and obligations
under this Agreement.

 

Any agreement or instrument pursuant to which a Revolving Credit Lender sells
such a participation shall provide that such Revolving Credit Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Revolving Credit Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 19.5 that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 19.8 to the same extent as if it were a Revolving Credit Lender and had
acquired its interest by assignment pursuant to Section 16.1.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 19.17 as though it were a Revolving Credit Lender, provided such
Participant agrees to be subject to Section 2.22 as though it were a Revolving
Credit Lender.

 

16.4.                     Limitations upon Participant Rights.

 

A Participant shall not be entitled to receive any greater payment hereunder
than the applicable Revolving Credit Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Revolving
Credit Lender shall not be entitled to the benefits of Section 19.8 unless the
Borrower is notified of the participation to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 19.8
as though it were a Revolving Credit Lender.

 

16.5.                     Certain Pledges.

 

Any Revolving Credit Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Revolving Credit Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Revolving Credit
Lender from any of its obligations hereunder or substitute any pledgee or
assignee for such Revolving Credit Lender as a party hereto.

 

16.6.                     Electronic Execution of Assignments.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity, or enforceability as a manually executed signature or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signature in Global and National Commerce Act, the New York State Electronics
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transfers Act.

 

96

--------------------------------------------------------------------------------


 

16.7.                     Special Purpose Funding Vehicles.

 

Notwithstanding anything to the contrary contained herein, any Revolving Credit
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan Commitment that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan Commitment, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan
Commitment, the Granting Lender shall be obligated to make such Loan Commitment
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Agent as is required under Section 3.1.  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Revolving Credit Lender would be liable, and (iii) the Granting Lender shall for
all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan Commitment by an SPC hereunder shall utilize
the Loan Commitment of the Granting Lender to the same extent, and as if, such
Loan Commitment were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Agent, and with the payment of a processing fee in the amount of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan
Commitment to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loan Commitments to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

16.8.                     Resignation After Assignment.

 

Notwithstanding anything to the contrary contained herein, if at any time FRGI
assigns all of its Loan Commitment and Loans pursuant to Section 16.1 above,
FRGI may, (i) upon 30 days’ notice to the Borrower and the Revolving Credit
Lenders, resign as Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as SwingLine Lender.  In the event of any such resignation as Issuer or
SwingLine Lender, the Borrower shall be entitled to appoint from among the
Revolving Credit Lenders a successor Issuer or SwingLine Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of FRGI as Issuer or SwingLine Lender, as the case
may be.  If FRGI resigns as Issuer, it shall retain all the rights, powers,
privileges and duties of the Issuer hereunder with respect to all L/Cs
outstanding as of the effective date of its resignation as Issuer and all L/C
Obligations with respect thereto (including the right to require the Revolving
Credit Lenders to make Base Margin Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.20.  If FRGI resigns as SwingLine
Lender, it shall retain all the rights of the SwingLine Lender provided for
hereunder with respect to SwingLine Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Credit

 

97

--------------------------------------------------------------------------------


 

Lenders to make Base Margin Loans or fund risk participations in outstanding
SwingLine Loans pursuant to Section 3.2.  Upon the appointment of a successor
Issuer and or SwingLine Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuer or SwingLine Lender, as the case may be, and (b) the successor Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to FRGI to assume effectively the obligations of FRGI with respect
to such Letters of Credit.

 

16.9.                     Accession.  Subject to the terms of Section 16.10
herein, the Borrower may, with the consent of the Agent, request Eligible
Assignees (each such Eligible Assignee, an “Acceding Revolving Credit Lender”)
to become party to this Credit Agreement by entering into an Instrument of
Accession in substantially the form of Exhibit F hereto (an “Instrument of
Accession”) with the Borrower and the Agent and assuming thereunder a Revolving
Credit Dollar Commitment, in an amount to be agreed upon by the Borrower, such
Acceding Revolving Credit Lender and the Agent, to make Revolving Credit Loans
and participate in the risk relating to the Letters of Credit pursuant to the
terms hereof, and the Maximum Revolving Credit Ceiling shall thereupon be
increased by the amount of such Acceding Revolving Credit Lender’s Revolving
Credit Dollar Commitment; provided, however, that (a) the Agent shall have given
its prior written consent to such accession and (b) in no event shall the
Maximum Revolving Credit Ceiling be increased under any one or more of such
Instruments of Accession so as to exceed, in the aggregate, $300,000,000.  On
the effective date specified in any Instrument of Accession, Schedule 2.22
hereto shall be deemed to be amended to reflect (a) the name, address, Revolving
Credit Dollar Commitment and Revolving Credit Percentage Commitment of such
Acceding Revolving Credit Lender, (b) the Maximum Revolving Credit Ceiling as
increased by such Acceding Revolving Credit Lender’s Revolving Credit Dollar
Commitment, and (c) the changes to the other Revolving Credit Lenders’
respective Revolving Credit Percentage Commitments and any changes to the other
Revolving Credit Lenders’ respective Revolving Credit Dollar Commitments (in the
event such Revolving Credit Lender is also the Acceding Revolving Credit Lender)
resulting from such assumption and such increased Maximum Revolving Credit
Ceiling.

 

If on the effective date specified in any Instrument of Accession, there are
Revolving Credit Loans then outstanding or exposure in respect of then
outstanding L/Cs, the Acceding Revolving Credit Lender shall purchase Revolving
Credit Loans and exposure in respect of outstanding L/Cs from each other
Revolving Credit Lender in an amount such that, after such purchase or
purchases, the amount of outstanding Revolving Credit Loans and exposure in
respect of outstanding L/Cs from each Revolving Credit Lender shall equal such
Revolving Credit Lender’s respective Revolving Credit Percentage Commitment, as
set forth on Schedule 2.22 multiplied by the aggregate amount of Revolving
Credit Loans outstanding and exposure in respect of outstanding L/Cs from all
Revolving Credit Lenders.  To the extent that any outstanding Revolving Credit
Loans bear interest at the LIBOR Rate, the Borrower shall pay any additional
costs described in Section 2.10(e) incurred by any Revolving Credit Lender.

 

16.10.              Optional Increase of Maximum Revolving Credit Ceiling.

 

So long as an Event of Default shall not have occurred and be continuing or
would result therefrom, and subject to all terms and conditions set forth in the
Loan Agreement, the Borrower may request, by prior written notice to the Agent,
that the Maximum Revolving Credit Ceiling be increased up to $300,000,000. The
Borrower may, after initially requesting the existing Revolving Credit Lenders
to increase on a pro rata basis their respective Revolving Credit Dollar

 

98

--------------------------------------------------------------------------------


 

Commitments and after receiving confirmation in writing that such Revolving
Credit Lenders do not wish to increase their respective Revolving Credit Dollar
Commitments (or if the aggregate desired increase in Revolving Credit Dollar
Commitment by the existing Revolving Credit Lenders is not sufficient to satisfy
the increase in the Maximum Revolving Credit Ceiling requested by the Borrower),
solicit Eligible Assignees to become new Revolving Credit Lenders pursuant to
the terms of Section 16.9 herein, provided, that (a) each Person that becomes a
new Revolving Credit Lender shall agree to become a party to, and shall assume
and agree to be bound by, this Loan Agreement, subject to all terms and
conditions thereof; (b) no Revolving Credit Lender shall have an obligation to
the Borrower to increase its Revolving Credit Dollar Commitment; and (c) in no
event shall the addition of any Revolving Credit Lender increase the Maximum
Revolving Credit Ceiling to an amount greater than $300,000,000.

 

ARTICLE XVII.                                  NOTICES

 

17.1.                     Notice Addresses.  All notices, demands, and other
communications made in respect of any Loan Document (other than a request for a
loan or advance or other financial accommodation under the Revolving Credit or a
notice or other communication expressly permitted to be given by telephone)
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone numbers) to the following addresses,
each of which may be changed upon Seven (7) days written notice to all others
given by certified mail, return receipt requested:

 

If to the Agent:

 

Fleet Retail Group, Inc.

40 Broad Street

Boston, Massachusetts 02109

Attention

Sally A. Sheehan

 

Managing Director

Fax

(617) 434-4339

 

With a copy to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts 02110

Attention

Robert A.J. Barry, Esquire

Fax

(617) 951-8736

 

99

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Gander Mountain Company

4567 American Boulevard West

Bloomington, Minnesota 55437

Attention

Chief Financial Officer

Fax

(952) 832-8645

 

And on and after March 21, 2005:

 

180 East 5th Street, 13th Floor

St. Paul, Minnesota 55101

Attention

Chief Financial Officer

Fax

(651) 325-2001

 

With a copy to:

 

Gander Mountain Company

4567 American Boulevard West

Bloomington, Minnesota 55437

Attention

Legal Department

Fax:

(952) 830-1681

 

And on and after March 21, 2005:

 

180 East 5th Street, 13th Floor

St. Paul, Minnesota 55101

Attention

Legal Department

Fax

(651) 325-2006

 

In addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

17.2.                     Notice Given.

 

(a)                                  Except as otherwise specifically provided
herein, notices shall be deemed made and correspondence received, as follows
(all times being local to the place of delivery or receipt):

 

(i)                                     By mail: the sooner of when actually
received or Three (3) days following deposit in the United States mail, postage
prepaid.

 

(ii)                                  By recognized overnight express delivery:
the Business Day following the day when sent.

 

(iii)                               By Hand: If delivered on a Business Day
after 9:00AM and no later than Three (3) hours prior to the close of customary
business hours of the recipient, when delivered.  Otherwise, at the opening of
the then next Business Day.

 

100

--------------------------------------------------------------------------------


 

(iv)                              By Facsimile transmission (which must include
a header on which the party sending such transmission is indicated): If sent on
a Business Day after 9:00AM and no later than Three (3) hours prior to the close
of customary business hours of the recipient, One (1) hour after being sent. 
Otherwise, at the opening of the then next Business Day.

 

(b)                                 Rejection or refusal to accept delivery and
inability to deliver because of a changed address or Facsimile Number for which
no due notice was given shall each be deemed receipt of the notice sent.

 

(c)                                  The Agent, the Issuer, and the Revolving
Credit Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Agent, the Issuer, each Revolving Credit Lender and the
Related Parties of each of them from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Agent may be recorded by the Agent
and each of the parties hereto hereby consents to such recording.

 

17.3.                     Wire Instructions Notice Given.  Subject to change in
the same manner that a notice address may be changed (as to which, see Section
17.1), wire transfers to the Agent shall be made in accordance with the
following wire instructions:

 

Fleet Retail Group, Inc.

ABA Number :

011-000-138

Account Number:

530-39952

Reference:

Gander Mountain

 

ARTICLE XVIII.                              TERM

 

18.1.                     Termination of Revolving Credit.  The Revolving Credit
shall remain in effect (subject to suspension as provided in Section 2.5(g)
hereof) until the Termination Date.

 

18.2.                     Actions On Termination.

 

(a)                                  On the Termination Date, the Borrower shall
pay the Agent (whether or not then due), in immediately available funds, all
then Liabilities including, without limitation: the following:

 

(i)                                     The entire balance of the Loan Account
(including the unpaid principal balance of the Revolving Credit Loans, and the
SwingLine Loan ).

 

(ii)                                  Any then remaining installments of the
Upfront Fee.

 

(iii)                               Any then remaining installments of the
Agent’s Fee.

 

(iv)                              Any payments due on account of the
indemnification obligations included in Section 2.10(e).

 

101

--------------------------------------------------------------------------------


 

(v)                                 Any accrued and unpaid Unused Line Fee.

 

(vi)                              Any applicable Revolving Credit Early
Termination Fee.

 

(vii)                           All unreimbursed costs and expenses of the Agent
and of Lenders’ Special Counsel for which the Borrower is responsible.

 

(b)                                 On the Termination Date, the Borrower shall
also make such arrangements concerning any L/Cs then outstanding as are
reasonably satisfactory to the Agent.

 

(c)                                  Until such payment (Section 18.2(a)) and
arrangements concerning L/Cs (Section 18.2(b)), all provisions of this
Agreement, other than those included in Article 2 which place any obligation on
the Agent or any Revolving Credit Lender to make any loans or advances or to
provide any financial accommodations to the Borrower shall remain in full force
and effect until all Liabilities shall have been paid in full.

 

(d)                                 The release by the Agent of the Collateral
Interests granted the Agent by the Borrower hereunder may be upon such
conditions and indemnifications as the Agent may require.

 

ARTICLE XIX.              GENERAL

 

19.1.                     Protection of Collateral.  The Agent’s sole duty with
respect to the custody, safe keeping and physical preservation of the Collateral
in its possession, under §9-207 of the UCC or otherwise, shall be to deal with
such Collateral in the same manner as the Agent deals with similar property for
its own account.

 

19.2.                     Publicity.  Subject to the approval of the Borrower,
such approval not to be unreasonably withheld, the Agent may issue a “tombstone”
notice of the establishment of the credit facility contemplated by this
Agreement and may make reference to the Borrower (and may utilize any logo or
other distinctive symbol associated with the Borrower) in connection with any
advertising, promotion, or marketing undertaken by the Agent.

 

19.3.                     Severability.  Any determination that any provision of
this Agreement or any application thereof is invalid, illegal, or unenforceable
in any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

 

19.4.                     The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF ANY BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM ANY
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH ANY BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,

 

102

--------------------------------------------------------------------------------


 

LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE ISSUER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

 

19.5.                     Amendments.  Course of Dealing.

 

(a)                                  This Agreement and the other Loan Documents
incorporate all discussions and negotiations between the Borrower and the Agent
and each Revolving Credit Lender, either express or implied, concerning the
matters included herein and in such other instruments, any custom, usage, or
course of dealings to the contrary notwithstanding.  No such discussions,
negotiations, custom, usage, or course of dealings shall limit, modify, or
otherwise affect the provisions thereof.  No failure by the Agent or any
Revolving Credit Lender to give notice to the Borrower of the Borrower’s having
failed to observe and comply with any warranty or covenant included in any Loan
Document shall constitute a waiver of such warranty or covenant or the amendment
of the subject Loan Document.  No change made by the Agent to the manner by
which Borrowing Base is determined shall obligate the Agent to continue to
determine Borrowing Base in that manner.

 

(b)                                 The Borrower may undertake any action
otherwise prohibited hereby, and may omit to take any action otherwise required
hereby, upon and with the express prior written consent of the Agent given in
accordance with the provisions of this Agreement. Subject to Article 15, no
modification, amendment, or waiver of any provision of any Loan Document and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless executed in writing by or on behalf of the party to be
charged with such modification, amendment, or waiver (and if such party is the
Agent then by a duly authorized officer thereof).  Any modification, amendment,
or waiver provided by the Agent shall be in reliance upon all representations
and warranties theretofore made to the Agent by or on behalf of the Borrower
(and any guarantor, endorser, or surety of the Liabilities) and consequently may
be rescinded in the event that any of such representations or warranties was not
true and complete in all material respects when given.  Any such amendment,
waiver or consent as described in this Section 19.5(b) shall be effective only
in the specific instance and for the specific purpose for which given.

 

(c)                                  No amendment, waiver or consent shall,
unless in writing and signed by the Issuer in addition to the Revolving Credit
Lenders required above, affect the rights or duties of the Issuer under this
Agreement or any Issuer Document relating to any L/C issued or to be issued by
it. No amendment, waiver or consent shall, unless in writing and signed by the
SwingLine Lender in addition to the Revolving Credit Lenders required above,
affect the rights or duties of the SwingLine Lender under this Agreement.  No
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Revolving Credit Lenders required above, affect the rights or
duties of the Agent under this Agreement or any other Loan Document. 
Notwithstanding anything to the contrary herein, no Delinquent Revolving Credit

 

103

--------------------------------------------------------------------------------


 

Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Loan Commitment of such Revolving Credit
Lender may not be increased or extended without the consent of such Revolving
Credit Lender.

 

19.6.                     Power of Attorney.  In connection with all powers of
attorney included in this Agreement, the Borrower hereby grants unto the Agent
(acting through any of its officers) full power to do any and all things
necessary or appropriate in connection with the exercise of such powers as fully
and effectually as the Borrower might or could do, hereby ratifying all that
said attorney shall do or cause to be done by virtue of this Agreement.  No
power of attorney set forth in this Agreement shall be affected by any
disability or incapacity suffered by the Borrower and each shall survive the
same. All powers conferred upon the Agent by this Agreement, being coupled with
an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Agent.

 

19.7.                     Application of Proceeds.  The proceeds of any
collection, sale, or disposition of the Collateral, or of any other payments
received hereunder, shall be applied towards the Liabilities in such order and
manner as the Agent determines in its sole discretion, consistent, however, with
Sections 13.6 and 13.7 and any other applicable provisions of this Agreement. 
The Borrower shall remain liable for any deficiency remaining following such
application.

 

19.8.                     Increased Costs.  If, as a result of any change
arising after the Restatement Effective Date in any Requirement of Law, or of
the interpretation or application thereof by any court or by any governmental or
other authority or entity charged with the administration thereof, whether or
not having the force of law, which:

 

(a)                                  subjects any Revolving Credit Lender to any
taxes or changes the basis of taxation, or increases any existing taxes, on
payments of principal, interest or other amounts payable by the Borrower to the
Agent or any Revolving Credit Lender under this Agreement (except for taxes on
the Agent or any Revolving Credit Lender based on net income or capital);

 

(b)                                 imposes, modifies or deems applicable any
reserve, cash margin, special deposit or similar requirements against assets
held by, or deposits in or for the account of or loans by or any other
acquisition of funds by the relevant funding office of any Revolving Credit
Lender;

 

(c)                                  imposes on any Revolving Credit Lender any
other condition with respect to any Loan Document; or

 

(d)                                 imposes on any Revolving Credit Lender a
requirement to maintain or allocate capital in relation to the Liabilities;

 

and the result of any of the foregoing, in such Revolving Credit Lender’s
reasonable opinion, is to increase the cost to that Revolving Credit Lender of
making or maintaining any loan, advance or financial accommodation or to reduce
the income receivable by that Revolving Credit Lender in respect of any loan,
advance or financial accommodation by an amount which that Revolving Credit
Lender deems to be material, then upon written notice from the Agent, from time
to time, to the Borrower (such notice to set out in reasonable detail the facts
giving rise to and a summary calculation of such increased cost or reduced
income), the Borrower shall forthwith pay to the Agent, for the benefit of the
subject Revolving Credit Lender, upon receipt of such notice, that amount which
shall compensate the subject Revolving Credit Lender for such additional cost or
reduction in income.

 

104

--------------------------------------------------------------------------------


 

19.9.                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable fees, charges, and disbursements of counsel
for the Agent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery, and
administration of this Agreement and the other Loan Documents or any amendments,
modifications, waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Agent in connection with the
issuance, amendment, renewal or extension of any L/C or any demand for payment
thereunder, and (iii) all out-of-pocket expenses incurred by the Agent or any
Revolving Credit Lender (including the fees, charges, and disbursement of any
counsel for the Agent or any Revolving Credit Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Agent or any
Revolving Credit Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 19.9, or (B) in connection with the
Loans made or L/Cs issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or L/Cs.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Agent (and any sub-agent thereof) and each
Revolving Credit Lender, and each Related Party of any of the foregoing Persons
(each such Person, an “Indemnified Person”) against, and hold each Indemnified
Person harmless from, any and all losses, claims, damages, liabilities, and
related expenses (including the fees, charges, and disbursements of any counsel
for any Indemnified Person), and shall indemnify and hold harmless each
Indemnified Person from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnified Person, incurred by any
Indemnified Person or asserted against any Indemnified Person by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Revolving Credit Loan or L/C or the use or proposed use of
the proceeds therefrom (including any refusal by the Agent to honor a demand for
payment under a L/C if the documents presented in connection with such demand do
not strictly comply with the terms of such L/C), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnified Person is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnified Person; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or (y) result from a claim brought by the Borrower or
any other Loan Party against an Indemnified Person for breach in bad faith of
such Indemnified Person’s obligations hereunder or under any other Loan
Document, if the Borrower

 

105

--------------------------------------------------------------------------------


 

or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or L/C or the use of the proceeds thereof.  No Indemnified Person referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(d)                                 Payments.  All amounts due under this
Section 19.9 shall be payable not later than Ten (10) Business Days after demand
therefor.

 

(e)                                  Survival.  The agreements in this Section
19 shall survive the resignation of the Agent, the replacement of any Revolving
Credit Lender, the termination of the Loan Commitments and the repayment,
satisfaction or discharge of all the other Liabilities.

 

19.10.              Copies and Facsimiles.  Each Loan Document and all documents
and papers which relate thereto which have been or may be hereinafter furnished
the Agent or any Revolving Credit Lender may be reproduced by that Revolving
Credit Lender or by the Agent by any photographic, microfilm, xerographic,
digital imaging, or other process, and such Person making such reproduction may
destroy any document so reproduced.  Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).  Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.

 

19.11.              Massachusetts Law.  This Agreement and all rights and
obligations hereunder, including matters of construction, validity, and
performance, shall be governed by the laws of The Commonwealth of Massachusetts.

 

19.12.              Consent to Jurisdiction.

 

(a)                                  The Borrower agrees that any legal action,
proceeding, case, or controversy against the Borrower with respect to any Loan
Document may be brought in the Superior Court of Suffolk County Massachusetts or
in the United States District Court, District of Massachusetts, sitting in
Boston, Massachusetts, as the Agent may elect in the Agent’s sole discretion. 
By execution and delivery of this Agreement, the Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts.

 

(b)                                 The Borrower WAIVES personal service of any
and all process upon it, and irrevocably consents to the service of process out
of any of the aforementioned courts in any

 

106

--------------------------------------------------------------------------------


 

such action or proceeding by the mailing of copies thereof by certified mail,
postage prepaid, to the Borrower at the Borrower’s address for notices as
specified herein, such service to become effective Five (5) Business Days after
such mailing.

 

(c)                                  The Borrower WAIVES any objection based on
forum non conveniens and any objection to venue of any action or proceeding
instituted under any of the Loan Documents and consents to the granting of such
legal or equitable remedy as is deemed appropriate by the Court.

 

(d)                                 Nothing herein shall affect the right of the
Agent to bring legal actions or proceedings in any other competent jurisdiction.

 

(e)                                  The Borrower agrees that any action
commenced by the Borrower asserting any claim arising under or in connection
with this Agreement or any other Loan Document shall be brought solely in the
Superior Court of Suffolk County Massachusetts or in the United States District
Court, District of Massachusetts, sitting in Boston, Massachusetts, and that
such Courts shall have exclusive jurisdiction with respect to any such action.

 

19.13.              Confidentiality.  Each of the Revolving Credit Lenders, the
Issuer, and the Agent agrees, on behalf of itself and each of its affiliates,
directors, officers, employees and representatives, to use reasonable
precautions to keep confidential, in accordance with their customary procedures
for handling Information (as defined below) of the same nature and in accordance
with safe and sound banking practices, any Information, provided that nothing
herein shall limit the disclosure of any such Information (a) after such
Information shall have become public other than through a violation of this
Section 19.13, or becomes available to any of the Revolving Credit Lenders or
the Agent on a nonconfidential basis from a source other than the Borrower, (b)
to the extent required by statute, rule, regulation or judicial process, (c) to
counsel for any of the Revolving Credit Lenders or the Agent, (d) to bank
examiners or any other regulatory authority having jurisdiction over any
Revolving Credit Lender or the Agent, or to auditors or accountants, (e) to the
Agent or any Revolving Credit Lender, (f) in connection with any litigation to
which any one or more of the Revolving Credit Lenders or the Agent is a party,
or in connection with the enforcement of rights or remedies hereunder or under
any other Loan Document, (g) to an affiliate of any Revolving Credit Lender or
the Agent, or (h) to any actual or prospective assignee or participant or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Agreement or any other Loan Document so long as such assignee, participant or
counterparty, as the case may be, agrees to be bound by the provisions of this
Section 19.13.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or the Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

107

--------------------------------------------------------------------------------


 

Each of the Agent, the Lenders and the Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law.

 

19.14.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Revolving Credit Lender, regardless of any investigation made by the Agent
or any Revolving Credit Lender or on their behalf and notwithstanding that the
Agent or any Revolving Credit Lender may have had notice or knowledge of any
Event of Default at the time of any issuance, extension or renewal of any L/Cs,
and shall continue in full force and effect as long as any Loan or any other
Liability hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.

 

19.15.              Rules of Construction.  The following rules of construction
shall be applied in the interpretation, construction, and enforcement of this
Agreement and of the other Loan Documents:

 

(a)                                  Unless otherwise specifically provided for
herein, interest on Base Margin Loans and any fee or charge which is stated as a
per annum percentage shall be calculated based on a 365 day year and actual days
elapsed and interest on LIBOR Loans shall be calculated based on a 360 day year
and actual days elapsed.

 

(b)                                 Words in the singular include the plural and
words in the plural include the singular.

 

(c)                                  Cross references to Sections in this
Agreement begin with the Article in which that Section appears, followed by a
colon, and then the Section to which reference is made. (For example, a
reference to “Section 6.6” is to Section 6.6, which appears in Article 6 of this
Agreement).

 

(d)                                 Titles, headings (indicated by being
underlined or shown in Small Capitals) and any Table of Contents are solely for
convenience of reference; do not constitute a part of the instrument in which
included; and do not affect such instrument’s meaning, construction, or effect.

 

(e)                                  The words “includes” and “including” are
not limiting.

 

(f)                                    Text which follows the words “including,
without limitation” (or similar words) is illustrative and not limitational.

 

(g)                                 Text which is shown in italics (except for
parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or
in any combination of the foregoing, shall be deemed to be conspicuous.

 

(h)                                 The words “may not” are prohibitive and not
permissive.

 

108

--------------------------------------------------------------------------------


 

(i)                                     Any reference to a Person’s “knowledge”
(or words of similar import) are to such Person’s knowledge assuming that such
Person has undertaken reasonable and diligent investigation with respect to the
subject of such “knowledge” (whether or not such investigation has actually been
undertaken).

 

(j)                                     Terms which are defined in one section
of any Loan Document are used with such definition throughout the instrument in
which so defined.

 

(k)                                  The symbol “$” refers to United States
Dollars.

 

(l)                                     Unless limited by reference to a
particular Section or provision, any reference to “herein”, “hereof”, or
“within” is to the entire Loan Document in which such reference is made.

 

(m)                               References to “this Agreement” or to any other
Loan Document is to the subject instrument as amended to the date on which
application of such reference is being made.

 

(n)                                 Except as otherwise specifically provided,
all references to time are to Boston time.

 

(o)                                 In the determination of any notice, grace,
or other period of time prescribed or allowed hereunder:

 

(i)                                     Unless otherwise provided (A) the day of
the act, event, or default from which the designated period of time begins to
run shall not be included and the last day of the period so computed shall be
included unless such last day is not a Business Day, in which event the last day
of the relevant period shall be the then next Business Day and (B) the period so
computed shall end at 5:00 PM on the relevant Business Day.

 

(ii)                                  The word “from” means “from and
including”.

 

(iii)                               The words “to” and “until” each mean “to,
but excluding”.

 

(iv)                              The word “through” means “to and including”.

 

(p)                                 The Loan Documents shall be construed and
interpreted in a harmonious manner and in keeping with the intentions set forth
in Section 19.16 hereof, provided, however, in the event of any inconsistency
between the provisions of this Agreement and any other Loan Document, the
provisions of this Agreement shall govern and control.

 

(q)                                 This Agreement and the other Loan Documents
are the result of negotiation among, and have been reviewed by counsel to, among
others, the Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Agreement and the other Loan
Documents are not intended to be construed against the Agent or any of the
Revolving Credit Lenders merely on account of the Agent’s or any Revolving
Credit Lender’s involvement in the preparation of such documents

 

19.16.              Intent.  It is intended that:

 

(a)                                  This Agreement take effect as a sealed
instrument.

 

109

--------------------------------------------------------------------------------


 

(b)                                 The scope of all Collateral Interests
created by the Borrower to secure the Liabilities be broadly construed in favor
of the Agent and that they cover all assets of the Borrower, other than Real
Estate, fixtures and Equipment.

 

(c)                                  All Collateral Interests created in favor
of the Agent at any time and from time to time secure all Liabilities, whether
now existing or contemplated or hereafter arising.

 

(d)                                 All reasonable costs, expenses, and
disbursements incurred by the Agent, the Lead Arranger and, to the extent
provide in Section 19.9 each Revolving Credit Lender, in connection with such
Person’s relationship(s) with the Borrower shall be borne by the Borrower.

 

(e)                                  Unless otherwise explicitly provided
herein, the Agent’s consent to any action of the Borrower which is prohibited
unless such consent is given may be given or refused by the Agent in its sole
discretion and without reference to Section 2.17 hereof.

 

19.17.              Right of Set-Off.  Any and all deposits or other sums at any
time credited by or due to the Borrower from the Agent or any Revolving Credit
Lender or any Participant or from any Affiliate of any of the foregoing, and any
cash, securities, instruments or other property of the Borrower in the
possession of any of the foregoing, whether for safekeeping or otherwise
(regardless of the reason such Person had received the same) shall at all times
constitute security for all Liabilities and for any and all obligations of the
Borrower to the Agent and such Revolving Credit Lender or any Participant or
such Affiliate and may be applied or set off against the Liabilities and against
such obligations at any time, whether or not such are then due and whether or
not other collateral is then available to the Agent or that Revolving Credit
Lender.

 

19.18.              Maximum Interest Rate.  Regardless of any provision of any
Loan Document, neither the Agent nor any Revolving Credit Lender shall be
entitled to contract for, charge, receive, collect, or apply as interest on any
Liability, any amount in excess of the maximum rate imposed by Applicable Law. 
Any payment which is made which, if treated as interest on a Liability would
result in such interest’s exceeding such maximum rate shall be held, to the
extent of such excess, as additional collateral for the Liabilities as if such
excess were “Collateral.”

 

19.19.              Waivers.

 

(a)                                  The Borrower (and all guarantors,
endorsers, and sureties of the Liabilities) make each of the waivers included in
Section 19.19(b), below, knowingly, voluntarily, and intentionally, and
understands that Agent and each Revolving Credit Lender, in establishing the
facilities contemplated hereby and in providing loans and other financial
accommodations to or for the account of the Borrower as provided herein, whether
not or in the future, is relying on such waivers.

 

(b)                                 THE BORROWER, AND EACH SUCH GUARANTOR,
ENDORSER, AND SURETY RESPECTIVELY WAIVES THE FOLLOWING:

 

(i)                                     Except as otherwise specifically
required hereby, notice of non-payment, demand, presentment, protest and all
forms of demand and notice, both with respect to the Liabilities and the
Collateral.

 

110

--------------------------------------------------------------------------------


 

(ii)                                  Except as otherwise specifically required
hereby, the right to notice and/or hearing prior to the Agent’s exercising of
the Agent’s rights upon default.

 

(iii)                               THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE
OR CONTROVERSY IN WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER IS OR BECOMES A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR
ANY REVOLVING CREDIT LENDER OR IN WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER
IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON
AND THE AGENT AND EACH REVOLVING CREDIT LENDER LIKEWISE WAIVES THE RIGHT TO A
JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).

 

(iv)                              The benefits or availability of any stay,
limitation, hindrance, delay, or restriction (including, without limitation, any
automatic stay which otherwise might be imposed pursuant to Section 362 of the
Bankruptcy Code) with respect to any action which the Agent may or may become
entitled to take hereunder.

 

(v)                                 Any defense, counterclaim, set-off,
recoupment, or other basis on which the amount of any Liability, as stated on
the books and records of the Agent, could be reduced or claimed to be paid
otherwise than in accordance with the tenor of and written terms of such
Liability.

 

(vi)                              Any claim to consequential, special, or
punitive damages.

 

19.20.              US Patriot Act Notice.

 

Each Revolving Credit Lender that is subject to the Act (as hereinafter defined)
and the Agent (for itself and not on behalf of any Revolving Credit Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Revolving Credit Lender or
the Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[Signature Pages Follow]

 

111

--------------------------------------------------------------------------------


 

GANDER MOUNTAIN COMPANY

 

 

 

By:

/s/ Dennis M. Lindahl

 

 

Name:  Dennis M. Lindahl

 

Title:  Secretary and Treasurer

 

 

 

 

 

FLEET RETAIL GROUP, INC., (f/k/a Fleet Retail
Finance, Inc.), as Agent and as a Revolving Credit
Lender

 

 

 

 

 

By:

/s/ Sally A. Sheehan

 

 

Name:

Sally A. Sheehan

 

 

Title:

M.D.

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC., (f/k/a Foothill
Capital Corporation), as Syndication Agent and as
a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Maged Ghebrial

 

 

Name:

Maged Ghebrial

 

 

Title:

Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Adrian Avalos

 

 

Name:

Adrian Avalos

 

 

Title:

Vice President

 

 

112

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORPORATION

 

(f/k/a Whitehall Business Credit Corporation), as a
Revolving Credit Lender

 

 

 

 

 

By:

/s/ Evan Israelson

 

 

Name:

Evan Israelson

 

 

Title:

Vice President

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Kristina M. Miller

 

 

Name:

Kristina M. Miller

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Revolving Credit Lender

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Edward J. Cripps

 

 

Name:

Edward J. Cripps

 

 

Title:

Director

 

 

113

--------------------------------------------------------------------------------


 

Schedule 2.22

 

REVOLVING CREDIT LENDERS; COMMITMENT PERCENTAGES; ADDRESSES

 

REVOLVING CREDIT LENDER

 

Maximum
Revolving Credit
Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

FLEET RETAIL GROUP INC.
40 Broad Street
Boston, MA 02109
Attention:  Sally A. Sheehan

Fax:  (617) 434-4339

 

$

59,500,000

 

26.44

%

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention:  Donna Arenson/Maged Ghebrial

Fax:  (310) 453-7446

 

$

25,000,000

 

11.11

%

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.
300 South Grand Ave., 3rd Floor
Los Angeles, CA 90071-3109
Attention:  Adrian Avalos

Fax:  (213) 613-2599

 

$

45,000,000

 

20.00

%

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT LENDER

 

Maximum
Revolving Credit
Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

GENERAL ELECTRIC CAPITAL CORPORATION
500 West Monroe, 12th Floor
Chicago, IL 606614
Attention:  Dan Brazier

Fax:  (312)-463-3855

 

$

54,500,000

 

24.22

%

 

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORPORATION
73 Belmont Street, 2nd Floor
South Easton, MA 02375
Attention:  Evan Israelson, VP

Fax:  (508) 513-1339

 

$

15,000,000

 

6.67

%

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH
677 Washington Blvd.
Stamford, CT 06901
Attention:  Thomas Watson

Fax:  (203)-719-5259

 

$

26,000,000

 

11.56

%

 

2

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Minimum Operating Cash Flow and Minimum EBITDA

 

Reference Period Ending
With the Month End:

 

Operating Cash Flow
Amount

 

EBITDA

 

January, 2005

 

 

 

$

16,000,000

 

February, 2005

 

 

 

$

11,500,000

 

March, 2005

 

 

 

$

11,500,000

 

April, 2005

 

 

 

$

10,000,000

 

May, 2005

 

 

 

$

10,000,000

 

June, 2005

 

 

 

$

11,000,000

 

July, 2005

 

 

 

$

11,500,000

 

August, 2005

 

 

 

$

13,500,000

 

September, 2005

 

 

 

$

16,500,000

 

October, 2005

 

 

 

$

19,000,000

 

November, 2005

 

 

 

$

22,000,000

 

December, 2005

 

 

 

$

28,500,000

 

January, 2006

 

$

-16,000,000

 

$

29,000,000

 

February, 2006

 

 

 

$

25,000,000

 

March, 2006

 

 

 

$

25,000,000

 

April, 2006

 

 

 

$

25,000,000

 

May, 2006

 

 

 

$

25,000,000

 

June, 2006

 

 

 

$

25,000,000

 

July, 2006

 

 

 

$

25,000,000

 

August, 2006

 

 

 

$

25,000,000

 

September, 2006

 

 

 

$

25,000,000

 

October, 2006

 

 

 

$

25,000,000

 

November, 2006

 

 

 

$

30,000,000

 

December, 2006

 

 

 

$

30,000,000

 

January, 2007

 

$

0

 

$

30,000,000

 

February, 2007

 

 

 

$

30,000,000

 

March, 2007

 

 

 

$

30,000,000

 

April, 2007

 

 

 

$

30,000,000

 

May, 2007

 

 

 

$

25,000,000

 

June, 2007

 

 

 

$

25,000,000

 

July, 2007

 

 

 

$

25,000,000

 

August, 2007

 

 

 

$

25,000,000

 

September, 2007

 

 

 

$

25,000,000

 

October, 2007

 

 

 

$

25,000,000

 

November, 2007

 

 

 

$

30,000,000

 

December, 2007

 

 

 

$

30,000,000

 

January, 2008

 

$

0

 

$

30,000,000

 

February, 2008

 

 

 

$

30,000,000

 

March, 2008

 

 

 

$

30,000,000

 

April, 2008

 

 

 

$

30,000,000

 

May, 2008

 

 

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

Reference Period Ending
With the Month End:

 

Operating Cash Flow
Amount

 

EBITDA

 

June, 2008

 

 

 

$

25,000,000

 

July, 2008

 

 

 

$

25,000,000

 

August, 2008

 

 

 

$

25,000,000

 

September, 2008

 

 

 

$

25,000,000

 

October, 2008

 

 

 

$

25,000,000

 

November, 2008

 

 

 

$

30,000,000

 

December, 2008

 

 

 

$

30,000,000

 

January, 2009

 

$

0

 

$

30,000,000

 

February, 2009

 

 

 

$

30,000,000

 

March, 2009

 

 

 

$

30,000,000

 

April, 2009

 

 

 

$

30,000,000

 

May, 2009

 

 

 

$

25,000,000

 

June, 2009

 

 

 

$

25,000,000

 

July, 2009

 

 

 

$

25,000,000

 

 

2

--------------------------------------------------------------------------------


 

Schedule 16.1

 

Processing and Recordation Fees

 

The Agent will charge a processing and recordation fee (an “Assignment Fee”) in
the amount of $2,500 for each assignment; provided, however, that in the event
of two or more concurrent assignments to members of the same Assignee Group
(which may be effected by a suballocation of an assigned amount among members of
such Assignee Group) or two or more concurrent assignments by members of the
same Assignee Group to a single Eligible Assignee (or to an Eligible Assignee
and members of its Assignee Group), the Assignment Fee will be $2,500 plus the
amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0

-

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------